Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 1 of 209
             Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 2 of 209




 1                           AFFIDAVIT OF SHAWNA MCCANN
 2 STATE OF WASHINGTON                   )
                                         )      ss
 3
     COUNTY OF KING                      )
 4
 5          I, Shawna McCann, a Special Agent with the Federal Bureau of Investigation,
 6 Seattle, Washington, being first duly sworn, hereby depose and state as follows:
 7                         INTRODUCTION AND AGENT BACKGROUND
 8          1.     I am employed as a Special Agent (SA) with the Federal Bureau of
 9 Investigation (FBI) and have been employed with the FBI since September 2017. I am
10 currently assigned to the Seattle Field Division where I am a member of the violent
11 crime, gang, and Transnational Organized Crime – Western Hemisphere squad. In this
12 capacity, I investigate, inter alia, violations of the Controlled Substance Act, Title 21,
13 United States Code, Section 801 et seq., and related offenses. I have received specialized
14 training in the enforcement and investigation of the Controlled Substance Act. I have
15 received over 400 hours of classroom training including, but not limited to, drug
16 identification, drug interdiction, money laundering techniques and schemes, smuggling,
17 and the investigation of individuals and/or organizations involved in the illegal
18 possession, possession for sale, sales, importation, smuggling, manufacturing, and
19 trafficking of controlled substances.
20          2.     In my role as a Special Agent for the FBI, I have participated in narcotics
21 investigations (e.g., heroin, cocaine, marijuana, and methamphetamine) that have resulted
22 in the arrest of individuals and the seizure of illicit narcotics and/or narcotics-related
23 evidence and the forfeiture of narcotics-related assets. I have been involved in the service
24 of federal and state search warrants as part of these investigations. I have encountered
25 and have become familiar with various tools, methods, trends, paraphernalia, and related
26 articles utilized by various traffickers in their efforts to import, export, conceal, and
27 distribute controlled substances. I am also familiar with the manner in which drug
28 traffickers use telephones, often cellular telephones, to conduct their unlawful operations,
     AFFIDAVIT OF SHAWNA MCCANN –- 1                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 3 of 209




 1 and how they code their conversations to disguise their unlawful activities. I am also
 2 familiar with the various methods of packaging, delivering, transferring, and laundering
 3 drug proceeds. Additionally, through my training and experience, I can identify illegal
 4 drugs by sight, odor, and texture.
 5          3.     I have also worked on drug investigations involving the use of court-
 6 authorized wiretaps under Title III. In that capacity, I have had the opportunity to
 7 monitor, listen to, and review transcripts and line sheets (prepared by linguists)
 8 documenting the content of hundreds of intercepted conversations involving the
 9 trafficking of cocaine, methamphetamine, heroin, and other narcotics, by persons who
10 used some form of code to attempt to thwart law enforcement detection. I have also
11 interviewed defendants at the time of their arrest and have debriefed, spoken with, and/or
12 interviewed numerous drug dealers or confidential sources (informants) at proffer and
13 field interviews who were experienced in speaking in coded conversation over the
14 telephone. From these interviews, and also from discussions with other experienced
15 agents, I have gained knowledge regarding the various methods, techniques, codes,
16 and/or jargon used by drug traffickers in the course of their criminal activities, including
17 their use of firearms to protect their narcotics-related activities and of cellular telephones
18 and other electronic means to facilitate communications while avoiding law enforcement
19 scrutiny.
20          4.     I have written affidavits in support of court-authorized federal warrants and
21 orders in the Western District of Washington for GPS tracking of telephones, Pen
22 Register/Trap and Trace, and search warrants. Additionally, I have testified in grand jury
23 proceedings, written investigative reports, and conducted and participated in numerous
24 interviews of drug traffickers of various roles within drug organizations, which has
25 provided me with a greater understanding of the methods by which drug trafficking
26 organizations operate.
27          5.     I am an investigative law enforcement officer of the United States within
28 the meaning of 18 U.S.C. § 2510(7). As such, I am empowered to conduct investigations
     AFFIDAVIT OF SHAWNA MCCANN –- 2                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 4 of 209




 1 of, and to make arrests for, violations of the Controlled Substance Act, Title 21, United
 2 States Code, Section 801 et seq., and related offenses.
 3                              PURPOSE OF THE AFFIDAVIT
 4         6.      As described herein, there is probable cause to believe that the following
 5 offenses have been committed, and are being committed, by Michael Walker aka BD
 6 Miguel aka BG Miguel aka Binkey, Cesar Clemente, Stevie Allen aka Tiger, Gregory
 7 Mason aka Saucy aka Sauce, Aaron Wood, James Lowe aka Supopo aka Jaguar James,
 8 Douglas Wrenn, Kevin Gipson aka KG, Jimmy Carter aka J-Bone, Kenneth Lee,
 9 Kefentse Olabisi aka Kefentse Lumumba-Olabisi aka KO aka Lil Man, Edward Coleman,
10 Mohammad Safaiezeab aka Brian, Larry Collins aka L-Candy aka L, Jonathan
11 Harrington, Eugene McGee aka Jericho, and Jermaine Brooks.
12                 a.     Distribution of, and possession with intent to distribute, controlled
13         substances, and conspiracy to commit these offenses, in violation of Title 21,
14         United States Code, Sections 841(a)(1), 841(b)(1), and 846;
15                 b.     Money laundering and conspiracy to launder money, in violation of
16         Title 18, United States Code, Sections 1956 and 1957;
17                 c.     Use of communication facilities to commit, facilitate, or further an
18         act or acts which constitute a felony in violation of Title 21, United States Code,
19         Section 843(b);
20                 d.     Interstate and foreign travel to promote, manage, establish, carry on,
21         or facilitate unlawful activity, in violation of Title 18, United States Code, Section
22         1952;
23                 e.     Possession of a firearm in furtherance of a drug trafficking crime, in
24         violation of Title 18, United States Code, Section 924(c); and
25                 f.     Prohibited person in possession of a firearm, in violation of Title 18,
26         United States Code, Section 922(g).
27
28
     AFFIDAVIT OF SHAWNA MCCANN –- 3                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 5 of 209




 1            7.       I make this Affidavit in support of an application for warrants authorizing
 2 searches of the subject locations and vehicles, 1 which are further described below and in
 3 Attachments A and A1 through A50 (attached hereto and incorporated by reference as if
 4 fully set forth herein), for evidence, fruits, and instrumentalities, as further described in
 5 Attachment B (attached hereto and incorporated by reference as if fully set forth herein),
 6 of violations of the above-listed statutes, committed by the subjects listed above, and
 7 others, as described herein.
 8            8.       For each of the following locations, I request that authority to search extend
 9 to all parts of the property, including the main structure, garage(s), storage structures,
10 outbuildings, and curtilage, and all vehicles, containers, compartments, or safes located
11 on the property, whether locked or not, where the items described in Attachment B (list
12 of items to be seized) could be found. For each of the following vehicles, I request that
13 authority to search extend to all parts of the vehicle and any cases, containers,
14 compartments, or safes located in the vehicle, whether locked or not, where the items
15 described in Attachment B (list of items to be seized) could be found. Additionally, I
16 know based on my training and experience that drug traffickers have been known to use
17 vehicles with hidden compartments. For this reason, I am requesting that if agents are
18 unable to thoroughly search or access a particular area of a vehicle at the location where
19 the vehicle is found, the vehicle may be transported to another location where they would
20 have at their disposal the appropriate tools and equipment to properly search the vehicle,
21 and the search may continue at that location.
22            9.       I am seeking warrants for the following subject locations 2 and subject
23 vehicles, to search for and seize the items described in Attachment B:
24
25
26
27   1
       The residences and vehicles to be searched are highlighted in bold font in this affidavit.
     2
       I have verified the descriptions of the subject properties and vehicles, either by personally viewing them myself, or
28   through my discussions with other law enforcement officers who have personally viewed them.
       AFFIDAVIT OF SHAWNA MCCANN –- 4                                                           UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 6 of 209




 1                     a.       18008 114th Avenue Southeast, Renton, Washington (Subject
 2            Premises 13), as further described in Attachments A and A1. 3 Michael Walker
 3            resides here. The probable cause with respect to this residence is discussed at
 4            paragraphs 24-41.
 5                     b.       A gold 2006 Honda Accord bearing Washington license plate
 6            BKY5357 (Subject Vehicle 15), as further described in Attachments A and A2.
 7            Michael Walker uses this vehicle. The probable cause with respect to this vehicle
 8            is discussed at paragraphs 24-41.
 9                     c.       A white 2012 Isuzu NPR construction truck bearing Washington
10            license plate C35313N (Subject Vehicle 16), as further described in Attachments
11            A and A3. Michael Walker uses this vehicle. The probable cause with respect to
12            this vehicle is discussed at paragraphs 24-41.
13                     d.       12120 SE 186th Street, Renton, Washington (Subject Premises 14),
14            as further described in Attachments A and A4. Cesar Clemente resides here. The
15            probable cause with respect to this residence is discussed at paragraphs 42-56.
16                     e.       A black 2003 BMW X5 bearing Washington license plate BRU7044
17            (Subject Vehicle 19), as further described in Attachments A and A5. Cesar
18            Clemente uses this vehicle. The probable cause with respect to this vehicle is
19            discussed at paragraphs 42-56.
20                     f.       A 2014 Audi Q7 bearing Washington license plate BUB0667
21            (Subject Vehicle 48), as further described in Attachments A and A6. Cesar
22            Clemente owns this vehicle. The probable cause with respect to this vehicle is
23            discussed at paragraphs 42-56.
24
25
26
27   3
      During this investigation, agents have already identified several residences and vehicles as Subject Premises 1-12
     and Subject Vehicles 1-14. For consistency, agents are continuing the numbering of target premises and vehicles
28   here.
      AFFIDAVIT OF SHAWNA MCCANN –- 5                                                         UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 7 of 209




 1               g.     3922 S Sullivan Street, Seattle, Washington (Subject Premises 15),
 2        as further described in Attachments A and A7. Stevie Allen resides here. The
 3        probable cause with respect to this residence is discussed at paragraphs 57-72.
 4               h.     4727 Beacon Avenue S, Apt. 2, Seattle, Washington (Subject
 5        Premises 16), as further described in Attachments A and A8. Stevie Allen keeps
 6        his drug supply at this location as a stash house and Gregory Mason resides at this
 7        location. The probable cause with respect to this residence is discussed at
 8        paragraphs 57-81.
 9               i.     A silver 2007 Audi Q7 bearing Washington license plate BQV2133
10        (Subject Vehicle 20), as further described in Attachments A and A9. Stevie Allen
11        uses this vehicle. The probable cause with respect to this vehicle is discussed at
12        paragraphs 57-72.
13               j.     A black 2000 Range Rover bearing Washington license plate
14        BHY1298 (Subject Vehicle 21), as further described in Attachments A and A10.
15        Gregory Mason uses this vehicle. The probable cause with respect to this vehicle
16        is discussed at paragraphs 73-81.
17               k.     2405 E Helen Street, Apt. C, Seattle, Washington (Subject Premises
18        17), as further described in Attachments A and A11. Aaron Wood resides here.
19        The probable cause with respect to this residence is discussed at paragraphs 82-95.
20               l.     A 2015 Subaru Forester bearing Washington state license plate
21        number AQR4300 (Subject Vehicle 22), as further described in Attachments A
22        and A12. Aaron Wood uses this vehicle. The probable cause with respect to this
23        vehicle is discussed at paragraphs 82-95.
24               m.     11463 Rainier Avenue S, Suite #B, Seattle, Washington (Subject
25        Premises 51), as further described in Attachments A and A13. This is Aaron
26        Wood’s business. The probable cause with respect to this business is discussed at
27        paragraphs 82-95.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 6                                     UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 8 of 209




 1               n.     412 E Novak Lane, Apt. H102, Kent, Washington (Subject
 2        Premises 18), as further described in Attachments A and A14. This is a residence
 3        for James Lowe. The probable cause with respect to this residence is discussed at
 4        paragraphs 96-107.
 5               o.     11718 64th Lane S, Seattle, Washington (Subject Premises 19), as
 6        further described in Attachments A and A15. This is a secondary residence for
 7        James Lowe. The probable cause with respect to this residence is discussed at
 8        paragraphs 96-107.
 9               p.     A 2010 Chevy Camaro bearing Washington state license plate
10        number BUE5594 (Subject Vehicle 46), as further described in Attachments A
11        and A16. James Lowe uses this vehicle. The probable cause with respect to this
12        vehicle is discussed at paragraphs 96-107.
13               q.     A white 2011 Jaguar XJL bearing Washington state license plate
14        number BVZ2441 (Subject Vehicle 47), as further described in Attachments A
15        and A17. James Lowe owns this vehicle. The probable cause with respect to this
16        vehicle is discussed at paragraphs 96-107.
17               r.     18411 36th Avenue W, Apt. B205, Lynnwood, Washington
18        (Subject Premises 20), as further described in Attachments A and A18. Douglas
19        Wrenn resides here. The probable cause with respect to this residence is discussed
20        at paragraphs 108-118.
21               s.     A blue 2018 Hyundai Sonata bearing Washington state license plate
22        number BWN7793 (Subject Vehicle 43), as further described in Attachments A
23        and A19. Douglas Wrenn uses this vehicle. The probable cause with respect to this
24        vehicle is discussed at paragraphs 108-118.
25               t.     4727 Beacon Avenue S, Apt. #9, Seattle, Washington (Subject
26        Premises 21), as further described in Attachments A and A20. Kevin Gipson
27        resides here. The probable cause with respect to this residence is discussed at
28        paragraphs 119-126.
     AFFIDAVIT OF SHAWNA MCCANN –- 7                                    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 9 of 209




 1               u.     A red 2003 Ford Explorer bearing Washington state license plate
 2        number BGK5297 (Subject Vehicle 24), as further described in Attachments A
 3        and A21. Kevin Gipson uses this vehicle. The probable cause with respect to this
 4        vehicle is discussed at paragraphs 119-126.
 5               v.     19301 5th Avenue East, Spanaway, Washington (Subject Premises
 6        23), as further described in Attachments A and A22. Jimmy Carter resides here.
 7        The probable cause with respect to this residence is discussed at paragraphs 127-
 8        144.
 9               w.     12805 Occidental Avenue South, Burien, Washington (Subject
10        Premises 24). as further described in Attachments A and A23. Jimmy Carter also
11        resides here. The probable cause with respect to this residence is discussed at
12        paragraphs 127-144.
13               x.     12902 SE 312th Street, Apt. K207, Auburn, Washington (Subject
14        Premises 33), as further described in Attachments A and A24. Jimmy Carter also
15        frequents this residence. The probable cause with respect to this residence is
16        discussed at paragraphs 127-144.
17               y.     Glacier West Self Storage, 1407 Central Avenue South, Kent,
18        Washington, Unit 176. (Subject Premises 25), as further described in
19        Attachments A and A25. Jimmy Carter rents this storage unit. The probable cause
20        with respect to this location is discussed at paragraphs 127-144.
21               z.     A gray 2009 Chevrolet Silverado bearing Washington state license
22        plate number C32244G (Subject Vehicle 25), as further described in Attachments
23        A and A26. Jimmy Carter uses this vehicle. The probable cause with respect to
24        this vehicle is discussed at paragraphs 127-144.
25               aa.    A 2013 Audi Q7 bearing Washington license plate BWK4351
26        (Subject Vehicle 49), as further described in Attachments A and A27. Jimmy
27        Carter owns this vehicle. The probable cause with respect to this vehicle is
28        discussed at paragraphs 127-144.
     AFFIDAVIT OF SHAWNA MCCANN –- 8                                    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 10 of 209




 1               bb.    3584 Portland Avenue East, Tacoma, Washington (Subject
 2        Premises 26), as further described in Attachments A and A28. Kenneth Lee
 3        resides here. The probable cause with respect to this residence is discussed at
 4        paragraphs 145-154.
 5               cc.    2542 55th Avenue NE, Tacoma, Washington (Subject Premises
 6        27), as further described in Attachments A and A29. Kefentse Olabisi resides here.
 7        The probable cause with respect to this residence is discussed at paragraphs 155-
 8        168.
 9               dd.    A blue 2007 Chevrolet Impala bearing Washington license plate
10        number BOJ4787 (Subject Vehicle 26), as further described in Attachments A
11        and A30. Kefentse Olabisi uses this vehicle and allows Edward Coleman to use
12        this vehicle. The probable cause with respect to this vehicle is discussed at
13        paragraphs 155-179.
14               ee.    5008 East Q Street, Tacoma, Washington (Subject Premises 28), as
15        further described in Attachments A and A31. Edward Coleman resides here. The
16        probable cause with respect to this residence is discussed at paragraphs 169-179.
17               ff.    14518 22nd Place West, Lynnwood, Washington (Subject Premises
18        29), as further described in Attachments A and A32. Mohammad Safaiezeab aka
19        Brian resides here. The probable cause with respect to this residence is discussed
20        at paragraphs 180-190.
21               gg.    A black 2003 Honda Accord coupe bearing Washington state license
22        plate number AGS9353 (Subject Vehicle 27), as further described in Attachments
23        A and A33. Mohammad Safaiezeab aka Brian uses this vehicle. The probable
24        cause with respect to this vehicle is discussed at paragraphs 180-190.
25               hh.    10409 56th Avenue South, Seattle, Washington (Subject Premises
26        30), as further described in Attachments A and A34. Larry Collins resides here.
27        The probable cause with respect to this residence is discussed at paragraphs 191-
28        210.
     AFFIDAVIT OF SHAWNA MCCANN –- 9                                     UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 11 of 209




 1               ii.    A black 2006 Kia Sedona bearing Washington license plate
 2        BPV7873 (Subject Vehicle 28), as further described in Attachments A and A35.
 3        Larry Collins uses this vehicle. The probable cause with respect to this vehicle is
 4        discussed at paragraphs 191-210.
 5               jj.    A 2020 Acura MDX bearing Washington state license plate number
 6        BQW9453 (Subject Vehicle 29), as further described in Attachments A and A36.
 7        Larry Collins uses this vehicle. The probable cause with respect to this vehicle is
 8        discussed at paragraphs 191-210.
 9               kk.    212 24th Avenue, Seattle, Washington (Subject Premises 31), as
10        further described in Attachments A and A37. Jonathan Harrington resides here.
11        The probable cause with respect to this residence is discussed at paragraphs 211-
12        217.
13               ll.    A blue 2002 Buick Park Avenue bearing Washington license plate
14        AAN7807 (Subject Vehicle 30), as further described in Attachments A and A38.
15        Jonathan Harrington uses this vehicle. The probable cause with respect to this
16        vehicle is discussed at paragraphs 211-217.
17               mm. 29112 9th Place South, Federal Way, Washington (Subject
18        Premises 32), as further described in Attachments A and A39. Eugene McGee
19        resides here. The probable cause with respect to this residence is discussed at
20        paragraphs 218-232.
21               nn.    A white 2012 Dodge 1500 bearing Washington license C42162U
22        (Subject Vehicle 31), as further described in Attachments A and A40. Eugene
23        McGee uses this vehicle. The probable cause with respect to this vehicle is
24        discussed at paragraphs 218-232.
25               oo.    3034 South Holden Street, Seattle, Washington (Subject Premises
26        48), as further described in Attachments A and A41. Jermaine Brooks resides here.
27        The probable cause with respect to this residence is discussed at paragraphs 233-
28        241.
     AFFIDAVIT OF SHAWNA MCCANN –- 10                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 12 of 209




 1                  pp.   The person of Cesar Y. Clemente III, as further described in
 2         Attachments A and A42. The probable cause with respect to this person is
 3         discussed at paragraphs 42-56.
 4                  qq.   The person of Stevie T. Allen, as further described in Attachments A
 5         and A43. The probable cause with respect to this person is discussed at paragraphs
 6         57-72.
 7                  rr.   The person of Gregory D. Mason, as further described in
 8         Attachments A and A44. The probable cause with respect to this person is
 9         discussed at paragraphs 73-81.
10                  ss.   The person of Aaron S. Wood, as further described in Attachments
11         A and A45. The probable cause with respect to this person is discussed at
12         paragraphs 82-95.
13                  tt.   The person of James D. Lowe, as further described in Attachments A
14         and A46. The probable cause with respect to this person is discussed at paragraphs
15         96-107.
16                  uu.   The person of Douglas E. Wrenn-El, as further described in
17         Attachments A and A47. The probable cause with respect to this person is
18         discussed at paragraphs 108-118.
19                  vv.   The person of Mohammad Safaiezeab, as further described in
20         Attachments A and A48. The probable cause with respect to this person is
21         discussed at paragraphs 180-190.
22                  ww.   The person of Jermaine A. Brooks, as further described in
23         Attachments A and A49. The probable cause with respect to this person is
24         discussed at paragraphs 233-241.
25                  xx.   The person of Michael L. Walker, as further described in
26         Attachments A and A50. The probable cause with respect to this person is
27         discussed at paragraphs 24-41.
28 / / /
     AFFIDAVIT OF SHAWNA MCCANN –- 11                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 13 of 209




 1                              SOURCES OF INFORMATION
 2         10.    I have obtained the facts set forth in this Affidavit through my personal
 3 participation in the investigation described below; from my review of intercepted calls to
 4 date; from oral and written reports of other law enforcement officers; from records,
 5 documents, and other evidence obtained during this investigation; and from confidential
 6 sources who are associated with and knowledgeable about the subjects of this
 7 investigation. I have obtained and read official reports prepared by various law
 8 enforcement officers participating in this and other investigations. I have not included
 9 every fact known concerning this investigation. I have set forth the facts that I believe are
10 necessary for a fair determination of probable cause for the requested search warrants.
11 During this investigation, investigators have made use of numerous investigative
12 techniques, including but not limited to making controlled purchases of controlled
13 substances; executing search warrants; seizing drugs and drug proceeds; conducting
14 video and physical surveillance; and conducting a financial investigation.
15         11.    When I refer to vehicle ownership or driver’s licenses in this Affidavit, I
16 have reviewed the relevant state vehicle records from the Washington State Department
17 of Licensing, or the equivalent agency in other states or countries. When I refer to the
18 criminal history of a subject, I have read the available criminal history from state or
19 federal agencies. When I refer to telephone subscription records, I have read the
20 subscriber records obtained from the telephone company by administrative subpoena or
21 court order, or I have obtained the information from other law enforcement officers
22 familiar with this investigation. When I refer to telephone toll records, I have received the
23 information from the telephone company pursuant to an administrative subpoena or
24 court-authorized pen registers. When I refer to customer information regarding utilities,
25 power, or vehicle rentals, I obtained this information pursuant to an administrative
26 subpoena. When I refer to GPS data for telephones, that data was obtained pursuant to
27 court authorization, granted in the Western District of Washington.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 12                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 14 of 209




 1            12.      During the course of this investigation, we have obtained authorization in
 2 the Western District of Washington to intercept wire communication over multiple target
 3 telephones, including but not limited to the telephones summarized in the following table:
 4              Target Telephone              User                             Date of Order          Date Ended
                TT6 – (206) 393-7387          Kevin Gipson                     July 9, 2020           August 7, 2020
 5
                TT7 – (206) 409-2826          Stevie Allen                     July 9, 2020           August 7, 2020
 6              TT8 – (425) 496-0964          Michael Walker                   July 9, 2020           August 7, 2020
 7              TT12 – (206) 939-8973         Jerrell Ingram                   September 3, 2020      October 2, 2020

 8              TT13 – (702) 275-6703         Jimmy Carter                     September 3, 2020      October 2, 2020
                TT14 – (206) 898-8457         Jamar Howard                     September 3, 2020      October 2, 2020
 9
                TT16 – (206) 898-4155         Larry Collins                    September 3, 2020      October 2, 2020
10                                                                             February 8, 2021       March 9, 2021
11              TT19 – (206) 915-6994         David Kelley                     September 3, 2020      October 2, 2020
                                                                               October 23, 2020       November 21, 2020
12
                TT20 – (206) 397-7007         Jimmy Carter                     September 3, 2020      October 2, 2020
13
                TT30 – (404) 988-2897         Kefentse Olabisi                 October 23, 2020       November 21, 2020
14              TT39 - 206-231-8368           Curtis Snipes                    October 23, 2020       November 2, 2020 4
15              TT43 - 253-331-0358           Yusef Parrish                    October 23, 2020       November 21, 2020
                TT23 - 206-280-9706           Eugene McGee                     February 8, 2021       March 9, 2021
16
17            13.      During this investigation, investigators intercepted thousands of drug-
18 related conversations and text messages. In this Affidavit, I discuss some of these
19 intercepted calls and text messages. Communications occurred in English. A combination
20 of agents, task force officers, detectives, and professional staff have listened to these calls
21 and summarized their content. I have relied upon the written summaries (line sheets and
22 transcripts) prepared by the monitors for the description of the calls referenced below,
23 and I have also personally listened to the calls. I know through training and experience,
24 including experience with this investigation, that individuals involved in the distribution
25
26   4
      On October 28, 2020 and October 30, 2020 investigators executed search warrants on three homes, three vehicles,
     and one person, all connected to Curtis Snipes and his associates. At the conclusion of the execution of these search
27   warrants, collectively seven guns, six phones, more than $92,000, and approximately one quarter kilogram of
     cocaine was seized. One of the phones seized was TT39, used by Curtis Snipes. Because that phone came into police
28   custody, interception was intentionally discontinued on November 2, 2020.
      AFFIDAVIT OF SHAWNA MCCANN –- 13                                                         UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 15 of 209




 1 of controlled substances and other criminal activity often use coded communications
 2 when referring to their illegal activity. I have used this training and experience, as well as
 3 the training and experience of other experienced law enforcement officers familiar with
 4 this investigation who have reviewed these summaries and have listened to the calls, to
 5 explain what I believe to be an accurate interpretation for these coded communications,
 6 which are included in brackets in this Affidavit.
 7         14.    In this Affidavit, I discuss some of the pertinent portions of intercepted
 8 calls and generally do not include the entire intercepted conversation. I indicate where
 9 possible the parties who were intercepted on the call. In so doing, I often rely on voice
10 recognition/comparison by myself, other agents, and/or the monitors. For example, if we
11 have identified an individual as the user of a particular phone (through use of a ruse call,
12 surveillance/GPS, etc.), and that person starts using a different phone, we will typically
13 recognize the voice of that person when using the new phone.
14         15.    Some examples of coded terms used by members of the drug trafficking
15 organization being investigated, referred to as the “Michael Walker DTO” for the reasons
16 described below, include “hard,” “heezy,” and “heezard” (crack cocaine); “soft,” “seezy,”
17 and “seezoft” (powder cocaine); and “fire” (often marijuana, but also used to describe
18 high potency of cocaine). Some terms to indicate quantity have been “nino,” “neen,” or
19 “nina” (nine ounces of cocaine); “baby” (four and a half ounces of cocaine); “half” or
20 “heezy” (half ounce); “ball” (eightball referring to one-eighth of an ounce); and “queezy”
21 (quarter-ounce). Drug customers are often referred to as “jug” or “joog.”
22         16.    DTO members also use the word “need” and “on” to convey the desire to
23 be supplied with drugs. DTO members often say, “I need to see you,” “I need you,” “I
24 need on” to arrange a drug transaction. Oftentimes when this is said, no other discussion
25 occurs regarding amounts or prices. Based upon my training and experience, I believe the
26 expected transaction is already known by both parties because of the length of time and
27 frequency the parties have been dealing with each other.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 14                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 16 of 209




 1         17.    Context is also important in interpreting coded language; for example,
 2 when someone says “one” is selling for “14-5,” that indicates that the speaker is
 3 discussing an ounce of cocaine for $1,450. Based on my training and experience,
 4 including during this investigation, I am familiar with current and recent price ranges of
 5 drugs in the Seattle area, which depends on quality; I know that an ounce of cocaine can
 6 cost anywhere from $1,100 to $2,000 per ounce. The price has fluctuated significantly
 7 over the last year, due at least in part to the global pandemic and its effect on the ease of
 8 transporting goods and crossing borders. Additionally, price is affected by the volume,
 9 such that larger amounts are sold at some discount as compared to smaller amounts.
10         18.    In this Affidavit, I am seeking authority to search locations and vehicles
11 associated with drug distributors. To give perspective as to the amount of drugs being
12 distributed, and because most of the distribution in this investigation centered on cocaine,
13 I will draw the distinction as to user amounts and distributor amounts of this drug based
14 upon my training, experience, and knowledge of this investigation.
15         19.    Crack cocaine is often sold on the street in the open-air drug markets of the
16 Seattle area. Street dealers often sell $10 or $20 rocks or wafers of crack cocaine to users.
17 These rocks are often .1 or .2 grams of cocaine each. User amounts of cocaine also
18 includes “teeners” (1/16 of an ounce or 1.75 grams), single grams, and “eight balls” (1/8
19 of an ounce or 3.5 grams). Street dealers themselves may be supplied quarter-ounce (7
20 grams), half-ounce, and ounce (28 grams) quantities or more. Currently, when purchasing
21 an ounce of cocaine, the price is around $1,400 to $1,800, give or take a couple of
22 hundred dollars. Often those purchasing multiple ounces or more of cocaine are
23 distributing to other distributors. Larger amounts of cocaine and associated prices are
24 discussed throughout this Affidavit.
25                          SUMMARY OF THE INVESTIGATION
26         20.    Investigators believe Michael Walker to be a trafficker of narcotics in this
27 District. To summarize, according to historical reports, Michael Walker has been a
28 subject or person of interest in drug investigations at least as far back as 2016, including
     AFFIDAVIT OF SHAWNA MCCANN –- 15                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 17 of 209




 1 reports of Michael Walker making trips to and from Los Angeles to pick up narcotics and
 2 supplying cocaine to numerous individuals. In 2019, two separate individuals stated they
 3 had purchased cocaine from Michael Walker and/or Michael Walker’s associates,
 4 Maghan Stenson, Stevie Allen, and Jamaal Davis, on several occasions in the past.
 5         21.     Based upon historical confidential source information, investigators
 6 identified Michael Walker as a large-scale cocaine source of supply and also a source of
 7 supply of marijuana. Information provided by confidential sources, the use of traditional
 8 investigative techniques, and the use of wiretaps have led to the identification of
 9 numerous individuals suspected to be involved with the drug trafficking and money
10 laundering activities of Michael Walker. Investigators refer to this network of suspected
11 drug traffickers as the Michael Walker Drug Trafficking Organization (DTO).
12         22.     Many of the target subjects and their associates have affiliation with
13 Seattle-area gangs, predominantly those originating from the Central District
14 neighborhood of Seattle. These gangs include, but are not limited to, Union Street Black
15 Gangster Disciples (BGD), Deuce 8 BGD, and other local Crip and Blood gangs.
16 Because of these associations, investigators believe that the Michael Walker DTO may be
17 a significant source of supply of drugs being distributed by these gangs. Many involved
18 with these gangs have been investigated for crimes ranging from street-level narcotics to
19 robbery, shootings, and murder. Many target subjects and associates have long-standing
20 relationships with others engaged in criminal activity. Many of these relationships span
21 decades.
22               SUBJECT LOCATIONS AND VEHICLES TO BE SEARCHED
23         23.     In this section, I discuss the identification of individual subjects, examples
24 of their drug calls and transactions, seizures of their contraband, and their associated
25 locations and vehicles for which search warrants are sought.
26         A. Michael Walker’s Residence and Two Vehicles
27         24.     Based upon confidential source information, agents identified Michael
28 Walker as a marijuana source of supply. In the fall of 2019, investigators identified
     AFFIDAVIT OF SHAWNA MCCANN –- 16                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 18 of 209




 1 Michael Walker’s residence as 18008 114th Avenue Southeast, Renton, Washington
 2 (Subject Premises 13) based on the address listed on his driver’s license. Subsequently,
 3 investigators conducted physical and remote surveillance of 18008 114th Avenue
 4 Southeast, Renton, Washington, and observed Michael Walker, identified based on a
 5 comparison to his driver’s license photograph and social media photographs on a
 6 Facebook account under the username “Bd Miguel,” entering and exiting the residence
 7 through a secured garage gate. Investigators observed several vehicles at this residence
 8 and have observed Michael Walker operating different vehicles on different dates during
 9 physical surveillance, including a gold Honda Accord (Subject Vehicle 15). Investigators
10 also observed a construction truck parked at Michael Walker’s residence (Subject
11 Vehicle 16). The construction truck has “Walker Construction Preservation” and “Call
12 Now For A Quote 206 354 8457” written on the side, advertising TT3 as the business
13 phone line. Finally, investigators observed a female, identified as Tiarra L. Hodges based
14 on a comparison to her driver’s license photograph, also residing at Michael Walker’s
15 residence and determined to be his wife based on CLEAR database checks.
16            25.     In the fall of 2019, investigators interviewed a confidential source (CS2) 5
17 who was familiar with and willing to provide information on Michael Walker. CS2
18 obtained Michael Walker’s cell phone number of (425) 524-5985 (TT1). In November
19
20
     5
       CS2 was a confidential source with FBI Seattle from January 2020 to November 2020. CS2 has been a confidential
21   source with SPD from late 2019 to November 2020. CS2 was closed for cause in November 2020 by both SPD and
     FBI for unauthorized criminal activity that occurred after CS2 conducted all the controlled purchases in this
22   investigation. CS2 provided reliable information, confirmed through independent investigations, on individuals
     involved in illegal activity, including drug trafficking. CS2 had also conducted more than eight controlled buys
23   under the supervisions of agents. CS2 has eight felony convictions related to narcotics and firearms delivery and
     possession, escape, and robbery. CS2 has ten gross misdemeanor and misdemeanor convictions related to driving
24   violations, disorderly conduct, assault, phone harassment and no contact order violations, and making
     false/misleading statement to a public servant. CS2 previously worked as a confidential source for another FBI
25   office from January 2018 to May 2018, during which time CS2 provided reliable information, leading to at least one
     arrest, on narcotics trafficking and unlawful possession of firearms. CS2 was closed by that FBI office in May 2018
26   after CS2 had a local warrant issued for a community custody violation. CS2 was not closed for cause at that time,
     and that handling agent recommended CS2’s re-opening as a confidential source. The identity of CS2 is not being
27   disclosed in this application. I believe that doing so could place CS2’s safety and security in jeopardy and
     compromise this and other ongoing investigations in which CS2 was involved and was being utilized.
28
         AFFIDAVIT OF SHAWNA MCCANN –- 17                                                  UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
         USAO #2019R01083
                                                                                            SEATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 19 of 209




 1 2019, at the instruction of and under the supervision of investigators, a confidential
 2 source (CS2) conducted a controlled purchase 6 of approximately 37.2 grams of marijuana
 3 from Michael Walker, arranged using TT1. In or around December 2019, CS2 obtained a
 4 new phone number for Michael Walker of (206) 741-8633 (TT2). In December 2019, at
 5 the instruction of and under the supervision of investigators, CS2 conducted a controlled
 6 purchase of approximately 15.5 grams of marijuana from Michael Walker, arranged
 7 using TT2. In January 2020, at the instruction of and under the supervision of
 8 investigators, CS2 conducted a controlled purchase of approximately 25.3 grams of
 9 marijuana from Michael Walker, also arranged using TT2. 7 In or around April 2020, CS2
10 obtained a new phone number for Michael Walker of (425) 428-9267 (TT4). In April
11 2020, at the instruction of and under the supervision of investigators, CS2 conducted a
12 controlled purchase of approximately 15.0 grams of marijuana from Michael Walker,
13 arranged using TT4. 8 In late spring of 2020, CS2 obtained a new phone number for
14 Michael Walker of (425) 496-0964 (TT8). In June 2020, at the instruction of and under
15
16
17
18   6
       During a controlled purchase, the confidential source is first searched for money, narcotics, and narcotics
     paraphernalia. After being found free of these items, the CS is provided with funds and sent to the target location to
19   obtain the narcotics. The CS is kept under constant observation to and from the target location. The CS is not to
     contact anyone while approaching or returning from the location. After obtaining the delivery from the target
20   location, the CS returns directly to the investigator and releases the delivered controlled substance. The CS is again
     searched for money, narcotics, and narcotics paraphernalia, and is debriefed.
21   7
       For these three controlled purchases in November 2019, December 2019, and January 2020, CS2 was not equipped
     with a live audio transmitter device or recording device.
22
     8
       During this controlled purchase, via a live audio transmitter device, investigators heard Michael Walker tell CS2
23   that “my boy who I get the fire [marijuana] from stay in Tacoma. I got the shit from him. [Customers] didn’t like it
     … so I didn’t want to take some shit [marijuana] back and have some more fire [marijuana] on me…” Based on my
24   training and experience, I believe Michael Walker told CS2 that some customers did not like the last batch of
     marijuana and that Michael Walker had to go back to his supplier in Tacoma to address the issue. Michael Walker
25   also told CS2 that “[Michael Walker] wouldn’t even know who to buy that shit [cocaine] from, all my boys got
     popped, so I wouldn’t even know who to call or who to even trust to buy that shit [cocaine]….” Michael Walker
26   then told CS2 that “if [someone] want [unintelligible], you gotta buy that shit undone [uncut/uncooked cocaine]”.
     Based on my training and experience, I believe Michael Walker told CS2 that he does not sell cocaine anymore and
27   did not know anyone who was selling cocaine, but that if CS2 was going to get cocaine then it should be
     uncut/uncooked to ensure good quality.
28
         AFFIDAVIT OF SHAWNA MCCANN –- 18                                                     UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
         USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 20 of 209




 1 the supervision of investigators, CS2 conducted a controlled purchase of approximately
 2 13.2 grams of marijuana from Michael Walker, arranged using TT8. 9
 3            26.      Accordingly, during this investigation, agents identified Michael Walker’s
 4 residence as 18008 114th Avenue Southeast, Renton, Washington (Subject Premises 13)
 5 and his vehicles as a gold 2006 Honda Accord bearing Washington license plate
 6 BKY5357, registered to Tiarra L. Hodges at 18008 114th Ave SE, Renton, Washington
 7 (Subject Vehicle 15), and a white 2012 Isuzu NPR construction truck bearing
 8 Washington license plate C35313N registered to Walker Construction Preservation 10 at
 9 18008 114th Ave SE, Renton, Washington (Subject Vehicle 16). Agents obtained GPS
10 location data on several of Michael Walker’s cell phones, including TT8, which showed
11 that Michael Walker remained at Subject Premises 13 overnights from July to August
12 2020. 11 Additionally, agents installed a pole camera near Subject Premises 13, which
13
14   9
       During this controlled buy, agents conducted a pre-buy search of CS2 and CS2’s vehicle and located a small pistol
     in the center console with a loaded magazine inserted but no round chambered. CS2 was confronted by agents about
15   the firearm, and CS2 stated that CS2’s boyfriend/girlfriend had been driving the vehicle and must have left the
     firearm in the vehicle after last driving the vehicle the night before. Agents observed that CS2 seemed genuinely
16   unaware of the firearm’s presence in the vehicle when confronted by agents. While CS2 remained in the presence of
     agents, agents contacted CS2’s boyfriend/girlfriend who confirmed that the firearm was theirs, describing the make
17   and model of the pistol, the location of purchase, and providing details of using the vehicle last night, which
     matched CS2’s statement; the boyfriend/girlfriend also stated that the firearm was stored at home in a lock box with
18   a key that only he/she had. The boyfriend/girlfriend sounded genuinely upset that he/she had forgotten to remove the
     weapon from the vehicle. Agents conducted a records check and confirmed that the boyfriend/girlfriend had a valid
19   license to carry a firearm. After verifying CS2’s statements, agents took possession of the firearm and conducted
     another search of CS2’s person and vehicle, which was clear of drugs, currency, and weapons. The firearm was
20   retained by agents for return to the owner. Agents later obtained an eTrace report regarding the firearm, and also
     contacted the firearms dealer that the boyfriend/girlfriend claimed had sold him/her the firearm; both of these
21   confirmed that that purchase had taken place as reported. Finally, investigators test-fired the firearm and submitted
     the spent casing for entry into the NIBIN database. Based on a comparison of the spent casing to other casings in the
22   database, there appears to be no evidence that the firearm in question was used in a gun offense or shots-fired
     incident.
23        During this controlled purchase and some prior controlled purchases, CS2 has worn a body recorder that
     allowed agents to live monitor and record the conversation. Agents have not located any drugs, weapons, or other
24   illegal items during searches of CS2’s person or vehicle (conducted both before and after each controlled purchase)
     on any prior controlled purchase operation during this investigation or other investigations in which CS2 has been
25   used.
     10
        Based on open source resources, agents identified Walker Construction Preservation as a business owned/operated
26   by Michael Walker. However, during the course of this investigation, including the wiretap on Michael Walker’s
     cell phone TT8, agents did not observe Michael Walker performing legitimate construction work. At most, Michael
27   Walker discussed and coordinated occasional minor yard work and tree removal jobs for friends. Accordingly,
     agents believe that Walker Construction Preservation is a sham business.
28   11
        Agents collected location data for TT8 during June through August 2020.
       AFFIDAVIT OF SHAWNA MCCANN –- 19                                                         UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 21 of 209




 1 provided images of the driveway; a review of that video showed that Michael Walker
 2 regularly remained at Subject Premises 13 overnights from September 2019 to the
 3 present. Agents conducted several controlled purchases of marijuana from Michael
 4 Walker in the fall of 2019 to the spring of 2020 utilizing a confidential source; based on
 5 these controlled purchases, physical and video surveillance, toll analysis, and other
 6 investigative techniques, agents obtained a court-authorized wire and electronic
 7 communications interception on TT8 used by Michael Walker. During this investigation,
 8 and specifically the period of wire and electronic communications interception, agents
 9 observed Michael Walker conducting multiple marijuana transactions on a daily to
10 weekly basis. Agents observed Michael Walker leaving from and coming back to
11 Subject Premises 13 immediately before and after these drug transactions, and agents
12 observed Michael Walker driving Subject Vehicles 15 and 16 to and from these drug
13 transactions. Some of these drug transactions and agents’ observations are noted below
14 for purposes of establishing probable cause to search Subject Premises 13 and Subject
15 Vehicles 15 and 16.
16            27.      Michael Walker has a criminal history which includes three felony
17 convictions for drug possession. 12 As set forth above, Michael Walker has two gross
18 misdemeanor convictions in 2018, which render him unable to hold a marijuana
19 producer, processor, and/or retailer license in the state of Washington. 13 On March 15,
20 2021, agents were advised by an investigator with the Washington State Liquor and
21
22
23
24
     12
        The Washington Supreme Court has recently held that Washington’s state law prohibiting mere possession of
25   controlled substances is unconstitutional.
     13
        According to the Washington State Liquor and Cannabis Board (WSLCB): “When the board processes a criminal
26   history check on an applicant, it uses a point system to determine if the person qualifies for a license. The board will
     not normally issue a marijuana license to an applicant who has accumulated eight or more points . . . ” See
27   https://lcb.wa.gov/mjlicense/criminal_history_check. The WSLCB awards 12 points for any felony convictions in
     the last ten years and 5 points for any gross misdemeanor convictions in the last three years. Id. The gross
28   misdemeanor convictions alone would be sufficient to disqualify Michael Walker for a marijuana license.
       AFFIDAVIT OF SHAWNA MCCANN –- 20                                                         UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 22 of 209




 1 Cannabis Board that Michael Walker does not hold any active marijuana producer,
 2 processor, or retailer license. 14
 3            28.      On July 12, 2020, at approximately 10:12 a.m., agents intercepted a call
 4 between Michael Walker using TT8 and Kevin Gipson using TT6 (identification of
 5 Kevin Gipson as the user of TT6 is described below in the section on Kevin Gipson).
 6 (Session 244.) During the call, Kevin Gipson told Michael Walker “hit me up because
 7 I’m trying to get back right.” Based on other intercepted communications in this
 8 investigation, Kevin Gipson consistently used the term “get right” when trying to get
 9 resupplied with marijuana and cocaine.
10            29.      On July 13, 2020, at approximately 7:53 a.m., agents intercepted a call
11 between Michael Walker using TT8 and Stevie Allen using TT7 (identification of Stevie
12 Allen as the user of TT7 is described below in the section on Stevie Allen). (Session
13 345.) Michael Walker told Stevie Allen that he was going to see Kevin Gipson and that
14 he would see Stevie Allen as well. Based on physical surveillance, discussed further
15 below in the sections on Kevin Gipson and Stevie Allen, agents know that Stevie Allen’s
16 stash apartment 15 and Kevin Gipson’s apartment are in the same apartment building,
17 4727 Beacon Avenue South, Seattle, Washington. At approximately 9:14 a.m., agents
18 observed Michael Walker arrive at 4727 Beacon Avenue South, Seattle, Washington in
19 Subject Vehicle 16. Michael Walker parked in front of the apartment building and then
20 went inside Kevin Gipson’s apartment located at 4727 Beacon Avenue South, #9, Seattle,
21 Washington (Subject Premises 21). At approximately 9:20 a.m., Michael Walker came
22 back to his truck, Subject Vehicle 16, and left the area. At approximately 9:30 a.m.,
23 agents intercepted calls between Michael Walker using TT8 and Stevie Allen using TT7.
24
25   14
        In Washington, marijuana can only be sold and purchased at state-licensed retail stores. See RCW 69.50.302-
     69.50.303. Moreover, home grown marijuana for sale remains illegal in Washington. Id.; see also RCW 69.50.360,
26   69.50.363, 69.50.366, 69.50.401, and 69.50.4013. Recreational use marijuana must be purchased from a state-
     licensed retailer. Id.
27   15
        A “stash house” or “stash” is a location, other than a drug trafficker’s own residence, where a trafficker stores his
     drug supply and sometimes other related paraphernalia or records in order to keep them safe but at a location that is
28   separate from his residence in order to avoid detection by law enforcement and/or to protect himself or his family.
       AFFIDAVIT OF SHAWNA MCCANN –- 21                                                         UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 23 of 209




 1 (Sessions 371 and 372.) Michael Walker asked, “You up that way now [at the stash
 2 house]?” and Stevie Allen said, “Yep, yep. We’re headed up that way now.” Michael
 3 Walker replied, “Ok yep, I need two minutes, but I’ll meet you up there.” After hanging
 4 up, Michael Walker called Stevie Allen right back and asked, “Hey Tig, what’s the name
 5 of it [marijuana] again?” Stevie Allen replied, “Icing.” Michael Walker said, “Ok, yeah
 6 yeah I’ll be up there in a second.” Based on my training and experience, I believe that
 7 Michael Walker discussed meeting at Stevie Allen’s stash house located at 4727 Beacon
 8 Avenue South, Seattle, Washington (Subject Premises 16) to purchase the icing strain of
 9 marijuana from Stevie Allen. At approximately 10:03 a.m., agents observed Stevie Allen
10 arrive at the stash house in his silver 2007 Audi Q7 bearing Washington license
11 BQV2133 (Subject Vehicle 20). Stevie Allen got out of the silver Audi Q7, Subject
12 Vehicle 20, and went inside the stash house located at 4727 Beacon Avenue South, #2,
13 Seattle, Washington (Subject Premises 16). At approximately 10:06 a.m., agents
14 intercepted a call between Michael Walker using TT8 and Stevie Allen using TT7.
15 (Session 380.) Michael Walker said he was on his way over there now. At approximately
16 10:24 a.m., agents observed Michael Walker arrive in Subject Vehicle 16 and park in
17 front of the apartment building. Michael Walker walked towards the stash apartment. At
18 approximately 10:28 a.m., agents observed Michael Walker walk back to Subject
19 Vehicle 16 with a water bottle in one hand and something cupped in his other hand.
20 Michael Walker then departed in Subject Vehicle 16. Based on my training and
21 experience, I believe that Michael Walker initially met with Kevin Gipson, using Subject
22 Vehicle 16 to drive to Kevin Gipson’s apartment, sold Kevin Gipson marijuana, and left,
23 and that Michael Walker then returned and met with Stevie Allen, again using Subject
24 Vehicle 16 to drive to Stevie Allen’s stash house, and was supplied marijuana by Stevie
25 Allen.
26          30.   On July 16, 2020, at approximately 11:41 a.m., agents observed
27 Michael Walker, via video surveillance, leave his residence at 18008 114th Avenue
28 Southeast, Renton, Washington (Subject Premises 13), holding a black plastic bag, and
     AFFIDAVIT OF SHAWNA MCCANN –- 22                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 24 of 209




 1 get into a gold Honda Accord bearing Washington state license plate number BKY5357
 2 (Subject Vehicle 15). Michael Walker then drove out of the area. At approximately
 3 11:50 a.m., investigators intercepted a call between Michael Walker using TT8 and
 4 Kevin Gipson using TT6. (Session 803.) During the call, Michael Walker told Kevin
 5 Gipson that he was “on my way.” At approximately 12:12 p.m., agents observed Michael
 6 Walker arrive at 4727 Beacon Avenue South, Seattle, Washington in Subject Vehicle 15.
 7 As set forth below, agents know that 4727 Beacon Avenue South, #9, Seattle,
 8 Washington is Kevin Gipson’s residence. At approximately 12:10 p.m., video
 9 surveillance captured Michael Walker walk up the stairs towards the area of Kevin
10 Gipson’s apartment with an item in his hand that appeared to be a cell phone. At
11 approximately 12:13 p.m., agents observed Michael Walker walk down the stairs from
12 Kevin Gipson’s apartment with an item in his hand that again appeared to be a cell phone
13 and get back into Subject Vehicle 15. Based on my training and experience, I believe
14 that Michael Walker exited his residence, Subject Premises 13, with a black plastic bag
15 that contained marijuana and then drove to Kevin Gipson’s apartment in his gold Honda
16 Accord, Subject Vehicle 15, to sell marijuana to Kevin Gipson. I know based on prior
17 physical surveillance and controlled purchases from Michael Walker that he stores and
18 transports marijuana in black plastic bags.
19         31.    A few minutes later, at approximately 12:16 p.m., investigators intercepted
20 a conversation between Michael Walker using TT8 and an unidentified male using phone
21 number (206) 822-5127 (referred to as UM5127). (Session 812.) During this call,
22 Michael Walker told UM5127 that his “guy says it’s only two available,” and UM5127
23 asked if Michael Walker could “meet my nephew with it” and “shoot me a picture of it.”
24 At approximately 12:22 p.m., Michael Walker using TT8 sent the following MMS
25 picture message to UM5127 (PID 401760):
26
27
28
     AFFIDAVIT OF SHAWNA MCCANN –- 23                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 25 of 209




 1
 2
 3
 4
 5
 6         32.    Based on my training and experience, I believe that UM5127 was seeking
 7 to purchase marijuana, and Michael Walker indicated he only had two pounds of
 8 marijuana available. UM5127 asked Michael Walker to bring the marijuana to his
 9 nephew. Michael Walker then sent a picture of the marijuana to UM5127. At
10 approximately 12:17 p.m., agents observed Michael Walker pull away from Kevin
11 Gipson’s apartment. At approximately 12:42 p.m., investigators intercepted a call
12 between Michael Walker using TT8 and an unidentified male using phone number (206)
13 271-3440 (referred to as UM3440). (Session 819.) During the call, Michael Walker and
14 UM3440 discussed meeting in front of Fry’s Electronics in Renton in five minutes. At
15 approximately 12:50 p.m., investigators intercepted a text message from Michael Walker
16 to UM3440 stating, “I’m here unc.” (Session 821.) At approximately 12:52 p.m., agents
17 observed Michael Walker sitting in Subject Vehicle 15 in a parking spot of the Fry’s lot.
18 At approximately 12:54 p.m., investigators intercepted a phone conversation between
19 Michael Walker using TT8 and UM5127. (Session 826.) During the call, UM5127
20 discussed Michael Walker meeting with UM5127’s nephew at the Fred Meyer off of
21 Benson. At approximately 12:55 p.m., agents observed a maroon 2000 Dodge Caravan
22 bearing Washington state license plate number BQX1443 pull into a parking spot next to
23 Michael Walker at Fry’s Electronics in Renton. Agents observed Michael Walker get out
24 of Subject Vehicle 15 and get into the front seat of the Caravan. A short time later,
25 Michael Walker got out of the Caravan, retrieved an unknown item from Subject Vehicle
26 15, and got back into the front passenger seat of the Caravan. Agents observed Michael
27 Walker and the unknown male driver of the Caravan both leaning over and looking inside
28 a plastic bag that Michael Walker was holding. Agents then observed Michael Walker
     AFFIDAVIT OF SHAWNA MCCANN –- 24                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 26 of 209




 1 and the unknown male counting money. At approximately 1:05 p.m., agents observed
 2 Michael Walker get out of the Caravan and back into Subject Vehicle 15. Michael
 3 Walker then drove out of the area. About ten minutes later, at approximately 1:15 p.m.,
 4 video surveillance showed Michael Walker arriving back at his residence, Subject
 5 Premises 13. Based on my training and experience, I believe that Michael Walker left
 6 Kevin Gipson’s apartment and immediately drove to conduct another marijuana
 7 transaction with UM3440, that Michael Walker used Subject Vehicle 15 to facilitate the
 8 drug transaction, that Michael Walker kept the marijuana in Subject Vehicle 15 and went
 9 back into Subject Vehicle 15 to retrieve the marijuana in the plastic bag to sell to
10 UM3440, and lastly that Michael Walker returned to Subject Premises 13 immediately
11 after the drug transaction.
12         33.    Later that same day, at approximately 1:24 p.m., investigators intercepted
13 another phone conversation between Michael Walker using TT8 and UM5127. (Session
14 835.) During the call, UM5127 said “Joe…he’s right here” and put “Joe” on a three-way
15 call with UM5127 and Michael Walker. Agents believed Joe (also referred to as JoJo on
16 the call by UM5127) was UM5127’s nephew based on the context of the intercepted
17 conversations. Joe and Michael Walker agreed to meet by the gas pumps at Fred Meyer;
18 they discussed that Joe would be driving a “gray Magnum” and Michael Walker would
19 be driving a “gold Honda” (Subject Vehicle 15), and agreed to meet in ten minutes. At
20 approximately 1:37 p.m., video surveillance showed Michael Walker leaving Subject
21 Premises 13 in Subject Vehicle 15. At approximately 1:40 p.m., agents observed
22 Michael Walker arrive in Subject Vehicle 15 at the gas pumps at the Fred Meyer store in
23 Renton. A gray 2005 Dodge Magnum bearing Washington state license plate number
24 AFJ8757 then pulled up next to Michael Walker. At approximately 1:41 p.m., agents
25 observed an unknown male get out of the driver’s seat of the Magnum and into the front
26 passenger seat of Subject Vehicle 15 with Michael Walker. At approximately 1:46 p.m.,
27 agents observed the unknown male get back out of the front passenger seat of Subject
28 Vehicle 15 and get into the driver’s seat of the Magnum; the unknown male was
     AFFIDAVIT OF SHAWNA MCCANN –- 25                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 27 of 209




 1 observed with a plastic bag in his hands. Michael Walker then drove out of the area, and
 2 the Magnum drove out of the area. Based on my training and experience, I believe that
 3 Michael Walker left Subject Premises 13 in Subject Vehicle 15 and drove directly to
 4 the drug transaction with UM5127’s nephew. Based on the multiple drug transactions
 5 observed on this day conducted by Michael Walker, I believe that Michael Walker stores
 6 marijuana in Subject Premises 13 and Subject Vehicle 15 and that Michael Walker gave
 7 the plastic bag containing marijuana to UM5127’s nephew during the drug deal
 8 conducted inside Subject Vehicle 15.
 9         34.    On July 18, 2020, at approximately 7:42 a.m., Michael Walker using TT8
10 called an unidentified male, referred to as “Short,” at phone number (253) 876-4115.
11 (Session 1059.) Michael Walker and “Short” discussed meeting at a Safeway in Renton,
12 Washington for “Short” to purchase marijuana from Michael Walker. Michael Walker
13 told “Short” that Michael Walker had “four different kinds, what kind you want? I got
14 wedding cake, I got some shit called icing, I got some really good gorilla glue number 4,
15 and then I got some shit called coffee cake. You want to see them when you get there?”
16 Short said he “wants just two of them though” and that he was “throwing on my socks
17 right now.” At approximately 7:45 a.m., agents observed, via remote video surveillance,
18 Michael Walker exit Subject Premises 13 wearing a red hoodie. The front pocket/pouch
19 of Michael Walker’s red hoodie had a bulge and was weighed down, indicating there was
20 an item with some weight in his front hoodie pocket. Michael Walker got into the driver’s
21 seat of a white 2012 Isuzu NPR construction truck bearing Washington license plate
22 C35313N (Subject Vehicle 16) and departed his residence at approximately 7:57 a.m. At
23 approximately 8:04 a.m., Michael Walker using TT8 called Short at phone number (253)
24 876-4115. (Session 1060.) The parties agreed to meet at the AM/PM. At approximately
25 8:11 a.m., Short called Michael Walker at TT8 and told Michael Walker that he would be
26 there in two minutes. Michael Walker said he was there. (Session 1063). Agents did not
27 have physical surveillance in place to observe this drug transaction; however, Michael
28 Walker was observed driving Subject Vehicle 16 that day. Based on my training and
     AFFIDAVIT OF SHAWNA MCCANN –- 26                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 28 of 209




 1 experience, I believe that Michael Walker discussed selling Short two units of marijuana.
 2 I know that wedding cake, icing, gorilla glue 4 and coffee cake are marijuana strains, and
 3 that Michael Walker was selling these strains during the period of wire and electronic
 4 communication interceptions on TT8.
 5           35.      Later that same day, at approximately 11:56 a.m., investigators intercepted
 6 a phone conversation between Michael Walker using TT8 and an unknown male using
 7 phone number (206) 661-1127 (referred to as UM1127). (Session 1092.) During the
 8 conversation, the parties discussed meeting at the AM/PM off of Grady in Renton,
 9 Washington. 16 Agents went to the area of the AM/PM located at 710 South Grady Way,
10 Renton, Washington. At approximately 12:11 p.m., agents located a gray 2008 Lexus LS
11 bearing Washington state license plate number LEM983G parked at the gas pumps. At
12 approximately 12:12 p.m., investigators intercepted a phone conversation between
13 Michael Walker using TT8 and UM1127. (Session 1093.) During the conversation,
14 UM1127 told Michael Walker that he was in a Lexus by the gas pumps. An unknown
15 male was observed getting out of the driver’s seat of the Lexus and going to the trunk
16 before getting back into Lexus. At approximately 12:14 p.m., agents observed Michael
17 Walker arrive in the Isuzu work truck, Subject Vehicle 16. Michael Walker parked,
18 walked over to the Lexus, and got into the front passenger seat. At approximately 12:17
19 p.m., Michael Walker got back out of the Lexus and went into the AM/PM, and the
20 Lexus drove out of the area. At approximately 12:20 p.m., Michael Walker came back
21 out of the AM/PM, got into Subject Vehicle 16, and drove out of the area. At
22 approximately 12:28 p.m., investigators intercepted a phone conversation between
23 Michael Walker using TT8 and UM1127. (Session 1095.) During the conversation,
24 Michael Walker told UM1127 to “take a picture of the whole p.” Investigators believe
25 Michael Walker was instructing UM1127 to take a picture of a whole pound of
26
27   16
       Two days prior, on July 16, 2020, Michael Walker using TT8 called UM1127, and UM1127 said that he had
     something to show Michael Walker. (Session 920.) Based on my training and experience, I believe that UM1127
28   had marijuana that he was trying to sell to Michael Walker.
      AFFIDAVIT OF SHAWNA MCCANN –- 27                                                  UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                           SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 29 of 209




 1 marijuana. Michael Walker told UM1127 that his guy runs through a lot of it and will
 2 want to spend. Based on my training and experience, I believe Michael Walker told
 3 UM1127 that he has an associate who sells a lot of marijuana and has money to buy a
 4 significant amount for redistribution. At approximately 12:28 p.m., surveillance video
 5 showed Michael Walker arriving back to Subject Premises 13 in the Isuzu work truck,
 6 Subject Vehicle 16. When Michael Walker got out of the truck, he was observed holding
 7 two plastic bags. At approximately 12:34 p.m., surveillance video showed Michael
 8 Walker leaving Subject Premises 13 in his gold Honda Accord, Subject Vehicle 15;
 9 Michael Walker had both of the plastic bags with him when he got into the gold Honda
10 Accord. Based on my training and experience, I believe that UM1127 had marijuana to
11 supply to Michael Walker and that Michael Walker drove Subject Vehicle 16 to meet
12 UM1127 to look at the marijuana and then asked UM1127 to take a picture of the whole
13 pound of marijuana so Michael Walker could show his customers.
14         36.    Prior to wiretaps on Michael Walker, on April 14, 2020, at approximately
15 1:07 p.m., agents observed, via remote surveillance, Michael Walker depart his residence
16 at Subject Premises 13 driving the gold Honda Accord, Subject Vehicle 15. At
17 approximately 1:24 p.m., agents observed Michael Walker park in a business complex
18 parking lot at 8011 S 224th Street, Kent, Washington, and meet with an unknown male
19 who got into the front passenger seat of the Subject Vehicle 15. At approximately 1:39
20 p.m., agents observed the unknown male exit Subject Vehicle 15 and Michael Walker
21 drive off. At approximately 1:50 p.m., agents observed Michael Walker parked in the
22 Safeway parking lot at 210 Washington Ave S, Kent, Washington, in Subject Vehicle
23 15. At approximately 2:02 p.m., agents observed a Nissan Altima bearing Oregon license
24 plate 301LPG park near Michael Walker. A male, positively identified as Carl Justice III,
25 based on a comparison to his driver’s license photograph, surveillance photographs, and
26 social media photographs, exited the Nissan Altima and got into the front passenger seat
27 of Subject Vehicle 15 and met with Michael Walker. At approximately 2:03 p.m., agents
28 observed Carl Justice III get out of Subject Vehicle 15 carrying a light brown paper bag,
     AFFIDAVIT OF SHAWNA MCCANN –- 28                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 30 of 209




 1 measuring approximately 6” x 6”, wrapped tightly and carried closely to Carl Justice III’s
 2 chest as a means of concealing the bag. Carl Justice III, carrying the brown bag, got into
 3 the driver’s seat of the Nissan Altima and departed the parking lot. Shortly after meeting
 4 with Michael Walker, at approximately 2:25 p.m., agents who had been regularly
 5 monitoring Carl Justice III’s Snapchat account 17 observed a new social media post on the
 6 account bragging about just having acquired marijuana to sell with a photograph of the
 7 marijuana. Based on my training and experience, I believe that Michael Walker met with
 8 the unknown male and Carl Justice III to sell them marijuana and that Michael Walker
 9 left his residence, Subject Premises 13, and immediately went to the first drug deal using
10 Subject Vehicle 15, and eventually returned to Subject Premises 13 after the second
11 drug deal with Justice, as set forth below.
12            37.      After conducting the drug deal with Carl Justice III, at approximately 2:20
13 p.m., agents observed, via remote surveillance, Michael Walker arrive at his residence,
14 Subject Premises 13, driving the gold Honda Accord, Subject Vehicle 15. Just prior to
15 that, at approximately 2:17 p.m., data from a Pen Register and Trap and Trace device
16 installed on Michael Walker’s cell phone number (425) 428-9267 (TT4) showed that
17 Michael Walker received and answered a call from phone number (206) 422-4378, which
18 based on law enforcement database checks was associated with Cesar Clemente. At
19 approximately 2:41 p.m., agents observed, via remote surveillance, a white Toyota
20 Highlander bearing Washington license plate BCW0719 (Subject Vehicle 18) depart the
21 vicinity of a residence located at 12120 SE 186th St, Renton, Washington (Subject
22 Premises 14). Per law enforcement database checks, this vehicle is a white 2008 Toyota
23 Highlander registered to Cesar Clemente at 2103 E Republican Street, Seattle,
24 Washington. At approximately 2:43 p.m., agents observed, via remote surveillance, the
25 white Toyota Highlander bearing Washington license plate BCW0719 (Subject Vehicle
26
27   17
       Agents identified the social media Snapchat account of Carl Justice III, under the username “2daze8,” based on
     observing photographs of Carl Justice III posted on the account, including the main profile picture. Agents are
28   familiar with Carl Justice III from prior investigations and are able to recognize him on sight.
      AFFIDAVIT OF SHAWNA MCCANN –- 29                                                         UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 31 of 209




 1 18) pull into the driveway of Michael Walker’s residence, Subject Premises 13. Via
 2 remote video surveillance, a male, identified as Cesar Clemente III based on a
 3 comparison to his driver’s license photograph, exited the white Toyota Highlander,
 4 opened the rear driver’s side door, retrieved a black backpack, and walked into Subject
 5 Premises 13. At approximately 2:44 p.m., data from a Pen Register and Trap and Trace
 6 device installed on TT4 showed that Michael Walker received and answered a call from
 7 Cesar Clemente using (206) 422-4378. At approximately 2:49 p.m., agents observed, via
 8 remote surveillance, Cesar Clemente exit Subject Premises 13 carrying the black
 9 backpack in one hand, which appeared to be lighter/weigh less than when Cesar
10 Clemente carried the backpack into the residence. Cesar Clemente put the black backpack
11 in the rear driver’s side of the Toyota Highlander and departed Michael Walker’s
12 residence. At approximately 2:57 p.m., agents observed Cesar Clemente park at an
13 apartment complex located at 1104 S 18th Street, Renton, Washington. Agents then
14 observed Cesar Clemente meeting with an unknown male in the front passenger seat of
15 the white Toyota Highlander. At approximately 3:14 p.m., agents observed Cesar
16 Clemente and the unknown male standing in the parking lot of the apartment complex
17 smoking marijuana, determined based on the odor emitted from the smoke. At
18 approximately 4:09 p.m., agents observed the unknown male go inside an upstairs
19 apartment unit door, either unit #7 or #4, by entering a code on the door. At
20 approximately 4:11 p.m., agents observed the unknown male exit the apartment unit
21 carrying a black and red shoe box in one hand and accompanied by a small child. The
22 black male handed the shoe box to Cesar Clemente and then Cesar Clemente departed the
23 apartment complex lot driving the white Toyota Highlander.
24         38.    At approximately 4:15 p.m., agents initiated a vehicle stop on Cesar
25 Clemente. Cesar Clemente failed to stop his vehicle and continued driving. Cesar
26 Clemente stopped at a red light in the far left lane at the intersection of Benson Road S
27 and 515/Benson Drive S in Renton, Washington, but still refused to pull over. An agent
28 with activated emergency lights pulled up alongside Cesar Clemente and told Cesar
     AFFIDAVIT OF SHAWNA MCCANN –- 30                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 32 of 209




 1 Clemente that he was the police and instructed Cesar Clemente to pull over. Cesar
 2 Clemente refused to pull over and proceeded to run the red light, crossing other lanes of
 3 stopped traffic, and turned right onto 515/Benson Drive S. Agents observed Cesar
 4 Clemente eventually park on the street across from a residence located at 1032 S 32nd
 5 Place, Renton, Washington. Cesar Clemente quickly exited the white Toyota Highlander,
 6 grabbed the black backpack and another bag from the backseat of the white Toyota
 7 Highlander, and ran across the street towards the residence at 1032 S 32nd Place, Renton,
 8 Washington. Agents observed Cesar Clemente run to the side of the house, through a
 9 wooden fence/side gate, and into the backyard of 1032 S 32nd Place, Renton,
10 Washington. At approximately 4:35 p.m., agents observed Cesar Clemente exit the
11 residence at 1032 S 32nd Place, Renton, Washington followed by an unknown male later
12 identified as Cesar Clemente’s cousin. Cesar Clemente was placed into handcuffs and
13 temporarily detained by agents as a result of his failure to pull over for law enforcement
14 and then fleeing on foot with a backpack and another bag into his cousin’s residence.
15 Cesar Clemente was read Miranda warnings by agents. Cesar Clemente verbally stated
16 that he understood his rights and agreed to waive his rights and speak with law
17 enforcement without a lawyer present. Cesar Clemente admitted that he had four pounds
18 of marijuana in the backpack and a firearm, all of which he had retrieved from the white
19 Toyota Highlander before running across the street to his cousin’s house. 18 Cesar
20 Clemente stated that he had a valid firearms carry permit and carried the firearm for
21 protection. Cesar Clemente admitted he often traveled with large amounts of cash and
22 marijuana and was worried about being robbed. Agents located a firearm, a cell phone,
23 and keys to the white Toyota Highlander on Cesar Clemente’s person when he exited his
24 cousin’s house and was detained. Cesar Clemente provided agents with verbal consent to
25
26
     18
       Agents consulted with a Washington State Liquor and Cannabis Board investigator who was shown photographs
27   of the marijuana seized from Cesar Clemente and advised that the marijuana was not legally packaged for
     processing, transportation, or sale, nor did Cesar Clemente have the required inventory form for transporting
28   marijuana legally.
      AFFIDAVIT OF SHAWNA MCCANN –- 31                                                        UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 33 of 209




 1 search his cousin’s house, including the belongings he put in his cousin’s house, and
 2 separate verbal consent to search the house was also obtained from Cesar Clemente’s
 3 cousin. In the cousin’s residence, agents located a backpack that Cesar Clemente
 4 acknowledged was his and contained approximately four pounds of marijuana. Agents
 5 also located an additional pound of marijuana in the garage and a cell phone in the house.
 6 Cesar Clemente denied going into the garage, but his cousin told agents that Cesar
 7 Clemente went into the garage before exiting the house and being detained by law
 8 enforcement and that the one pound of marijuana in the garage was not his. Cesar
 9 Clemente eventually admitted that the cell phone found in his cousin’s house was his, and
10 that he had two cell phones. Cesar Clemente provided agents with verbal consent to
11 search his white Toyota Highlander. Agents located a wallet inside the vehicle that
12 contained a driver’s license for Cesar Clemente, various credit/bank cards, an EBT card,
13 and approximately $30.00 in the center console of the vehicle. The white Toyota
14 Highlander smelled strongly of marijuana, as did Cesar Clemente’s clothes. Cesar
15 Clemente declined to provide consent to search his cell phones. While agents were
16 submitting Cesar Clemente’s cell phones into evidence approximately one to two hours
17 after releasing Cesar Clemente, both cell phones were remotely wiped/restored to factory
18 settings. Based on my training and experience, I believe that Cesar Clemente went to
19 Michael Walker’s residence, Subject Premises 13, to supply Michael Walker with
20 marijuana, which was contained in the black backpack that Cesar Clemente carried into
21 Subject Premises 13. As set forth below, remote video surveillance showed Cesar
22 Clemente going into Subject Premises 13 on a weekly basis carrying bags into Subject
23 Premises 13.
24         39.    Michael Walker continues to reside at Subject Premises 13 and use
25 Subject Vehicles 15 and 16. For example, on February 16, 2021, agents observed, via
26 remote video surveillance, Michael Walker walking in the driveway of Subject Premises
27 13 and pulling Subject Vehicle 15 into the driveway; Subject Vehicle 16 was already
28 parked in the driveway, and agents had earlier observed via remote video surveillance
     AFFIDAVIT OF SHAWNA MCCANN –- 32                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 34 of 209




 1 Michael Walker driving Subject Vehicle 16 into the driveway of Subject Premises 13.
 2 Additionally, agents believe that Michael Walker continues to traffic marijuana based on
 3 observing, via remote video surveillance, Michael Walker making frequent and quick
 4 trips to and from his residence, similar to the pattern of activity he demonstrated during
 5 the wiretap on TT8 when Michael Walker was making quick and frequent trips to meet
 6 with marijuana customers and suppliers.
 7         40.    On March 17, 2021, at approximately 7:40 p.m., agents observed, via
 8 remote video surveillance, a vehicle pull into the driveway of Subject Premises 13 and
 9 an unknown male wearing neon green pants exit the vehicle, without any bags in his
10 hands, and walk inside Subject Premises 13. At approximately 7:52 p.m., the same
11 unknown male in the neon green pants exited Subject Premises 13 carrying a plastic
12 grocery-style bag that was full. The male got into his vehicle and drove off. Based on my
13 training and experience and prior physical surveillance during this investigation, I know
14 that Michael Walker traffics marijuana using plastic bags to transport the drugs.
15         41.    I know, based on my training and experience, that drug traffickers
16 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
17 stash locations in order to protect their supply and to have the narcotics on hand for
18 transactions. I also know that drug traffickers maintain records and other trafficking-
19 related materials in their premises, including residences, for a long period of time,
20 including current and prior cell phone devices that contain text messages and contact lists
21 of drug trafficking associates and pay-owe sheets. Accordingly, I believe that Michael
22 Walker was supplied marijuana by Cesar Clemente, among others, has stored and likely
23 continues to store marijuana in Subject Premises 13, and has used and likely continues
24 to use Subject Vehicles 15 and 16 to conduct drug transactions.
25         B. Cesar Clemente III’s Residence and Two Vehicles
26         42.    During this investigation, based on physical surveillance and remote video
27 surveillance, agents identified Cesar Clemente III’s residence as 12120 SE 186th Street,
28 Renton, Washington (Subject Premises 14) and two of his vehicles as a black 2003
     AFFIDAVIT OF SHAWNA MCCANN –- 33                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 35 of 209




 1 BMW X5 bearing Washington license plate BRU7044 registered to Cesar Y. Clemente at
 2 2103 E Republican Street, Seattle, Washington 19 (Subject Vehicle 19), and a 2014 Audi
 3 Q7 bearing Washington license plate BUB0667 registered to Cesar Y. Clemente III at
 4 304 N Wycoft Avenue, Unit 2, Bremerton, Washington 20 (Subject Vehicle 48). Agents
 5 installed a pole camera capturing the street in front of Subject Premises 14, which
 6 showed that Cesar Clemente remained at Subject Premises 14 overnights from April
 7 2020 to around August 2020 when the pole camera was taken down; additionally, the
 8 utilities at Subject Premises 14 have been billed to Cesar Clemente from at least January
 9 2019 through the most recent bill in February 2021. Agents observed Cesar Clemente
10 conducting multiple suspected marijuana transactions, supplying marijuana to Michael
11 Walker and smoking marijuana with an unknown male. Agents observed Cesar Clemente
12 leaving from and coming back to Subject Premises 14 immediately before and after
13 these drug transactions, and agents observed Cesar Clemente driving Subject Vehicle 19
14 to and from these drug transactions. Some of these drug transactions and agents’
15 observations are noted below for purposes of establishing probable cause to search
16 Subject Premises 14 and Subject Vehicles 19 and 48.
17            43.      Beyond the April 14, 2020 transaction described above in the section on
18 Michael Walker, agents observed Cesar Clemente make short visits consistent with drug
19 transactions at Michael Walker’s residence, Subject Premises 13, on numerous
20 occasions. On March 27, 2020, at approximately 10:08 a.m., agents observed, via remote
21 video surveillance, Cesar Clemente, identified based on a comparison to his driver’s
22 license photograph, arrive at Michael Walker’s residence, 18008 114th Avenue SE,
23
24
     19
        Agents conducted physical surveillance at the residence located at 2103 E Republican Street, Seattle, Washington,
25   and observed a vehicle registered to Cesar Clemente with a date of birth indicating that the likely user was Cesar
     Clemente III’s father. Accordingly, agents believe 2103 E Republican Street, Seattle, Washington is a family
26   residence of Cesar Clemente III. I know based on my training and experience, that drug traffickers often have
     vehicles, cell phones, and other assets registered to family members and family members’ residences in order to
27   avoid law enforcement detection and the seizure of their assets and that the drug traffickers frequently reside at
     and/or stash drugs at locations other than their family residence.
28   20
        Agents have not observed Cesar Clemente III at this location on prior surveillance.
       AFFIDAVIT OF SHAWNA MCCANN –- 34                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 36 of 209




 1 Renton, Washington, driving a black BMW 550 bearing Washington license plate
 2 BST0317 (Subject Vehicle 17). Cesar Clemente walked into Michael Walker’s residence
 3 (Subject Premises 13) carrying a dark-colored backpack worn on his back, which
 4 appeared to be full. Agents then saw Subject Vehicle 17 depart at approximately 10:17
 5 a.m. with Cesar Clemente driving; the surveillance camera did not capture Cesar
 6 Clemente exiting Subject Premises 13, entering Subject Vehicle 17, or what, if anything,
 7 he was carrying.
 8         44.    On March 31, 2020, 12:50 p.m., video surveillance showed Cesar Clemente
 9 arrived at Michael Walker’s residence (Subject Premises 13) driving a white Toyota
10 Highlander bearing Washington license plate BCW0719 (Subject Vehicle 18). Cesar
11 Clemente walked into Michael Walker’s residence carrying in one hand a large brown
12 paper bag with the top of the bag rolled down. Cesar Clemente then exited Michael
13 Walker’s residence at approximately 12:58 p.m., carrying a smaller, flatter brown paper
14 bag/envelope held with two hands tightly to his chest, got into Subject Vehicle 18, and
15 departed.
16         45.    On April 1, 2020, at approximately 10:59 a.m., video surveillance showed
17 Cesar Clemente arrived at Michael Walker’s residence (Subject Premises 13) driving
18 Subject Vehicle 18. Cesar Clemente departed Michael Walker’s residence in Subject
19 Vehicle 18 at approximately 11:01 a.m. The surveillance did not capture Cesar Clemente
20 walking between Subject Vehicle 18 and Subject Premises 13.
21         46.    On April 8, 2020, at approximately 7:19 p.m., video surveillance showed a
22 black BMW SUV with no front license plate (believed to be Subject Vehicle 19) depart
23 Cesar Clemente’s residence located at 12120 SE 186th St, Renton, Washington (Subject
24 Premises 14); the images were insufficient for agents to identify the model of BMW or
25 the rear license plate. Three minutes later, at approximately 7:22 p.m., video surveillance
26 showed Cesar Clemente arrived at Michael Walker’s residence (Subject Premises 13)
27 driving a black BMW X5, an SUV, bearing Washington license plate BRU7044 (Subject
28 Vehicle 19). Agents noted that the distance between Cesar Clemente’s residence in
     AFFIDAVIT OF SHAWNA MCCANN –- 35                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 37 of 209




 1 Renton and Michael Walker’s residence in Renton is approximately .8 miles, consistent
 2 with a three-minute drive between the two locations. Cesar Clemente walked into
 3 Michael Walker’s residence (Subject Premises 13) carrying in one hand a large black
 4 duffel bag with white marking on the side. Cesar Clemente exited Michael Walker’s
 5 residence at approximately 7:29 p.m., carrying the black duffel bag slung on his shoulder;
 6 based on the way Cesar Clemente carried the bag, it appeared noticeably lighter in weight
 7 and less full. Cesar Clemente put the bag in the passenger side of Subject Vehicle 19 and
 8 departed.
 9         47.    On April 9, 2020, at approximately 6:31 p.m., video surveillance showed
10 Subject Vehicle 19 departed Cesar Clemente’s residence (Subject Premises 14). About
11 three minutes later, at approximately 6:34 p.m., video surveillance showed Cesar
12 Clemente arrived at Michael Walker’s residence (Subject Premises 13) driving Subject
13 Vehicle 19. Cesar Clemente departed Michael Walker’s residence in Subject Vehicle 19
14 at approximately 6:37 p.m.
15         48.    On April 13, 2020, at approximately 6:47 p.m., video surveillance showed
16 Subject Vehicle 18 departed Cesar Clemente’s residence (Subject Premises 14). About
17 three minutes later, at approximately 6:50 p.m., video surveillance showed Cesar
18 Clemente arrived at Michael Walker’s residence driving Subject Vehicle 18. Cesar
19 Clemente walked into Michael Walker’s residence carrying in one hand a large brown
20 paper tote bag with red stripes. Cesar Clemente exited Michael Walker’s residence at
21 approximately 6:54 p.m., carrying the same brown paper tote bag with red stripes, which
22 appeared lighter than before based on the way that Cesar Clemente carried the bag. Cesar
23 Clemente put the bag in the rear driver’s side of Subject Vehicle 18 and departed.
24         49.    As set forth above, on April 14, 2020, at approximately 2:41 p.m., agents
25 observed, via remote surveillance, Subject Vehicle 18 depart Cesar Clemente’s residence
26 (Subject Premises 14). At approximately 2:43 p.m., agents observed, via remote
27 surveillance, Subject Vehicle 18 pull into the driveway of Michael Walker’s residence,
28 Subject Premises 13. Cesar Clemente walked into Michael Walker’s residence (Subject
     AFFIDAVIT OF SHAWNA MCCANN –- 36                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 38 of 209




 1 Premises 13) carrying a black backpack that he retrieved from Subject Vehicle 18. At
 2 approximately 2:49 p.m., agents observed Cesar Clemente exit Michael Walker’s
 3 residence carrying the black backpack in one hand, which appeared to be lighter/weigh
 4 less than when Cesar Clemente carried the backpack into the residence. Cesar Clemente
 5 put the black backpack in the rear driver’s side of Subject Vehicle 18 and departed. A
 6 vehicle stop on Cesar Clemente driving Subject Vehicle 18 later that same day resulted in
 7 agents seizing approximately five pounds of marijuana and a firearm from Cesar
 8 Clemente.
 9            50.      Based on the frequent, short trips Cesar Clemente made to Michael
10 Walker’s residence, often carrying a bag inside Michael Walker’s residence and exiting
11 with a bag that appeared lighter, and the vehicle stop shortly after Cesar Clemente visited
12 Michael Walker’s residence that resulted in the seizure of about five pounds of marijuana
13 and a firearm, I believe that Cesar Clemente supplied Michael Walker with marijuana
14 during each of these meetings. On several of these meetings, agents observed Cesar
15 Clemente leave his residence at Subject Premises 14 and drive immediately to Michael
16 Walker’s residence to supply Walker with marijuana, indicating that Cesar Clemente
17 stores illegal marijuana in Subject Premises 14, and that Cesar Clemente used Subject
18 Vehicle 19 to transport the marijuana from his residence at Subject Premises 14 to
19 Michael Walker’s residence at Subject Premises 13. During agents’ interview of Cesar
20 Clemente, it would have been evident to Cesar Clemente that agents were investigating
21 Michael Walker. Cesar Clemente has not been seen to return to Michael Walker’s house
22 since the stop on April 14, 2020. 21
23            51.      On April 15, 2020, at approximately 11:09 p.m., agents observed, via
24 remote video surveillance, a male, identified as Cesar Clemente based on a comparison to
25
26
     21
       After the stop of Cesar Clemente on April 14, 2020, agents determined that Cesar Clemente had sold Subject
27   Vehicle 18, the vehicle he was stopped in, based on Washington Department of Licensing Records showing a new
     owner of this vehicle in fall 2020. Additionally, agents have not observed Subject Vehicle 17 since fall of 2020 at
28   Subject Premises 14, even though this vehicle appears to still be registered to him.
      AFFIDAVIT OF SHAWNA MCCANN –- 37                                                       UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 39 of 209




 1 his driver’s license photograph, walking down the sidewalk from the vicinity of Subject
 2 Premises 14.
 3            52.      On September 28, 2020, agents intercepted a call between Kefentse Olabisi
 4 using TT30 and Jimmy Carter using TT20. 22 (Session 3175.) At the beginning of the call,
 5 Jimmy Carter told Kefentse Olabisi that he had inadvertently left some “work [cocaine]”
 6 there the night before, and when he came back to get it, Kefentse Olabisi was already
 7 asleep. Kefentse Olabisi looked and confirmed that he found it, that it had fallen on the
 8 ground. The topic of the conversation then shifted to law enforcement. Jimmy Carter told
 9 Kefentse Olabisi that someone “told me last night, he said they doing a lot of stings . . .
10 They doing, they setting a lot of people up, right now.” As part of this discussion, Jimmy
11 Carter mentioned that a male referred to as “Sac” [Jamaal Davis aka J-Sac] who had just
12 opened up another restaurant called Tequila and Tacos in Columbia City 23 was “hot [the
13 subject of law enforcement interest].” Kefentse Olabisi agreed and said that his “partner
14 runs, my partner manages the spot. He did it with my Asian partner, Cesar. There is a
15 dude named Cesar. He got his little dispensary too, but man, I ain’t fuck with them cats.”
16 Jimmy Carter replied, “them motherfuckers is hot bro. My dude already talking about
17 that shit [possibly referring to the April 2020 traffic stop on Cesar Clemente]. Oh all he’s
18 doing is he’s tripping, he’s done, he’s done. . . he’s liz-aundering [money laundering]
19 through that shit [Jamaal Davis is money laundering through his restaurant], he’s done.” 24
20
21
     22
        Identification of Kefentse Olabisi as the user of TT30 and Jimmy Carter as the user of TT20 is discussed below in
22   the sections related to Kefentse Olabisi and Jimmy Carter.
     23
        Based on physical surveillance and confidential source information, agents identified Jamaal Davis as a Michael
23   Walker DTO associate who owns restaurant businesses in Seattle, including City Teriyaki and a taco restaurant. A
     confidential source, CS3, discussed further below in the section on Stevie Allen, advised that Jamaal Davis uses the
24   restaurants to launder drug trafficking proceeds. Agents conducted open source research and located a restaurant
     named Taco City Taqueria in the Columbia City, Seattle area that is affiliated with City Teriyaki and Jamaal Davis.
25   24
        On October 1, 2020, agents intercepted a call between Larry Collins using TT16 and Jamaal Davis at phone
     number (206) 422-3300 (TT32). (Session 987.) During this call, Jamaal Davis said, “it’s there but it’s not signed or
26   filled out.” Larry Collins replied, “who is gonna fill it out?” and Larry Collins stated that “Cesar [Clemente]’s here.”
     Jamaal Davis said that “his signature won’t work.” Agents believe that Larry Collins was referring to a check that
27   Jamaal Davis had not signed and that Larry Collins was trying to get the check signed by someone authorized to
     sign. As discussed below, Cesar Clemente was identified as a business partner of Jamaal Davis and thus might have
28   had authority to sign the check.
       AFFIDAVIT OF SHAWNA MCCANN –- 38                                                          UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 40 of 209




 1 The two men then discussed who might be “cooperating” and that people were working
 2 with “the feds.” Based on my training and experience, I believe that Kefentse Olabisi and
 3 Jimmy Carter were discussing that Cesar Clemente, who is Asian/Pacific Islander, was
 4 working with Jamaal Davis, whom agents know through prior investigations and
 5 confidential source information goes by the alias J-Sac and owns several restaurants/food
 6 trucks in the Seattle area including a taco restaurant, and that Jamaal Davis was
 7 laundering money through his restaurants. Kefentse Olabisi also referenced Cesar
 8 Clemente selling marijuana in addition to working with Jamaal Davis.
 9            53.      In September 2020, a confidential source (CS8) 25 advised agents that CS8
10 knew Jamaal Davis aka Jay, identified by CS8 based on Jamaal Davis’s driver’s license
11 photograph. CS8 stated that Jamaal Davis owns Taco City and City Teriyaki in Seattle.
12 CS8 reported that Jamaal Davis offered to introduce CS8 to narcotics dealers who can
13 move multiple ounces to kilos of narcotics and informed CS8 that he would talk to his
14 people and get back to CS8 in a few days. CS8 stated that Jamaal Davis always had a lot
15 of cash on hand and believed that Jamaal Davis was laundering narcotics proceeds
16 through his restaurant businesses. Later in September 2020, Jamaal Davis informed CS8
17 of prices for cocaine, pills, methamphetamine, and heroin. CS8 advised agents that
18 Jamaal Davis had a business partner that went by the name “Cesar” who CS8 positively
19 identified as Cesar Clemente based on his driver’s license.
20            54.      On March 2, March 15, and March 17, 2021, agents observed Subject
21 Vehicle 19 parked in the driveway of Subject Premises 14. On March 18, 2021, agents
22 observed Subject Vehicle 19 and 48 parked in the driveway of Subject Premises 14,
23 indicating that Cesar Clemente still resides at Subject Premises 14.
24
25   25
       CS8 has been a confidential source for the DEA since 2014. CS8 is a paid informant and is receiving immigration
     benefits. CS8 has provided credible and reliable information in the past on other narcotics, firearms, and gang
26   investigations, which has been corroborated by physical surveillance, wire interceptions, and open source research.
     CS8 has worked on previous investigations that led to criminal charges and has successfully completed multiple
27   controlled purchases of narcotics in various investigations. Information and assistance provided by CS8 has led to
     the seizure of narcotics and United States currency. CS8 has a felony conviction for conspiracy to distribute cocaine
28   and a misdemeanor conviction for reckless endangerment.
       AFFIDAVIT OF SHAWNA MCCANN –- 39                                                       UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 41 of 209




 1            55.      Agents obtained reported earnings/wages for Cesar Clemente from
 2 Washington State Employment Security Department, which showed that he had no
 3 reported wages from January 1, 2016, through December 31, 2019. This amount of
 4 reported income is inconsistent with his apparent lifestyle of owning two luxury vehicles
 5 outright with no financing 26 (Subject Vehicles 19 and 48) and does not appear to reflect
 6 his actual income, acquired through drug trafficking based on his association with the
 7 Michael Walker DTO and its members involved in drug trafficking. Accordingly, I
 8 believe that Subject Vehicles 19 and 48 are themselves evidence of Cesar Clemente’s
 9 drug trafficking and purchased with illicit drug proceeds.
10            56.      I know based on my training and experience, that drug traffickers
11 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
12 stash locations in order to protect their supply and to have the narcotics on hand for
13 transactions. I also know that drug traffickers maintain records and other trafficking-
14 related materials in their premises, including residences, for a long period of time,
15 including current and prior cell phone devices that contain text messages and contact lists
16 of drug trafficking associates and pay-owe sheets. Additionally, most illegal marijuana
17 traffickers supply more than one customer. Cesar Clemente’s possession of five pounds
18 of marijuana even after being seen leaving Michael Walker’s residence in fact indicates
19 that he had additional customers beyond Michael Walker. Although investigators believe
20 Cesar Clemente stopped supplying Michael Walker with marijuana after the April 2020
21 traffic stop, they have no reason to believe he stopped his marijuana trafficking entirely.
22 Rather, the information from CS8, and the intercepted calls described above, indicate that
23 he is still involved in distributing marijuana. Moreover, even if agents believed that Cesar
24 Clemente had stopped distributing marijuana altogether (which they do not), they would
25 still expect to find evidence of prior drug trafficking in Cesar Clemente’s residences and
26
27
     26
       Washington Department of Licensing records show that Cesar Clemente is the current owner of these vehicles,
28   and the records do not list any other entity, such as a lender, with an ownership interest in the vehicles.
      AFFIDAVIT OF SHAWNA MCCANN –- 40                                                          UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 42 of 209




 1 vehicles, in the form of current and prior cell phone devices and pay-owe sheets, among
 2 other forms of evidence. Accordingly, there is probable cause to believe that Cesar
 3 Clemente’s residence, Subject Premises 14, and vehicles, Subject Vehicles 17 through
 4 19, contain evidence of drug trafficking, firearms trafficking, money laundering, and the
 5 overall conspiracy.
 6            C.       Stevie Allen’s Residence, Stash House, and Vehicle
 7            57.      In late spring of 2020, a confidential source, CS3, 27 provided a phone
 8 number for Stevie Allen of (206) 409-2826 (TT7). In early June 2020, agents instructed
 9 CS3 to contact Stevie Allen at TT7 to conduct a controlled purchase of marijuana from
10 Stevie Allen. CS3 contacted Stevie Allen at TT7 and asked to purchase marijuana; Stevie
11 Allen told CS3 to come to the “spot” to purchase marijuana; once CS3 was at the “spot,”
12 Stevie Allen told CS3 to leave the money for the marijuana with “Greg.” On this
13 occasion, CS3 purchased 472.6 grams of marijuana from Stevie Allen, facilitated by
14 Gregory Mason at Stevie Allen’s stash house, aka the “spot,” at 4727 Beacon Avenue S,
15 Apartment 2, Seattle, Washington (Subject Premises 16).
16            58.      During this investigation, based on physical surveillance, a mail cover,
17 remote video surveillance, GPS location data for Stevie Allen’s cell phone (TT7), and
18 intercepted communications, agents identified Stevie Allen’s residence as 3922 S
19 Sullivan Street, Seattle, Washington (Subject Premises 15), his narcotics stash house as
20 4727 Beacon Avenue S, Apt. 2, Seattle, Washington (Subject Premises 16), and his
21 vehicle as a silver 2007 Audi Q7 bearing Washington license plate BQV2133 registered
22 to Stevie T. Allen at Subject Premises 15 (Subject Vehicle 20). Agents obtained GPS
23
24   27
        CS3 has been a confidential source with SPD and FBI for over six years. CS3 has worked as a paid informant.
     CS3 has provided reliable information in the past, including information that led to successful prosecutions of a
25   number of individuals; CS3 has also conducted more than five controlled buys under the supervision of agents. CS3
     has felony convictions involving assault/robbery, firearm possession, and witness tampering (all more than 7 years
26   ago). CS3 also has gross misdemeanor convictions for no contact order violations, obstructing law enforcement, and
     reckless endangerment (all more than 7 years ago) and several misdemeanor and other minor convictions for assault,
27   driving violations, code violations, and obstructing a public servant (all more than 7 years ago). The identity of CS3
     is not being disclosed in this Application. I believe that doing so could place CS3’s safety and security in jeopardy
28   and compromise this and other ongoing investigations in which CS3 is involved and is being utilized.
       AFFIDAVIT OF SHAWNA MCCANN –- 41                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 43 of 209




 1 location data on TT7, which showed that Stevie Allen remained at Subject Premises 15
 2 overnights from June to August 2020 28 and frequented Subject Premises 16.
 3 Additionally, agents installed a pole camera capturing the driveway of Subject Premises
 4 15, which showed that Stevie Allen remained at Subject Premises 15 overnights from
 5 June 2020 to September 2020, when the pole camera was removed. In June and July
 6 2020, agents deployed a drop car remote video surveillance capturing the street in front
 7 of and door of Subject Premises 16, which showed that Stevie Allen frequently visited
 8 Subject Premises 16 from June 2020 to July 2020. Agents conducted two controlled
 9 purchases of marijuana from Stevie Allen in the spring and summer of 2020 utilizing
10 CS3; based on these controlled purchases, physical and video surveillance, toll analysis,
11 and other investigative techniques, agents obtained a court-authorized wire and electronic
12 communications interception on TT7 used by Stevie Allen. During this investigation, and
13 specifically the period of wire and electronic communications interception, agents
14 observed Stevie Allen conducting multiple marijuana transactions on a daily to weekly
15 basis. Agents observed Stevie Allen leaving from and coming back to his residence
16 (Subject Premises 15) immediately before and after these drug transactions; agents
17 observed Stevie Allen meet customers and conduct drug transactions at his stash house
18 (Subject Premises 16); and agents observed Stevie Allen driving Subject Vehicle 20 to
19 and from these drug transactions. Some of these drug transactions and agents’
20 observations are noted below for purposes of establishing probable cause to search
21 Subject Premises 15 and 16 and Subject Vehicle 20.
22            59.      Stevie Allen has a criminal history which includes a felony conviction for
23 drug possession. Stevie Allen also has numerous misdemeanor convictions, including
24 attempted unlawful possession of a firearm. On March 15, 2021, agents were advised by
25
26
     28
       Agents collected location data for TT7 during June through August 2020. During this period, agents conducting
27   physical surveillance in the vicinity of the GPS location data for TT7 and observed Stevie Allen, identified based on
     a comparison to his driver’s license photograph, in the area of the GPS pings for TT7 at multiple different times and
28   locations, confirming Stevie Allen is the user of TT7.
       AFFIDAVIT OF SHAWNA MCCANN –- 42                                                      UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 44 of 209




 1 an investigator with the Washington State Liquor and Cannabis Board that Stevie Allen
 2 does not hold any active marijuana producer, processor, or retailer license.
 3         60.    On July 23, 2020, at approximately 8:32 p.m., agents intercepted a phone
 4 conversation between Stevie Allen using TT7 and Larry Collins using TT16
 5 (identification of Larry Collins as the user of TT16 is described below in the section on
 6 Larry Collins). (Session 614.) During the call, Larry Collins asked if Stevie Allen was at
 7 home, and Stevie Allen said, “No I’m on the hill right now [Subject Premises 16].”
 8 Larry Collins asked Stevie Allen, “Did you get those other ones [type of marijuana] or
 9 you still got those [different type of marijuana]?” Stevie Allen confirmed he did, and
10 Larry Collins said he would be there in about “three or four minutes.” Based on
11 interceptions and surveillance in this case, I know that Michael Walker DTO members,
12 including Michael Walker, Stevie Allen, Gregory Mason, and Kevin Gipson, refer to
13 Stevie Allen’s stash house (Subject Premises 16) as “Beacon,” “Beacon Hill,” or “the
14 Hill.” At approximately 8:34 p.m., agents observed Subject Vehicle 20 parked in front of
15 Subject Premises 16. GPS location data for TT7 showed Stevie Allen’s cell phone
16 within range of that location. At approximately 8:39 p.m., agents observed a black 2006
17 Kia Sedona bearing Washington state license plate number BPV7873, registered to Larry
18 Collins (Subject Vehicle 28), known to be driven by Larry Collins as discussed below,
19 pull up and park in front of Subject Premises 16. A male got out of the driver’s seat and
20 went towards the area of apartment #2 (Subject Premises 16). At approximately 8:56
21 p.m., agents observed the same male come out of Subject Premises 16, carrying a
22 package. The male got back into the Kia, departed, drove to 10409 56th Avenue South,
23 Seattle, Washington (Subject Premises 30, the known residence of Larry Collins as
24 discussed below), and went inside the residence at that location. Based on my training
25 and experience, I believe that Larry Collins met Stevie Allen at Stevie Allen’s stash
26 house (Subject Premises 16) to buy marijuana that was stored at Subject Premises 16
27 from Stevie Allen.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 43                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 45 of 209




 1         61.    On July 13, 2020, at approximately 12:06 p.m., agents intercepted a call
 2 between Michael Walker using TT8 and Stevie Allen using TT7. (Session 188.) Michael
 3 Walker asked Stevie Allen: “what’d they say,” and Stevie Allen replied: “it’s all good.
 4 I’m just waiting for him to bring it.” Stevie Allen said that he was just waiting for “him”
 5 to bring it and “as soon as he brings it, I’m gonna call you.” Based on my training and
 6 experience, I believe that Michael Walker was trying to buy marijuana from Stevie Allen,
 7 but that Stevie Allen was waiting to get more marijuana from his supplier first. At
 8 approximately 1:38 p.m., agents intercepted a call between Michael Walker using TT8
 9 and Stevie Allen using TT7. (Session 192.) Stevie Allen told Michael Walker that “4:00
10 p.m., it’ll be all good.” Michael Walker said, “Ok, yeah, what I’m gonna do…I’m going
11 to sell her [customer] a couple of mine [marijuana supply] that I already got.” Stevie
12 Allen said that his supplier “was up in Eatonville, so you know, because they do the
13 dispensary shit, so he has some deliveries and shit.” At approximately 6:22 p.m., agents
14 intercepted a call between Michael Walker using TT8 and Stevie Allen using TT7.
15 (Session 211.) Stevie Allen told Michael Walker that “he [supplier] just text me. He’s
16 about to be pulling up.” Michael Walker acknowledged and said he would meet Stevie
17 Allen “up there at 9:30 [a.m. the next morning].” At approximately 6:56 p.m., via remote
18 video surveillance, agents observed Stevie Allen, identified based on a comparison to his
19 driver’s license photograph, leave his residence (Subject Premises 15) driving Subject
20 Vehicle 20. At approximately 7:17 p.m., agents intercepted two outgoing calls from TT7
21 to phone number (206) 963-5184 (TT9), known to be used by Aaron Wood (as discussed
22 below), Stevie Allen’s marijuana source of supply, as set forth below. (Sessions 216 and
23 217.) Both calls went unanswered. At approximately 7:27 p.m., agents observed via
24 physical surveillance a dark colored 2015 Subaru Forester bearing Washington license
25 plate AQR4300 registered to Aaron Wood (Subject Vehicle 22) parked on the street in
26 front of Subject Premises 16. Agents then observed a male, identified as Aaron Wood
27 based on a comparison to his driver’s license photograph, exit from the area of Subject
28 Premises 16 and get into the driver’s seat of the Forester. At approximately 7:33 p.m.,
     AFFIDAVIT OF SHAWNA MCCANN –- 44                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 46 of 209




 1 Aaron Wood departed in the Forester and parked on a side road a couple of blocks away
 2 from Subject Premises 16. At approximately 7:35 p.m., agents observed Stevie Allen
 3 arrive at Subject Premises 16 driving Subject Vehicle 20. Stevie Allen got out of
 4 Subject Vehicle 20 and went inside Subject Premises 16. At approximately 7:39 p.m.,
 5 agents observed Aaron Wood start driving back towards Subject Premises 16. At
 6 approximately 7:41 p.m., agents intercepted an outgoing call from Stevie Allen using
 7 TT7 to Gregory Mason (identification discussed below) at phone number (206) 742-
 8 2242; 29 as set forth below, Gregory Mason resides at Stevie Allen’s stash house Subject
 9 Premises 16. (Session 218.) Stevie Allen asked if Gregory Mason was “on the hill [at the
10 stash house Subject Premises 16]?” Gregory Mason told Stevie Allen that he was “on
11 my way up to the hill to meet Aaron [Wood].” Stevie Allen said he would be there in a
12 minute. At the time of this call, cell site location data for TT7 placed Stevie Allen in the
13 vicinity of Subject Premises 16. At approximately 7:41 p.m., agents intercepted an
14 outgoing call from Stevie Allen using TT7 to Aaron Wood using TT9. (Session 219.)
15 Aaron Wood told Stevie Allen that he was “just posted up on the hill waiting for Greg
16 [Mason].” Stevie Allen told Aaron Wood that “I just pulled up I’m here.” Aaron Wood
17 told Stevie Allen that he would be right there. At approximately 7:49 p.m., agents
18 observed Aaron Wood park his Forester in front of Subject Premises 16 and retrieve a
19 large plastic bin from the hatch area. Aaron Wood carried the bin to Subject Premises 16
20 with two hands, indicating the bin had items inside. At approximately 7:58 p.m., agents
21 observed Gregory Mason, identified based on a comparison to his driver’s license
22 photograph, arrive at Subject Premises 16 driving a black Range Rover. Agents
23 observed Gregory Mason get out of the Range Rover (Subject Vehicle 21) and walk into
24
25
     29
       During a controlled purchase between Stevie Allen and CS3 at Subject Premises 16 during which Gregory
26   Mason was present, Gregory Mason provided his phone number to CS3 as “742-2242.” Additionally, during
     intercepted wire communications on TT7, Stevie Allen identified the user of (206) 742-2242 as “Greg,” “Sauce,”
27   and “Saucy.” CS3 advised agents that Sauce and Saucy were well-known aliases for Gregory Mason. CS3 also
     advised agents that Gregory Mason lived at Stevie Allen’s stash house, Subject Premises 16, and helped Stevie
28   Allen traffic marijuana.
       AFFIDAVIT OF SHAWNA MCCANN –- 45                                                    UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 47 of 209




 1 Subject Premises 16. At approximately 8:04 p.m., agents observed Aaron Wood exit
 2 Subject Premises 16 and walk back to his Forester while freely swinging the large
 3 plastic bin with one hand, indicating the bin no longer had any items in it. Aaron Wood
 4 put the plastic bin back inside his Forester and departed Subject Premises 16.
 5            62.      On July 14, 2020, at approximately 8:47 a.m., Michael Walker called James
 6 Lowe at TT5 30 and asked James Lowe to go with him to “Beacon Hill” (Subject
 7 Premises 16) to “smoke a piece [sample of marijuana] and make sure [it’s good quality].
 8 I don’t want to grab it [marijuana] and give a N* my money and then I give you a piece
 9 and we don’t like it [bad quality], I ain’t doing that no more bro… because it be hard to
10 get your money back.” (Session 538.) At approximately 9:09 a.m., Stevie Allen using
11 TT7 called Michael Walker at TT8. Michael Walker asked what time Stevie Allen would
12 be over there [Subject Premises 16], and Stevie Allen said that he was headed up there
13 right now. (Session 224.) At approximately 9:20 a.m., agents observed Stevie Allen
14 arrive at Subject Premises 16 driving Subject Vehicle 20. At approximately 9:26 a.m.,
15 Michael Walker using TT8 called James Lowe at TT5 and asked, “how we looking?” and
16 James Lowe said, “we good”; Michael Walker said he was leaving from his house.
17 (Session 546.) At approximately 9:47 a.m., Michael Walker using TT8 called James
18 Lowe at TT5 and said that he was “outside” James Lowe’s house in Skyway waiting for
19 Stevie Allen to call him back. James Lowe told Michael Walker to “come to the garage.”
20 (Session 550.) At approximately 9:47 a.m., Stevie Allen using TT7 called Michael
21 Walker at TT8. Michael Walker asked if Stevie Allen “was up there” and Stevie Allen
22 said yes. Michael Walker said he was “in route” and would be there in “like 15
23 [minutes].” (Session 229.) At approximately 10:13 a.m., agents observed Michael Walker
24 arrive at Subject Premises 16 driving the gold Honda Accord with a passenger in the
25
26
     30
       Agents obtained a search warrant for GPS location data and a pen register and trap and trace order for TT5 from
27   April 2020 through August 2020 and identified James Lowe as the user of TT5 based on observing James Lowe in
     the vicinity of GPS location data for TT5 at multiple different locations and times. James Lowe was identified based
28   on a comparison to his driver’s license photograph.
       AFFIDAVIT OF SHAWNA MCCANN –- 46                                                       UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 48 of 209




 1 front seat, identified as James Lowe based on a comparison to his driver’s license
 2 photograph. Michael Walker exited his gold Honda Accord and walked into Subject
 3 Premises 16. At approximately 10:16 a.m., agents observed Michael Walker exit Subject
 4 Premises 16, jog back to the gold Honda Accord, and interact with James Lowe. At
 5 approximately 10:20 a.m., agents observed Michael Walker go back inside Subject
 6 Premises 16. At approximately 10:21 a.m., Michael Walker using TT8 called James
 7 Lowe at TT5. Michael Walker asked if James Lowe had “smoked none of that yet,” and
 8 James Lowe said he was going to run across the street to the store. (Session 553.) At
 9 approximately 10:22 a.m., agents observed James Lowe exit the passenger side of the
10 gold Honda Accord and walk to the Gull gas station across the street, returning to the
11 gold Honda Accord at approximately 10:26 a.m. At approximately 10:30 a.m., agents
12 observed Michael Walker exit Subject Premises 16 carrying a large black trash bag in
13 his hand that appeared to be weighted down. Michael Walker got into the driver’s seat of
14 the gold Honda Accord, with James Lowe in the front passenger seat, and drove off. At
15 approximately 10:45 a.m., agents observed the gold Honda Accord parked at 11718 64th
16 Lane South, Seattle, Washington. At approximately 11:06 a.m., Michael Walker received
17 a call from an unknown male at phone number (206) 566-4342 (UM4342). UM4342 said
18 he was “trying to get one.” Michael Walker said he was at “his boy’s [James Lowe’s]
19 right now in Skyway and that it’s only five zips [five ounces of marijuana].” 31 Michael
20 Walker and UM4342 discussed meeting in downtown Renton in 15 minutes. (Session
21 555.) Based on my training and experience, I believe that Michael Walker and James
22 Lowe met Stevie Allen at Stevie Allen’s stash house (Subject Premises 16) in order for
23 James Lowe to try a sample of marijuana for Michael Walker and that Michael Walker
24
25
26
27   31
       Although Michael Walker told UM4342 he only had five ounces, the bag that he was holding when he left Stevie
     Allen’s stash house appeared to contain a significantly larger amount than that. Michael Walker, however, may have
28   been telling UM4342 that he only had five ounces available because of other planned sales.
      AFFIDAVIT OF SHAWNA MCCANN –- 47                                                       UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 49 of 209




 1 ended up buying a large amount of marijuana 32 from Stevie Allen, which Michael Walker
 2 carried out of Subject Premises 16 in a large plastic bag. I know that drug traffickers
 3 often transport, traffic, and distribute marijuana in plastic bag/trash bags. I also know,
 4 based on intercepted calls and police reports, that Michael Walker was on pre-trial release
 5 at this time for a local DUI charge and was subject to drug testing, and therefore would
 6 have needed James Lowe to sample the marijuana for him.
 7            63.      On July 22, 2020, at approximately 5:36 p.m., Stevie Allen using TT7
 8 called Aaron Wood at TT9. (Session 576.) Stevie Allen said that “all the wedding stuff is
 9 gone. I still have the other stuff but, so, you know.” Aaron Wood said, “Nice. Gotcha
10 gotcha. So you got some Road Kill, and some White Winter, and some Face on Fire, or
11 Face Off [marijuana strains], I mean.” Stevie Allen and Aaron Wood continued to discuss
12 different types of marijuana strains and agreed to try and meet later that evening. Aaron
13 Wood told Stevie Allen he was “at my shop [referencing his own marijuana processor
14 business, Subject Premises 51] about to leave and I’m probably going to hit your fish
15 and chips place on the way home and then head back to my place so you can call any
16 time and I’ll come over.” 33 At approximately 9:58 p.m., agents observed, via remote
17 video surveillance, Stevie Allen leaving his residence, Subject Premises 15, driving
18 Subject Vehicle 20. At approximately 10:10 p.m., agents observed Stevie Allen arrive at
19 and park in front of his stash house, Subject Premises 16. Stevie Allen exited Subject
20 Vehicle 20 and walked into Subject Premises 16. At approximately 10:20 p.m., agents
21 observed a 2015 Subaru Forester bearing Washington state license plate number
22 AQR4300, known to be driven by Aaron Wood (Subject Vehicle 22), park in front
23
24
     32
        Agents believe that Michael Walker purchased the “icing” strain of marijuana on this occasion. In intercepted
25   calls between Stevie Allen and Aaron Wood a few days prior, including on July 11, 2020, Stevie Allen had arranged
     to be resupplied with marijuana by Aaron Wood, and both had referenced “icing.” (Session 113.) Agents understand
26   “ices” and “icing” to be references to a marijuana strain based on numerous intercepted communications of Michael
     Walker and Stevie Allen in which they discuss buying and selling icing at quantities and pricing consistent with the
27   price of marijuana, and in the context of other well-known strains of marijuana that Michael Walker and Stevie
     Allen were trafficking at that time, such as wedding cake, cookies, GG4, and coffee cake.
28   33
        Stevie Allen is the owner and operator of a fish and chips restaurant, Emerald City Fish and Chips.
       AFFIDAVIT OF SHAWNA MCCANN –- 48                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 50 of 209




 1 Subject Premises 16. Aaron Wood exited his vehicle, retrieved a large plastic case from
 2 the vehicle, and walked into Subject Premises 16. Based on my training and experience,
 3 I believe that Stevie Allen was supplied with marijuana by Aaron Wood at Subject
 4 Premises 16, that Stevie Allen used Subject Vehicle 20 to drive to the stash house, and
 5 that Stevie Allen left from his residence (Subject Premises 15) and immediately drove to
 6 the stash house for the drug transaction.
 7         64.    On July 24, 2020, at approximately 3:52 p.m., Larry Collins (identification
 8 discussed below) using TT16 called Stevie Allen at TT7. Stevie Allen said he was about
 9 to pull up on “the hill.” Larry Collins asked if he could stop by Stevie Allen’s “crib” to
10 get “the one from last night” and “one of them weddings.” Stevie Allen said, “I got you
11 buddy” and that he would call Larry Collins in a minute. (Session 647.) Based on my
12 training and experience, I believe Larry Collins was asking to buy marijuana from Stevie
13 Allen and that he would stop by Stevie Allen’s residence to pick it up. At approximately
14 6:34 p.m., Stevie Allen using TT7 called Larry Collins at TT16. Stevie Allen said he was
15 at the house (Subject Premises 15), and Larry Collins said he would stop by. (Session
16 653.) At approximately 7:40 p.m., agents observed, via remote video surveillance, Larry
17 Collins’s known black Kia Sedona pull into the driveway of Subject Premises 15. At
18 approximately 7:49 p.m., agents observed, via remote video surveillance, the black Kia
19 Sedona pull out of the driveway and depart Subject Premises 15. Video surveillance was
20 able to capture a partial license plate on the black Kia Sedona of 7873, and agents
21 previously identified a black Kia Sedona registered to and driven by Larry Collins
22 bearing Washington license plate BPV7873. Based on my training and experience, I
23 believe that Larry Collins met Stevie Allen at Stevie Allen’s residence (Subject
24 Premises 15) to purchase marijuana, and accordingly that Stevie Allen keeps marijuana
25 at both his residence (Subject Premises 15) and his stash house (Subject Premises 16).
26         65.    On September 9, 2020, at approximately 3:40 p.m., agents intercepted a call
27 from Stevie Allen using TT7 to Jerrell Ingram (identification discussed below) at TT12.
28 (Session 1506.) During this call, Stevie Allen asked for “a couple of soft ones” and said
     AFFIDAVIT OF SHAWNA MCCANN –- 49                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 51 of 209




 1 that “Sauce [Greg Mason] told me to call you.” Jerrell Ingram replied, “Just g’s [grams]. I
 2 just got little little things.” Stevie Allen said, “Yeah, yeah. Just a couple small ones
 3 [grams of cocaine].” Jerrell Ingram confirmed that Stevie Allen just wanted a couple of
 4 “g’s” and said he “just do em for like 80 [$80 per gram].” Stevie Allen confirmed, and
 5 Jerrell Ingram said he was going “to go over and grab it [cocaine]” and then call Stevie
 6 Allen back. Based on my training and experience, I believe that Stevie Allen agreed to
 7 buy a couple of grams of cocaine from Jerrell Ingram for $80 per gram. I also know,
 8 based on my training and experience and interceptions during this investigation, that $80
 9 per gram was consistent with the going rate for small amounts of powder (soft) cocaine in
10 this region at that time.
11         66.     On November 6, 2020, a mail cover showed that Stevie Allen received mail
12 at Subject Premises 15.
13         67.     On February 19, 2021, at approximately 1:00 p.m., agents observed
14 Gregory Mason’s known Range Rover (as discussed below) parked in front of Subject
15 Premises 16. On March 3, 2021, at approximately 11:40 a.m., agents observed Gregory
16 Mason’s known Range Rover parked in front of Subject Premises 16. Agents observed
17 Gregory Mason exit the apartment complex walkway for Subject Premises 16.
18 Accordingly, agents believe that Gregory Mason still resides at Subject Premises 16 and
19 protects/helps to distribute Stevie Allen’s drug stash at this location.
20         68.     On March 8, 2021, at approximately 12:45 a.m., surveillance was
21 established at Subject Premises 15. This is the address listed on Stevie Allen’s
22 Washington state driver’s license. Upon arrival, agents observed Subject Vehicle 20
23 parked in the driveway, backed in up against the garage door. There was a light on in
24 the room over the garage. Accordingly, I believe that Stevie Allen continues to reside at
25 Subject Premises 15 and use Subject Vehicle 20.
26         69.     On March 16, 2021, at approximately 8:00 p.m., agents observed Subject
27 Vehicle 20 parked at Stevie Allen’s restaurant, Emerald City Fish and Chips, located at
28 3756 Rainier Avenue South, Seattle, Washington. At approximately 9:15 p.m., agents
     AFFIDAVIT OF SHAWNA MCCANN –- 50                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 52 of 209




 1 observed Stevie Allen, identified based on a comparison to his driver’s license
 2 photograph and agents’ familiarity with him from prior surveillance, outside near Subject
 3 Vehicle 20. Agents then saw Stevie Allen go back into the restaurant. At approximately
 4 9:58 p.m., agents observed Stevie Allen exit the restaurant, get into Subject Vehicle 20
 5 and depart, alone. At approximately 10:02 p.m., agents observed Stevie Allen arrive at
 6 his stash location, Subject Premises 16, and park Subject Vehicle 20 on the street in
 7 front of Subject Premises 16. Agents observed Stevie Allen exit Subject Vehicle 20 and
 8 walk directly into Subject Premises 16. This pattern of activity was similar to when
 9 agents were intercepting Stevie Allen using TT7 and receiving GPS location data for
10 TT7, such that Stevie Allen would leave his restaurant business at closing and stop by his
11 stash house to check on his drug trafficking business before going to his residence for the
12 evening.
13         70.    On March 19, 2021, at approximately 9:53a.m., agents observed Subject
14 Vehicle 20 parked on the street outside Subject Premises 16. Stevie Allen, identified
15 based on a comparison to his driver’s license photograph, exited the driver’s seat of
16 Subject Vehicle 20 and walked towards Subject Premises 16. Several seconds later
17 Stevie Allen returned to Subject Vehicle 20 and retrieved an unknown item from the
18 front passenger seat. Stevie Allen then walked back towards Subject Premises 16.
19 Accordingly, I believe that Stevie Allen continues to use Subject Premises 16 as a drug
20 stash location and Subject Vehicle 20 as facilitation of his drug trafficking.
21         71.    Agents obtained updated toll records for TT7, which showed that from
22 January 14, 2021, through March 14, 2021, Stevie Allen using TT7 exchanged 10
23 communications with Jerrell Ingram using TT12, indicating that Stevie Allen and Jerrell
24 Ingram have continued their drug trafficking relationship. Additionally, from January 14,
25 2021, through March 14, 2021, Stevie Allen using TT7 exchanged 74 communications
26 with Gregory Mason, indicating that Stevie Allen and Gregory Mason have continued
27 their drug trafficking relationship.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 51                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 53 of 209




 1         72.    I know based on my training and experience, that drug traffickers
 2 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
 3 stash locations in order to protect their supply and to have the narcotics on hand for
 4 transactions. I also know that drug traffickers maintain records and other trafficking-
 5 related materials in their premises, including residences, for a long period of time,
 6 including current and prior cell phone devices that contain text messages and contact lists
 7 of drug trafficking associates and pay-owe sheets. Based on the above-referenced
 8 intercepted communications, I believe that Stevie Allen is a multi-kilogram marijuana
 9 trafficker who likely keeps his narcotics supply and proceeds in Subject Premises 15 and
10 16 and uses Subject Vehicle 20 to conduct drug transactions.
11         D.      Gregory Mason’s Vehicle
12         73.    During this investigation, based on confidential source information,
13 physical surveillance, remote video surveillance, and intercepted communications, agents
14 identified Gregory Mason’s residence as the same location as Stevie Allen’s stash house
15 (Subject Premises 16), and his vehicle as a black 2000 Range Rover bearing Washington
16 license plate BHY1298 registered to Gregory Mason at 13016 14th Avenue S, Burien,
17 Washington (Subject Vehicle 21). Agents deployed a drop car remote video surveillance
18 in June and July 2020, aimed at the street in front of and door of Subject Premises 16,
19 which showed that Gregory Mason stayed at Subject Premises 16 overnight from June
20 2020 to July 2020. Agents intercepted communications in which Gregory Mason assisted
21 and/or conducted drug transaction at Subject Premises 16 with or on behalf of Stevie
22 Allen. Agents observed Gregory Mason leaving from and coming back to Subject
23 Premises 16 driving Subject Vehicle 21. Some of these drug transactions and agents’
24 observations are noted below for purposes of further supporting probable cause to search
25 Subject Premises 16 and establishing probable cause to search Subject Vehicle 21.
26         74.    As set forth above, on July 13, 2020, agents observed Gregory Mason
27 arrive at Subject Premises 16 driving Subject Vehicle 21 during an ongoing drug
28 transaction between Stevie Allen and Aaron Wood.
     AFFIDAVIT OF SHAWNA MCCANN –- 52                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 54 of 209




 1         75.    On July 16, 2020, at approximately 9:10 p.m., Stevie Allen using TT7
 2 called Gregory Mason. (Session 336.) Gregory Mason asked if there was “anything to get
 3 a zip out of.” Stevie Allen replied, “I think there might be some in the closet. There’s
 4 some in the closet I believe.” Gregory Mason asked, “in that white box?” and Stevie
 5 Allen confirmed. Based on my training and experience, I believe that Gregory Mason
 6 called Stevie Allen to ask if he could sell one ounce (a “zip”) of Stevie Allen’s marijuana
 7 to a customer, and Stevie Allen told Gregory Mason to look in the closet in the stash
 8 house, Subject Premises 16.
 9         76.    On July 17, 2020, agents again observed Subject Vehicle 21 parked in
10 front of Subject Premises 16.
11         77.    On July 24, 2020, at approximately 2:34 p.m., Michael Walker using TT8
12 called Stevie Allen at TT7. Michael Walker told Stevie Allen that he “was here [at the
13 stash house, Subject Premises 16].” Stevie Allen agreed that Michael Walker could “just
14 leave it with Sauce [Gregory Mason]” and that Michael Walker could “get the fire later.”
15 (Session 1868.) Based on my training and experience and earlier intercepted calls with
16 Stevie Allen during which Michael Walker complained about getting bad marijuana, I
17 believe that Michael Walker was returning some bad quality marijuana that Stevie Allen
18 had previously sold him and that Stevie Allen told Michael Walker to leave the returned
19 marijuana with Gregory Mason and that Michael Walker could pick up some better
20 quality marijuana later. As set forth above, I know based on information provided by CS3
21 and physical and remote surveillance that “Sauce” and “Saucy” are nicknames for
22 Gregory Mason and that Gregory Mason lives at Stevie Allen’s stash house, Subject
23 Premises 16, and protects Stevie Allen’s drug supply and assists Stevie Allen with drug
24 transactions.. I know that fire is a common term used by marijuana traffickers to refer to
25 good quality marijuana. At approximately 2:35 p.m., agents observed Michael Walker
26 exit Subject Premises 16, get into his gold Honda Accord, and drive off. At
27 approximately 2:37 p.m., Stevie Allen using TT7 called Gregory Mason at phone number
28 (206) 742-2242, and Gregory Mason confirmed that Michael Walker “just left” and that
     AFFIDAVIT OF SHAWNA MCCANN –- 53                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 55 of 209




 1 Michael Walker “left that with [Gregory Mason]” at Subject Premises 16. Stevie Allen
 2 told Gregory Mason to “weigh it up real quick.” Gregory Mason said it weighed “144.3
 3 [grams].” (Session 645.)
 4         78.    On September 7, 2020, at approximately 4:15 p.m., Gregory Mason called
 5 Jerrell Ingram at TT12 (identification discussed below). (Session 983.) Gregory Mason
 6 said he was “headed up north to the white boy’s house who bought this [cocaine] last
 7 night” and that “he [white boy] said he didn’t like it [bad quality].” Jerrell Ingram said, “I
 8 told you it wasn’t nothing to be cooked [into crack cocaine]” and that he “already got
 9 hard [crack cocaine] and I got soft [powder cocaine].” Jerrell Ingram said that Gregory
10 Mason had asked for “$100 of seezoft [powder cocaine].” Based on my training and
11 experience, I believe that Gregory Mason bought about $100 worth of powder cocaine
12 from Jerrell Ingram and then sold some of that cocaine to a customer who tried to cook
13 the powder cocaine into crack cocaine and was not satisfied with the product.
14         79.    On February 19, 2021, at approximately 1:00 p.m., agents observed
15 Gregory Mason’s known Range Rover parked in front of Subject Premises 16. On
16 March 3, 2021, at approximately 11:40 a.m., agents observed Gregory Mason’s known
17 Range Rover parked in front of Subject Premises 16. Agents observed Gregory Mason
18 exit the apartment complex walkway for Subject Premises 16. Accordingly, agents
19 believe that Gregory Mason still uses Subject Vehicle 21 and still resides at Subject
20 Premises 16.
21         80.    On March 15, 2021, agents were advised by an investigator with the
22 Washington State Liquor and Cannabis Board that Gregory Mason does not hold any
23 active marijuana producer, processor, or retailer license.
24         81.    I know based on my training and experience, that drug traffickers
25 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
26 stash locations in order to protect their supply and to have the narcotics on hand for
27 transactions. I also know that drug traffickers maintain records and other trafficking-
28 related materials in their premises, including residences, for a long period of time,
     AFFIDAVIT OF SHAWNA MCCANN –- 54                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 56 of 209




 1 including current and prior cell phone devices that contain text messages and contact lists
 2 of drug trafficking associates and pay-owe sheets. Based on the above-referenced
 3 intercepted communications, I believe that Gregory Mason is a marijuana and cocaine
 4 redistributor working for Stevie Allen and Jerrell Ingram who likely keeps his narcotics
 5 supply and proceeds in and/or uses Subject Premises 16 and Subject Vehicle 21 to
 6 conduct drug transactions.
 7           E. Aaron Wood’s Residence, Vehicle, and Business
 8           82.      Based on wire and electronic interceptions on Stevie Allen using TT7,
 9 agents identified Aaron Wood as an illegal source of supply of marijuana to Stevie Allen.
10 Agents conducted open source research and identified a marijuana processor license held
11 by Aaron Wood and a marijuana processor business, Emerald Peaks, affiliated with
12 Aaron Wood. On March 15, 2021, agents consulted with investigators with the
13 Washington State Liquor and Cannabis Board, who confirmed Aaron Wood has a valid
14 marijuana processor license, that such license does not authorize Aaron Wood to sell
15 marijuana but only to process, dry, cure, package, and label usable marijuana, marijuana
16 concentrates, and marijuana-infused products for sale, and that any direct sales of
17 marijuana by Aaron Wood to individuals unaffiliated with a validly licensed marijuana
18 retail store is illegal. In Washington state, there is a separate license for growing
19 marijuana and a separate license for selling marijuana at a retail store; Aaron Wood does
20 not hold either of these licenses; he only has a processor license.
21           83.      During this investigation, based on physical surveillance, GPS location
22 data, law enforcement database checks, and a mail cover, agents identified Aaron Wood’s
23 residence as 2405 E Helen Street, Apt. C, Seattle, Washington 34 (Subject Premises 17),
24 his vehicle as a 2015 Subaru Forester bearing Washington state license plate number
25
26
27
     34
        On March 14, 2021, agents conducted a check of CLEAR database which showed that Subject Premises 17 was a
28   residence associated with Aaron Wood, in addition to 410 E Denny Way, # 107, Seattle, Washington.
       AFFIDAVIT OF SHAWNA MCCANN –- 55                                                   UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                           SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 57 of 209




 1 AQR4300 registered to Aaron S. Wood at 410 E Denny Way, Seattle, Washington 35
 2 (Subject Vehicle 22), and his business as Emerald Peaks, a marijuana processing
 3 business licensed with Washington state, located at 11463 Rainier Avenue S, Suite B,
 4 Seattle, Washington (Subject Premises 51). Agents obtained GPS location data on
 5 Aaron Wood’s cell phone TT9 (identification discussed below) from July 28, 2020, to
 6 September 11, 2020, which showed that Aaron Wood remained at Subject Premises 17
 7 overnights during that time. Agents intercepted communications in which Aaron Wood
 8 discussed supplying Stevie Allen with marijuana, illegally. Agents observed Aaron Wood
 9 conducting these drug transactions at Stevie Allen’s stash house, Subject Premises 16,
10 arriving there driving Subject Vehicle 22, and then returning to his residence at Subject
11 Premises 17. These communications indicate that Aaron Wood may have abused his
12 marijuana processing license and business by acquiring marijuana through his business
13 located at Subject Premises 51 and selling it illegally. Some of these drug transactions
14 and agents’ observations are noted below for purposes of establishing probable cause to
15 search Subject Premises 17, Subject Premises 51, and Subject Vehicle 22.
16            84.      On July 11, 2020, at approximately 10:10 p.m., Aaron Wood using TT9
17 called Stevie Allen at TT7. (Session 113.) During this call, Aaron Wood asked, “did I
18 miss you…I’m here with Greg [Mason].” Stevie Allen said, “Ok, ok.” Aaron Wood
19 asked, “You want me to leave it [sample of icing marijuana] with him [Greg Mason]?”
20 Stevie Allen said, “Yeah, you got just that one right?” Aaron Wood replied, “Just that
21 one, yeah.” Stevie Allen asked, “And what’s it [marijuana] called?” Aaron Wood said,
22 “It’s called icing, like I-C-I-N-G…and I can get the genetics and all the good stuff. I can’t
23 remember exactly but it’s like the stuff everybody is always asking for. I’ll actually find
24 it out while I’m sitting here.” Stevie Allen asked, “So this is available, like, if I call you
25
26   35
       Agents conducted physical surveillance at this location and identified it as a mail and postage business. I know,
     based on my training and experience, that drug traffickers frequently register their homes, vehicles, and other assets
27   to family members or to PO boxes in order to evade law enforcement detection and seizure of their assets. Aaron
     Wood’s driver’s license address is listed as 410 E Denny Way, # 107, Seattle, Washington. Because this location
28   corresponds to a mail and parcel business, agents believe this address is a PO box.
       AFFIDAVIT OF SHAWNA MCCANN –- 56                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 58 of 209




 1 back, you can get it?” Aaron Wood replied, “Yes, I don’t know if he [supplier] is going to
 2 answer tonight, but definitely tomorrow.” Stevie Allen asked, “It’s five more [units] of
 3 those [icing marijuana] or four more?” “I believe there are five more [units of icing
 4 marijuana]. I’ll text him [supplier] right now.” Based on my training and experience, I
 5 believe that Aaron Wood brought over a sample of icing marijuana to Stevie Allen at
 6 Subject Premises 16, but Stevie Allen was not there and told Aaron Wood to leave the
 7 marijuana sample with Gregory Mason. I believe that Aaron Wood said he had five more
 8 units of the icing marijuana to sell to Stevie Allen.
 9         85.    As set forth above, on July 13, 2020, and July 22, 2020, Aaron Wood used
10 Subject Vehicle 22 to transport marijuana to Stevie Allen’s stash house (Subject
11 Premises 16) to illegally sell/supply Stevie Allen with marijuana. During the related
12 intercepted communications, Aaron Wood used TT9 and Stevie Allen referred to him as
13 “Aaron.” The vehicle that Aaron Wood showed up in to sell Stevie Allen marijuana was
14 registered to Aaron Wood, and TT9 was subscribed to Aaron Wood. On July 13, 2020,
15 after conducting the marijuana transaction at Stevie Allen’s stash house, at approximately
16 8:07 p.m., Aaron Wood, identified based on a comparison to his driver’s license
17 photograph, left Stevie Allen’s stash house driving Subject Vehicle 22. Agents observed
18 that Aaron Wood drove to Dick’s Drive-In Restaurant located at 115 Broadway E,
19 Seattle, Washington. Aaron Wood sat in Subject Vehicle 22 for approximately 40
20 minutes and then got out to order food. At approximately 9:15 p.m., agents observed
21 Aaron Wood depart the restaurant driving Subject Vehicle 22. Agents followed Aaron
22 Wood to the area of 23rd Avenue and East Prospect Street. Agents observed Aaron Wood
23 park Subject Vehicle 22 on the street. This area is approximately one block from Aaron
24 Wood’s residence at Subject Premises 17.
25         86.    On July 15, 2020, at approximately 7:14 p.m., agents observed a white
26 minivan pull up and park in front of Stevie Allen’s stash house (Subject Premises 16).
27 Aaron Wood exited the van and was observed carrying a large black plastic case. The
28 case appeared to be the same as a case Aaron Wood brought to the same location on July
     AFFIDAVIT OF SHAWNA MCCANN –- 57                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 59 of 209




 1 13, 2020. The license plate on the van was noted as Colorado license plate number
 2 JCQ456 registered to Enterprise Rentals. Agents also observed Stevie Allen’s Audi
 3 (Subject Vehicle 20) parked directly behind the van. Agents later learned from
 4 Enterprise Rental that the renter of the van was Aaron Wood at 410 East Denny Way
 5 #107, Seattle, Washington (a mail and parcel business as discussed above). Agents
 6 observed Aaron Wood walk towards Subject Premises 16 carrying the black plastic case
 7 before walking out of view.
 8         87.    On July 17, 2020, at approximately 7:05 p.m., Aaron Wood using TT9
 9 called Stevie Allen at TT7. (Session 365.) During this call, Aaron Wood said, “I just
10 opened up this possibility [drug deal] ‘cause you know, you were texting me how many
11 are around of the sunset [marijuana] and the wedding cake [marijuana], I think were
12 those the two you were interested in?” Stevie Allen said, “Yeah.” Aaron Wood said, “So
13 basically, so, I don’t know that I have any more wedding cake, but I probably could, how
14 many, you got two cakes or um sunsets already [two pounds of the sunset marijuana]?”
15 Stevie Allen confirmed. Aaron Wood said, “So there’s probably three more on me [three
16 more pound of sunset marijuana with Aaron Wood], but I have an opportunity right now
17 if I committed 100%, I could get up to five more [pounds] sunsets [marijuana] and 13
18 more wedding cake triangles. And I could get some, I could probably get delatto, another
19 pound or two of delatto [marijuana]. And I could get road kill skunk [marijuana], and I
20 could get the wedding crasher [marijuana], another pound and a half which would make
21 that an equal, a whole two pounds of wedding crasher. But I kinda have to make this
22 commitment and he [supplier] will give us some time, but I’ll explain all the reasons
23 behind this but basically I kinda have to tell the guy if we’re committed or not. Or he’s
24 gonna just take them.” Stevie Allen said, “Right, right.” Aaron Wood said, “And there’s
25 still more [marijuana] coming later, this is just like a today.” Stevie Allen replied, “Ok,
26 ok. Yeah I’ll tell you what. I’m going to let them [Stevie Allen’s associates] know so it’s
27 talking about five more [pounds of sunset marijuana] of those?” Aaron Wood said, “Well
28 for sure there is three more [pounds of ] sunsets. You’ve got three for sure. But there’s an
     AFFIDAVIT OF SHAWNA MCCANN –- 58                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 60 of 209




 1 additional five [pounds], so you could have eight…I don’t just want to sell all the good
 2 stuff [good quality marijuana]…if I have to sell all the other stuff [bad quality marijuana]
 3 to someone else.” Stevie Allen said, “Well let me talk to these guys [associates], but it
 4 sounds pretty promising.” The parties agreed to talk later that day. Based on my training
 5 and experience, I believe that Aaron Wood offered to sell different types of marijuana
 6 strains to Stevie Allen by the pound, including sunset, wedding cake, road kill skunk, and
 7 wedding crasher, and that the parties agreed to discuss this potential drug transaction later
 8 that day.
 9         88.    Later that same day, at approximately 10:57 p.m., Aaron Wood using TT9
10 called Stevie Allen at TT7. (Session 383.) During this call, Aaron Wood said, “if we
11 come right now, he [supplier] can do a little switch-a-roo [with marijuana inventory], so
12 I’m just calling to say, do you know which ones [marijuana] you could be pretty much
13 100% on and how many [pounds]?” Stevie Allen said, “Well I’m pretty sure on the
14 wedding.” Aaron Wood asked, “the wedding sunset or….” Stevie Allen said, “The
15 wedding sunset for sure…I was trying to get the other one, hold on real quick.” Aaron
16 Wood asked, “What do you think of that wedding…not the wedding cake triangle but the
17 half pound of the wedding crasher?” Stevie Allen said, “Really all the wedding stuff, I’m
18 pretty sure I could get rid of [sell illegally].” Aaron Wood said, “So there’s the wedding
19 cake triangle…well ok so you for sure you want the five sunsets.” Aaron Wood and
20 Stevie Allen agreed to the five-pound wedding sunset marijuana deal, and Aaron Wood
21 said, “this is just the beginning.” Based on my training and experience, I believe that
22 Aaron Wood was about to meet with his marijuana supplier and agreed to get at least five
23 pounds of the wedding sunset marijuana to then sell, illegally, to Stevie Allen.
24         89.    On August 3, 2020, at approximately 12:51 p.m., Stevie Allen using TT7
25 called Aaron Wood at TT9. (Session 1104.) Aaron Wood said, “I’m just in front of your
26 spot right now.” Stevie Allen asked whether Aaron Wood was at “the fish spot [Emerald
27 City Fish and Chips],” and Aaron Wood said, “No, I’m up on Beacon [stash house]” and
28 that “Greg [Mason] said he’d be here in about ten minutes. So, I was just gonna kick until
     AFFIDAVIT OF SHAWNA MCCANN –- 59                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 61 of 209




 1 he got here.” Stevie Allen confirmed that Aaron Wood could “give it to Greg.” Stevie
 2 Allen asked, “where you headed right now?” and Aaron Wood replied, “to my shop
 3 [marijuana processor business Subject Premises 51] in Renton.” Aaron Wood asked if
 4 he “can tell him [Aaron Wood’s boss] that I’ll have some money like in the next day or
 5 something,” and Stevie Allen said that he had “the turnover for those already.” Aaron
 6 Wood asked if Stevie Allen wanted “three more of those icings,” and Stevie Allen said,
 7 “yeah.” Aaron Wood responded, “Ok. Awesome. unintelligible] I think I’m gonna get
 8 those today. I’ll leave these concentrates [a form of marijuana] with Greg [Mason] and
 9 then I’ll hit you up when I leave my shop [Subject Premises 51] later, like early
10 evening.” Based on my training and experience, I believe that Aaron Wood arranged to
11 stop by Stevie Allen’s stash house, Subject Premises 16, to resupply Stevie Allen with
12 marijuana that he would leave with Gregory Mason, and that they discussed when Stevie
13 Allen would pay for marijuana that Aaron Wood had previously fronted to Stevie Allen. I
14 believe that when Stevie Allen said that he had the “turnover” for those already, he was
15 telling Aaron Wood that he had already sold the prior marijuana and had the drug money
16 from those sales. I believe that Stevie Allen then agreed to buy three more units of the
17 icing marijuana strain from Aaron Wood, and that Aaron Wood said he would bring them
18 to Stevie Allen later, after he left his “shop,” referencing his own marijuana processor
19 business, Subject Premises 51. GPS location data for TT9 showed that the device was in
20 the vicinity of Subject Premises 17 immediately before and after Aaron Wood’s call
21 with Stevie Allen, indicating that Aaron Wood left from Subject Premises 17 to conduct
22 the drug deal and returned to Subject Premises 17 after the drug deal; the data was
23 received too infrequently to confirm that TT9 traveled to Subject Premises 16 in this
24 period, but given the frequency of location data provided, there was ample time for Aaron
25 Wood and TT9 to have done so.
26         90.    On September 25, 2020, the United States Postal Service confirmed that
27 mail addressed to Aaron Wood was sent to Subject Premises 17. Agents also conducted
28
     AFFIDAVIT OF SHAWNA MCCANN –- 60                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 62 of 209




 1 a check in the CLEAR database, which showed that Subject Premises 17 was associated
 2 with Aaron Wood.
 3            91.      On March 5, 2021, at approximately 12:17 a.m., and on March 8, 2021, at
 4 approximately 1:10 a.m., agents observed Aaron Wood’s Subaru Forester (Subject
 5 Vehicle 22) parked on the street in front of Subject Premises 17, indicating that he still
 6 resides at this residence. On March 8, 2021, at approximately 10:40 a.m., agents observed
 7 Subject Vehicle 22 parked in front of the apartment building for Subject Premises 17.
 8 At approximately 10:52 a.m. agents observed Aaron Wood, identified based on a
 9 comparison to his driver’s license photograph, exit the apartment building exterior door 36
10 of Subject Premises 17, enter Subject Vehicle 22 and drive away, indicating that he still
11 resides at this residence and drives this car.
12            92.      Agents obtained updated toll records for TT9, which showed that from
13 January 14, 2021, through March 9, 2021, Aaron Wood using TT9 exchanged 21 SMS
14 text messages and 15 calls with Stevie Allen using TT7, indicating that Aaron Wood and
15 Stevie Allen have continued their drug trafficking relationship.
16            93.      On March 15, 2021, agents received documentation from the Washington
17 State Liquor and Cannabis Board regarding Aaron Wood’s marijuana processing
18 business, Emerald Peaks. These documents showed that a non-retail annual inspection
19 was conducted at Emerald Peaks, Subject Location 51, by a non-law enforcement
20 consultant on January 28, 2021. Present at that inspection of Subject Location 51 was
21 the consultant and Aaron Wood who was listed as the manager/licensee with a contact
22 number of TT9. The inspection did not find any items out of compliance or anything
23 illegal. However, these inspections are not spontaneous; rather, the licensee has advanced
24 notice of the date and time the inspection will occur. Accordingly, a licensee such as
25
26
     36
       As set forth in Attachment A11, Subject Premises 17 is an apartment unit in a single building, multi-unit
27   apartment complex with interior entry doors to each unit and a single exterior entry door used by all the units.
     Accordingly, agents are unable to observe the front door to Subject Premises 17 because it is inside the apartment
28   building.
      AFFIDAVIT OF SHAWNA MCCANN –- 61                                                        UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 63 of 209




 1 Aaron Wood would have time to relocate any illegal marijuana from his business prior to
 2 the inspection.
 3          94.    Based on intercepted communications between Aaron Wood using TT9 and
 4 Stevie Allen using TT7, agents believe that Aaron Wood may have been abusing his
 5 marijuana processing license by acquiring marijuana from licensed marijuana growers
 6 and selling some of the marijuana illegally to Stevie Allen and others. For example, on
 7 July 11, 2020, Aaron Wood using TT9 called Stevie Allen at TT7. (Session 108.) During
 8 this call, Aaron Wood discussed supplying Stevie Allen with new marijuana product and
 9 mentioned that “the grower’s mom died, so I gave him a week to just, yeah.” Based on
10 my training and experience, I believe that Aaron Wood has connections to marijuana
11 growers through his marijuana processor license, one of whom he referred to as the
12 “grower.” Additionally, in a later call on July 11, 2020, between Aaron Wood using TT9
13 and Stevie Allen using TT7, Aaron Wood stated that he could get the “genetic” of the
14 icing marijuana strain for Stevie Allen. (Session 113.) Based on my training and
15 experience, I know that professionally licensed marijuana growers provide genetics and
16 other scientific details regarding the strain and origins of their marijuana, unlike illegal,
17 non-professional marijuana grows. Additionally, as described above, on two separate
18 occasions Aaron Wood arranged to meet up with Stevie Allen to supply him with
19 marijuana after leaving his “shop,” indicating that he stores both his regulated and illegal
20 marijuana at the same location, Subject Premises 51. Accordingly, there is probable
21 cause that Subject Premises 51 contains evidence of Aaron Wood’s illegal marijuana
22 trafficking, including illegal marijuana, illicit drug proceeds, documentation reflecting the
23 true amount of marijuana Aaron Wood has acquired from licensed marijuana growers but
24 has not accurately reflected on his processing logs due to illegal marijuana sales,
25
26
27
28
     AFFIDAVIT OF SHAWNA MCCANN –- 62                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 64 of 209




 1 identification and evidence of other illegal marijuana redistributors and associates, and
 2 other common drug trafficking documentation such as pay-owe sheets. 37
 3           95.      I know based on my training and experience, that drug traffickers
 4 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
 5 stash locations in order to protect their supply and to have the narcotics on hand for
 6 transactions. I also know that drug traffickers maintain records and other trafficking-
 7 related materials in their premises, including residences, for a long period of time,
 8 including current and prior cell phone devices that contain text messages and contact lists
 9 of drug trafficking associates and pay-owe-sheets. Based on the above-referenced
10 intercepted communications, I believe that Aaron Wood is a multi-kilogram marijuana
11 trafficker who supplied Stevie Allen and who likely keeps his illegal marijuana supply
12 and proceeds in Subject Premises 17 and Subject Premises 51, and uses Subject
13 Vehicle 22 to conduct illegal marijuana transactions.
14           F.        James Lowe’s Two Residences and Vehicles
15           96.      During this investigation, based on physical surveillance, GPS location
16 data, and mail covers, agents identified James Lowe’s residence as 412 E Novak Lane,
17 Apt. H102, Kent, Washington (Subject Premises 18), his secondary residence as 11718
18 64th Lane S, Seattle, Washington (Subject Premises 19) and two of his vehicles as a
19 2010 Chevy Camero bearing Washington state license plate number BUE5594 registered
20 to Tammi M. June 38 and James D. Lowe at Subject Premises 19 (Subject Vehicle 46),
21 and a white 2011 Jaguar XJL bearing Washington state license plate number BVZ2441
22 registered to James D. Lowe at Subject Premises 19 (Subject Vehicle 47). Agents
23 obtained GPS location data on James Lowe’s cell phone TT5 from April through August
24 2020, which showed that James Lowe frequented Subject Premises 19 from April 2020
25
26   37
        Agents have arranged to have a Washington State Liquor and Cannabis Board investigator onsite at Subject
     Premises 51 during the search to advise on whether any marijuana and related documentation maintained in Subject
27   Premises 51 is legal, illegal, or non-compliant with Aaron Wood’s processing license and Washington state law.
     38
        Based on social media postings on accounts associated with both Tammi June (which are in her own name) and
28   James Lowe, it appears that the two have a child or children in common.
       AFFIDAVIT OF SHAWNA MCCANN –- 63                                                     UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 65 of 209




 1 to August 2020, including before and after suspected drug transactions, and was residing
 2 overnight at Subject Premises 19 with a female whom agents believed was his girlfriend.
 3 Agents believe James Lowe was using Subject Premises 19 as a drug trafficking stash
 4 house and secondary residence. Agents obtained renewed GPS location data for TT5 in
 5 March 2021, which showed that James Lowe continued to stay overnights at Subject
 6 Premises 18 but also began alternating residences and also staying overnights at Subject
 7 Premises 19. Subject Premises 19 is also currently listed as James Lowe’s residence on
 8 his driver’s license. Agents intercepted communications in which James Lowe discussed
 9 assisting Michael Walker with his marijuana trafficking, including sampling different
10 types of marijuana for Michael Walker and advising which types were good quality.
11 Agents observed James Lowe going to and from Subject Premises 19 before and after
12 drug transactions and conducting suspected drug transactions outside of Subject
13 Premises 18. Some of these drug transactions and agents’ observations are noted below
14 for purposes of establishing probable cause to search Subject Premises 18 and 19 and
15 Subject Vehicles 46 and 47.
16         97.    James Lowe has a criminal history which includes felony convictions for
17 drug possession with intent to manufacture/deliver, drug possession with intent to
18 manufacture/deliver a schedule 1 or 2 narcotic, and attempt to elude. On March 15, 2021,
19 agents were advised by an investigator with the Washington State Liquor and Cannabis
20 Board that James Lowe does not hold any active marijuana producer, processor, or
21 retailer license.
22         98.    On March 27, 2020, agents were surveilling Michael Walker and observed
23 him driving his gold Honda Accord (Subject Vehicle 15) to Subject Premises 18.
24 Michael Walker parked his gold Honda Accord near Subject Premises 18. At
25 approximately the same time of Michael Walker’s arrival, the pen register for Michael
26
27
28
     AFFIDAVIT OF SHAWNA MCCANN –- 64                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 66 of 209




 1 Walker’s cell phone (TT2) 39 showed that Michael Walker called James Lowe at TT5.
 2 Agents observed James Lowe, identified based on a comparison to his driver’s license
 3 photograph, exit Subject Premises 18 within one minute of Michael Walker’s arrival
 4 carrying a white standard-size envelope in his hand. The envelope appeared to be full,
 5 consistent with someone placing a large amount of money in an envelope for payment.
 6 James Lowe got into the front passenger seat of the gold Honda Accord. James Lowe
 7 exited Michael Walker’s gold Honda Accord within one minute and appeared to put
 8 something in his pocket as he walked back towards Subject Premises 18and went inside.
 9 Michael Walker immediately left the area in the gold Honda Accord. Over the next hour,
10 agents saw three separate vehicles arrive outside of Subject Premises 18 and contact
11 James Lowe, who walked outside the apartment unit to meet with the drivers of these
12 vehicles for short periods of time. Based on these observations and my training and
13 experience, I believe James Lowe was supplied drugs by Michael Walker outside of the
14 Kent apartment, and James Lowe then distributed those drugs to the other individuals
15 who met James Lowe outside of Subject Premises 18.
16            99.      On April 21, 2020, at approximately 1:00 p.m., agents observed James
17 Lowe and an unknown female, believed to be the girlfriend of James Lowe, exit Subject
18 Premises 18, both carrying a large black trash bag; they put the trash bag in the back of a
19 silver Lincoln Aviator and returned to the apartment. A few minutes later, agents
20 observed James Lowe, the female, and a small child exit Subject Premises 18. The
21 female got into the driver’s seat, James Lowe got into the passenger seat, and the small
22 child was placed in a car seat in the back of the Lincoln Aviator. The Lincoln Aviator
23 drove a short distance to a trash bin in the apartment complex 40 and then drove to the
24 front of the apartment complex where the leasing office was located. Approximately
25
26   39
        TT2 was a prior phone number used by Michael Walker for which agents obtained a search warrant for GPS
     location data and a Pen Register and Trap and Trace order.
27   40
        Agents were unable to observe any activities at the trash bin due to obstructed views; however, based on the
     circumstances, agents believe that James Lowe and the female likely disposed of the trash bags in the trash bin at
28   that time.
       AFFIDAVIT OF SHAWNA MCCANN –- 65                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 67 of 209




 1 three minutes later, agents observed the Lincoln Aviator return to Subject Premises 18;
 2 however, GPS location data for TT5 showed that James Lowe was not in the vicinity of
 3 Subject Premises 18. From prior surveillance, agents knew that James Lowe parked his
 4 vehicle at the entrance of the apartment complex and likely was dropped off near his
 5 vehicle at that time. At approximately 1:30 p.m., agents observed a Ford Windstar van,
 6 known to be driven by James Lowe based on prior physical surveillance, parked in the
 7 parking lot near Catfish Corner located at 11805 Renton Avenue S, Seattle, Washington.
 8 GPS location data for TT5 placed the device at this location around that same time.
 9 Agents observed James Lowe exit the Ford Windstar van and walk to Catfish Corner. A
10 short time later, agents observed James Lowe return to the van and depart the parking lot.
11 At approximately 1:32 p.m., agents observed James Lowe park the van at Subject
12 Premises 19. GPS location data for TT5 placed the device at this location around this
13 time. At approximately 1:50 p.m., agents observed James Lowe depart Subject Premises
14 19 driving the van. At approximately 1:55 p.m., agents observed James Lowe use the
15 walk-up ATM at the U.S. Bank located at 12610 76th Ave S, Seattle, Washington. At
16 approximately 2:00 p.m., agents observed James Lowe depart the U.S. Bank driving the
17 van and return to Subject Premises 19. At approximately 5:10 p.m., agents observed
18 James Lowe depart Subject Premises 19 driving the vanand park in the parking lot of
19 Grocery Outlet Bargain Market located at 11656 68th Ave S, Seattle, Washington. At
20 approximately 5:13 p.m., agents observed a male get into the front passenger seat of the
21 van and meet with James Lowe. At approximately 5:16 p.m., agents observed the male
22 exit the van and put something down his pants area. The male walked off towards the
23 south end of the parking lot. At approximately 5:30 p.m., agents observed James Lowe
24 exit the Grocery Outlet Bargain Market parking lot driving the van and park at Subject
25 Premises 19.
26         100.   At approximately 5:45 p.m., GPS location data from TT5 showed that
27 James Lowe was no longer in the vicinity of Subject Premises 19, but the Ford Windstar
28 van had not left that residence. Agents drove to the area of the GPS location data for TT5,
     AFFIDAVIT OF SHAWNA MCCANN –- 66                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 68 of 209




 1 and at approximately 6:25 p.m., agents observed James Lowe exit the passenger seat of a
 2 GMC Envoy being driven by an unknown female. The GMC Envoy was parked in front
 3 of a residence in Burien, Washington. At approximately 6:40 p.m., agents observed
 4 James Lowe get into the passenger seat and the female get into the driver’s seat of the
 5 GMC Envoy and depart the Burien residence. At approximately 7:10 p.m., agents
 6 observed the GMC Envoy pull into the drive-thru of the Church’s Chicken located at
 7 23839 Pacific Highway S, Des Moines, Washington and get food. At approximately 7:18
 8 p.m., agents observed the GMC Envoy with James Lowe in the passenger seat and the
 9 female in the driver’s seat parked in the Rainier Continental Apartment complex near
10 building D, located at 28623 Military Rd S, Federal Way, Washington. Agents observed
11 Danavian Hunter, identified based on a comparison to social media photographs and
12 known to agents from a prior investigation, 41 carrying a white plastic bag walk to the
13 GMC Envoy and meet with James Lowe. A few minutes later, agents observed Danavian
14 Hunter walk away from the GMC Envoy without carrying any bags, and the GMC Envoy
15 with James Lowe and the unknown female departed the apartment complex. At
16 approximately 7:45 p.m., agents observed the GMC Envoy park at Subject Premises 19.
17 At approximately 7:47 p.m., agents observed James Lowe depart Subject Premises 19
18 driving the Ford Windstar van. At approximately 8:08 p.m., agents observed James Lowe
19 park the van near the front leasing office area of the apartment complex where Subject
20 Premises 18 is located. James Lowe exited the van and walked towards and inside
21 Subject Premises 18. Based on my training and experience, I believe that James Lowe
22 went to and from Subject Premises 19 before and after conducting a drug transaction at
23 the Grocery Outlet Bargain Market parking lot and then eventually returned to Subject
24 Premises 18. During this period of surveillance on April 21, 2020, GPS location data for
25
26
     41
       Danavian Hunter is currently charged in U.S. District Court for the Western District of Washington with one
27   count of Conspiracy to Distribute Marijuana and one count of Interstate Travel in Aid of Racketeering under cause
     number CR19-37 RAJ. Trial is scheduled for August 2, 2021. Danavian Hunter has been out of custody on an
28   appearance bond since his arraignment in February 2019, and throughout the pendency of his case.
      AFFIDAVIT OF SHAWNA MCCANN –- 67                                                       UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 69 of 209




 1 TT5 indicated that the device was travelling with James Lowe, so investigators believe
 2 that James Lowe travels with—and thus is the user of—TT5.
 3         101.   On August 4, 2020, at approximately 1:22 p.m., Michael Walker using TT8
 4 called James Lowe at TT5. (Session 3307.) James Lowe asked, “can we get more of that
 5 ices [marijuana]?” Michael Walker replied, “what you want to grab?” James Lowe said,
 6 “probably a half or something, an HP [half pound] or something.” Michael Walker said,
 7 “let me call and see if there is an HP around.” Based on my training and experience, I
 8 believe James Lowe asked to buy a half pound of the icing marijuana strain from Michael
 9 Walker.
10         102.   On July 10, 2020, the United States Postal Service confirmed that mail
11 addressed to James Lowe was sent to both Subject Premises 18 and Subject Premises
12 19. In late February 2021, agents observed a blue Camaro bearing Washington license
13 plate BUE5594 (Subject Vehicle 46) parked in the driveway of Subject Premises 19,
14 and a white Jaguar bearing Washington license plate BVZ2441 (Subject Vehicle 47)
15 parked on the street in front of Subject Premises 19, both registered to James Lowe at
16 Subject Premises 19, indicating that James Lowe is still frequenting Subject Premises
17 19. Agents also observed a social media post on the Facebook of James Lowe under the
18 username “James Lowe” of a picture of James Lowe standing next to Subject Vehicle 46
19 with the driver’s door open while parked in the driveway of Subject Premises 19.
20         103.   Agents obtained reported earnings/wages for James Lowe from Washington
21 State Employment Security Department, which showed that James Lowe earned between
22 $8,000 and $10,400 in wages per quarter in 2019, which is about $2,600 to $3,500 per
23 month, from employment at Compass Housing Alliance. This amount of reported income
24 is inconsistent with his apparent lifestyle of owning two luxury vehicles and does not
25 appear to reflect his actual income, which may be acquired through drug trafficking based
26 on his association with the Michael Walker DTO and its members involved in drug
27 trafficking.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 68                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 70 of 209




 1         104.   Based on my training and experience, I know that gang members and drug
 2 traffickers frequently boast about their criminal enterprises, including displaying
 3 photographs and videos of their narcotics, narcotics proceeds, or luxury cars, shoes,
 4 jewelry, and other goods purchased with narcotics proceeds as a status symbol. I know
 5 that such display of unexplained wealth in conjunction with the individual having no
 6 known or documented legitimate employment or legitimate source of income is an
 7 indication of drug trafficking, money laundering, and other criminal activities, frequently
 8 engaged in by gang members and associates. Accordingly, I believe that Subject
 9 Vehicles 46-47 are evidence themselves of James Lowe’s drug trafficking and items
10 purchased with illicit drug proceeds.
11         105.   On March 19, 20201, at approximately 5:30 p.m., agents observed Subject
12 Vehicle 46 parked outside Subject Premises 19. At approximately 5:38 p.m., GPS
13 location data for TT5 put James Lowe within range of Subject Premises 19. At
14 approximately 11:45 p.m., GPS location data for TT5 showed that James Lowe had
15 travelled to Subject Premises 18. Around that same time, agents observed Subject
16 Vehicle 46 parked outside of Subject Premises 18. GPS location data for TT5 showed
17 that James Lowe stayed overnight at Subject Premises 18. GPS location data for TT5
18 showed that James Lowe stayed overnight at Subject Premises 19 the following two
19 nights, March 20-21, 2021, indicating that James Lowe is still frequenting, and staying
20 overnight, at both residences.
21         106.   I know based on my training and experience, that drug traffickers
22 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
23 stash locations in order to protect their supply and to have the narcotics on hand for
24 transactions. I also know that drug traffickers maintain records and other trafficking-
25 related materials in their premises, including residences, for a long period of time,
26 including current and prior cell phone devices that contain text messages and contact lists
27 of drug trafficking associates and pay-owe sheets.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 69                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 71 of 209




 1            107.     Based on the above-referenced intercepted communications, I believe that
 2 James Lowe is a drug runner for Michael Walker who likely keeps his narcotics supply
 3 and proceeds in Subject Premises 18 and 19 and uses/owns Subject Vehicles 46 and 47
 4 as luxury/status items purchased from suspected illicit drug proceeds.
 5            G.        Douglas Wrenn’s Residence
 6            108.     During this investigation, based on GPS location data and physical
 7 surveillance, agents identified Douglas Wrenn’s residence as 18411 36th Avenue W, Apt.
 8 #B205, Lynnwood, Washington 42 (Subject Premises 20), and a vehicle he uses as a blue
 9 2018 Hyundai Sonata bearing Washington state license plate number BWN7793
10 registered to Jaime A. Petrozzi at 4235 90th Way SE, Olympia, Washington (Subject
11 Vehicle 43). Agents obtained GPS location data on Douglas Wrenn’s cell phone, TT77,
12 which showed that Douglas Wrenn remained at Subject Premises 20 overnights from
13 March 5, 2021, to the present. Agents intercepted communications indicating Douglas
14 Wrenn conducted multiple marijuana transactions with Michael Walker on a weekly
15 basis, including acting as the middleman between Michael Walker and an unknown
16 marijuana supplier. Some of these drug transactions and agents’ observations are noted
17 below for purposes of establishing probable cause to search Subject Premises 20 and
18 Subject Vehicle 43.
19            109.     On July 10, 2020, at approximately 9:14 a.m., Michael Walker using TT8
20 called Douglas Wrenn at phone number (206) 919-3965 (TT77). 43 (Session 44, 47.)
21 During this call, Douglas Wrenn said, “I need some fire [good quality marijuana],” and
22
23
     42
        Douglas Wrenn’s listed address on his driver’s license is 22818 100th Avenue SE, Kent, Washington. Based on
24   my training and experience, I know that drug traffickers frequently list their residence, vehicles, and other assets in
     other people’s names and at other locations in order to evade law enforcement detection. Agents have not observed
25   Douglas Wrenn at his driver’s license address on prior surveillance.
     43
        Agents determined that Douglas Wrenn is the user of phone number (206) 919-3965 (TT77) based on intercepted
26   communications in which Michael Walker refers to the user as “D.W.” and “Earl.” Douglas Wrenn’s middle name is
     Earl. Additionally, on August 3, 2020, during session 3078 with TT8 used by Michael Walker, the user of TT77
27   identified himself as “Douglas Wrenn.” Agents also obtained GPS location data for TT77 and observed Douglas
     Wrenn, identified based on a comparison to his driver’s license photograph, in the vicinity of the GPS pings for
28   TT77 at multiple locations and times.
       AFFIDAVIT OF SHAWNA MCCANN –- 70                                                         UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 72 of 209




 1 Michael Walker asked, “what you want to grab?” Douglas Wrenn said, “probably a
 2 whipper [ounce], I need two of them, but I got money for one.” Michael Walker asked if
 3 Douglas Wrenn wanted that “good fake sherbet” and then complained that the sherbet he
 4 bought through Douglas Wrenn’s contact was not good quality. Douglas Wrenn said, “I
 5 got somebody else [marijuana supplier] I’m going to put you onto,” and then complained
 6 that “he didn’t get a fucking dime out of that shit [prior middleman deal].” Michael
 7 Walker said “he [supplier] charged me 22 [$2,200]” and that if he gives Douglas Wrenn
 8 “a zip [ounce] for 100 [$100], it only comes out to 1600 [$1,600 for the pound] and he
 9 loses 600 [$600 each pound] because he paid 2200 [$2,200 per pound].” Michael Walker
10 said that if he sells “all the zips [ounces] for $150.00 and I broke them down and all that
11 running around I got to do, I’d make 200 [$200 per pound of marijuana sold]. Man fuck
12 no!” The call disconnected and Michael Walker called Douglas Wrenn back and said he
13 “wants 200 [$200 for each ounce of marijuana] and is pressing a hard line” but that
14 Douglas Wrenn is his “guy for 175 [$175 for each ounce of marijuana].” Based on my
15 training and experience, I believe that Douglas Wrenn asked to buy marijuana from
16 Michael Walker and Michael Walker agreed to sell two ounces of marijuana for $175
17 each to Douglas Wrenn. I also believe the parties discussed how Douglas Wrenn put
18 Michael Walker in contact with a marijuana supplier who sold Michael Walker some bad
19 quality sherbet marijuana (a marijuana strain), and Douglas Wrenn complained that he
20 did not get any money for referring Michael Walker to the marijuana supplier.
21         110.   On July 15, 2020, at approximately 7:53 p.m., Michael Walker using TT8
22 called Douglas Wrenn at TT77. (Session 720.) During this call, Michael Walker asked
23 what Douglas Wrenn “wanna grab,” and Douglas Wrenn said, “I’ll take two [ounces] of
24 them but, I’m only paying you for one [ounce].” Michael Walker replied, “Ok why don’t
25 you pay me for one [ounce] then pay me the forty [$40]? Only for one.” Douglas Wrenn
26 said, “Deal, Let’s do it like that. Deal, deal. What else you got, you said you got some
27 other shit.” Michael Walker replied, “Man that shits done. I only grabbed a P [pound],
28 but that’s gone.” Douglas Wrenn asked, “you still have the glue and sherbet [two
     AFFIDAVIT OF SHAWNA MCCANN –- 71                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 73 of 209




 1 different strains of marijuana] . . . I want both you gave me both sherbets last time.”
 2 Michael Walker replied, “No it was one and one.” Based on my training and experience, I
 3 believe Douglas Wrenn asked to buy two ounces of marijuana from Michael Walker and
 4 the parties agreed to the transaction at a discount.
 5          111.   On July 22, 2020, at approximately 10:52 a.m., Douglas Wrenn using TT77
 6 called Michael Walker at TT8. (Session 1524.) During this call, Michael Walker asked
 7 what Douglas Wrenn’s “guy [supplier contact] got,” and Douglas Wrenn said, “hold on
 8 he’s on the other line” and arranged for Michael Walker to talk directly with the supplier
 9 on a three-way call. The supplier asked what Michael Walker was “looking for this go
10 around,” and Michael Walker responded, “what you got.” The supplier said, “we have
11 some glue, some more buffalo, sugar cookies [types of marijuana], stuff like that.”
12 Michael Walker said, “yeah let me get the best kind because that shit that was supposed
13 to be sherbet wasn’t sherb and it wasn’t really what my people wanted.” Michael Walker
14 asked the supplier to bring the “glue and sugar cookies.” Michael Walker called out to
15 “D.W.,” and Douglas Wrenn got on the phone and said that “he [supplier] would be ready
16 in an hour or so.” Based on my training and experience, I believe that Douglas Wrenn put
17 Michael Walker in contact with the same marijuana supplier who sold Michael Walker
18 the bad quality sherbet, and Michael Walker and the supplier agreed to conduct another
19 marijuana transaction for the glue [GG4 or gorilla glue 4] and sugar cookie marijuana
20 types.
21          112.   From March 5, 2021 to the present, GPS location data for TT77 showed
22 that Douglas Wrenn has primarily remained, including overnights, at Subject
23 Premises 20.
24          113.   On March 8, 2021, at approximately 10:28 p.m., GPS location data for
25 TT77 showed that Douglas Wrenn was in the vicinity of Michael Walker’s residence in
26 Renton, Washington (Subject Premises 30). Douglas Wrenn remained in this vicinity for
27 about thirty minutes. GPS location data for TT77 then showed that Douglas Wrenn had
28
     AFFIDAVIT OF SHAWNA MCCANN –- 72                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 74 of 209




 1 departed the vicinity and was headed north in the direction of his residence (Subject
 2 Premises 20) at approximately 10:57 p.m.
 3         114.   On March 15, 2021, GPS location data for TT77 showed the device was in
 4 the vicinity of Subject Premises 20 and had not moved overnight. At approximately
 5 12:00 p.m., a uniformed officer with Lynnwood Police Department knocked on the door
 6 of Subject Premises 20 and provided a ruse that there had been a 911 hang up call from
 7 this residence. A male voice from inside Subject Premises 20 shouted to the officer that
 8 there had been no 911 call and the male refused to answer the door.
 9         115.   On March 15, 2021, agents were advised by an investigator with the
10 Washington State Liquor and Cannabis Board that Douglas Wrenn does not hold any
11 active marijuana producer, processor, or retailer license.
12         116.   On March 16, 2021, at approximately 11:27 a.m., GPS location data for
13 TT77 showed the device was in the vicinity of Subject Premises 20 and had not moved
14 overnight. At approximately 11:42 a.m., GPS location data for TT77 indicated that
15 Douglas Wrenn had left Subject Premises 20. GPS location data for TT77 showed that
16 Douglas Wrenn made a quick trip to the Issaquah area and then began to drive back to
17 Subject Premises 20. At approximately 12:49 p.m., agents observed Subject Vehicle 43
18 arrive at the apartment complex driven by Jamie Petrozzi, identified based on her driver’s
19 license photograph and photographs on her publicly available Facebook account. Jamie
20 Petrozzi and Douglas Wrenn, identified based on his driver’s license photograph and
21 photographs on his Facebook account under the user name “Douglas Earl Wrenn-El,”
22 exited Subject Vehicle 43 and walked towards Subject Premises 20. At approximately
23 12:50 p.m. agents observed Douglas Wrenn and Jamie Petrozzi approach Subject
24 Premises 20. Jamie Petrozzi used a key to unlock the door, and she and Douglas Wrenn
25 went inside Subject Premises 20. Around 12:59 p.m., GPS location data for TT77
26 indicated Douglas Wrenn was at Subject Premises 20.
27
28
     AFFIDAVIT OF SHAWNA MCCANN –- 73                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 75 of 209




 1            117.     On a prior surveillance, on May 13, 2020, agents observed Douglas Wrenn
 2 driving a 2019 Hyundai Elantra bearing Washington license plate BQH6745,44 registered
 3 to Jamie Petrozzi at 4235 90th Way SE, Olympia, Washington, park across the street
 4 from Michael Walker’s residence and walk to and inside Michael Walker’s residence.
 5 Accordingly, Douglas Wrenn has a history of using vehicles registered to Jamie Petrozzi,
 6 including Subject Vehicle 43.
 7            118.     I know based on my training and experience, that drug traffickers
 8 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
 9 stash locations in order to protect their supply and to have the narcotics on hand for
10 transactions. I also know that drug traffickers maintain records and other trafficking-
11 related materials in their premises, including residences, for a long period of time,
12 including current and prior cell phone devices that contain text messages and contact lists
13 of drug trafficking associates and pay-owe sheets. Based on the above-referenced
14 intercepted communications, I believe that Douglas Wrenn is a marijuana trafficker and
15 middleman for Michael Walker who likely keeps his narcotics supply and proceeds in
16 Subject Premises 20 and Subject Vehicle 43.
17            H.        Kevin Gipson’s Residence and Vehicle
18            119.     Investigators reviewed law enforcement and public databases, which
19 showed that a phone number used by Kevin Gipson is (206) 393-7387 (TT6).
20 Investigators subpoenaed subscriber information and toll records for TT6, which was in
21 fact subscribed to Kevin Gipson with a subscriber address of 4727 Beacon Avenue S,
22 Apt. 9, Seattle, Washington (Subject Premises 21). In April 2020, at the instruction of
23 and under the supervision of investigators, a confidential source, CS3, conducted a
24 controlled purchase of approximately 1.3 grams of powder cocaine from Kevin Gipson.
25 For this controlled purchase, CS3 stopped by unannounced at Kevin Gipson’s residence
26
27   44
       Agents have not seen this vehicle since approximately the autumn of 2020, and registration records indicate that
     insurance declared this vehicle a total loss in October 2020 and the registration or insurance was canceled in January
28   2021.
       AFFIDAVIT OF SHAWNA MCCANN –- 74                                                         UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 76 of 209




 1 at Subject Premises 21. During this controlled purchase, Kevin Gipson gave CS3 his
 2 phone number of (206) 393-7387 (TT6). Kevin Gipson told CS3 that Michael Walker
 3 was working with Jamaal Davis and Maghan Stenson to traffic drugs, but that Michael
 4 Walker and Maghan Stenson recently had a falling out. After the controlled buy, CS3
 5 said that the person who provided him with the cocaine was Kevin Gipson, whom he had
 6 previously identified based on his driver’s license photo.
 7            120.     Accordingly, during this investigation, based on physical surveillance, GPS
 8 location data for Kevin Gipson’s cell phone (TT6), and confidential source information,
 9 agents identified Kevin Gipson’s residence as 4727 Beacon Avenue S, #9, Seattle,
10 Washington (Subject Premises 21), and his vehicle as a red 2003 Ford Explorer bearing
11 Washington state license plate number BGK5297 registered to Bee K Gibson at 4727
12 Beacon Avenue S, Seattle, Washington 45 (Subject Vehicle 24). Agents obtained GPS
13 location data on Kevin Gipson’s cell phone TT6 from May through August 2020, which
14 showed that Kevin Gipson remained at Subject Premises 21 overnights from May 2020
15 to August 2020. 46 Agents conducted two controlled purchases of cocaine from Kevin
16 Gipson in the spring of 2020 utilizing a confidential source who contacted Kevin Gipson
17 at TT6; based on these controlled purchases, physical and video surveillance, toll
18 analysis, and other investigative techniques, agents obtained a court-authorized wire and
19 electronic communications interception on TT6 used by Kevin Gipson. During this
20 investigation, and specifically the period of wire and electronic communications
21 interception, agents observed Kevin Gipson conducting multiple cocaine transactions on
22 a daily to weekly basis. Agents observed Kevin Gipson conducting cocaine transactions
23 at his residence (Subject Premises 21), and agents observed Kevin Gipson driving
24 Subject Vehicle 24 to and from drug transactions conducted elsewhere. Some of these
25
26
     45
        The vehicle registration with Washington State Department of Licensing did not list a specific apartment unit with
27   this address.
     46
        During the period of GPS location data for TT6, agents observed Kevin Gipson, identified based on a comparison
28   to his driver’s license photograph, in the vicinity of the GPS pings for TT6 at multiple different locations and times.
       AFFIDAVIT OF SHAWNA MCCANN –- 75                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 77 of 209




 1 drug transactions and agents’ observations are noted below for purposes of establishing
 2 probable cause to search Subject Premises 21 and Subject Vehicle 24.
 3            121.     On July 14, 2020, Jimmy Carter using TT13 47 had been intercepted talking
 4 with Kevin Gipson on TT6 about supplying Kevin Gipson with cocaine and Kevin
 5 Gipson not being satisfied with the cocaine because the baggies of cocaine did not
 6 contain a gram of cocaine each. (Sessions 913, 954.) On these calls, Kevin Gipson stated
 7 that “these don’t even weigh a gram with the bag dawg.” Jimmy Carter replied, “Well
 8 don’t touch none of them then. I gotta come see that, I’ll be back up there.” On July 16,
 9 2020, at approximately 9:59 a.m., agents intercepted an incoming call to Kevin Gipson
10 on TT6 from Jimmy Carter at TT13. (Session 1078.) During this call, Jimmy Carter told
11 Kevin Gipson that he was at Kevin Gipson’s door (Subject Premises 21). Agents
12 reviewed video surveillance from outside Subject Premises 21 from July 16, 2020,
13 around 9:59 a.m. and observed a male matching the description of Jimmy Carter walking
14 up to Subject Premises 21 while talking on the phone. At approximately 10:13 a.m.,
15 video surveillance showed the male matching Jimmy Carter’s description leaving the area
16 of Subject Premises 21 and walking towards the center median of Beacon Avenue S
17 where there is general parking. Based on my training and experience, I believe that
18 Jimmy Carter was at Subject Premises 21 to address the problem Kevin Gipson
19 described with the prior supply of cocaine.
20            122.     On July 27, 2020, at approximately 12:46 p.m., agents intercepted a
21 phone conversation between Kevin Gipson using TT6 and an unknown male using phone
22 number (206) 258-1246 (referred to as UM1246). (Session 2815.) During the call,
23 UM1246 said, “I need three man.” Kevin Gipson told UM1246 to “sit out by my truck
24 and I’ll come out.” At approximately 12:48 p.m., agents observed an Oldsmobile Alero
25 pull up and park near Kevin Gipson’s vehicle (Subject Vehicle 24). At approximately
26
27
     47
       The identification of Jimmy Carter as the user of TT13 is discussed in more detail below, in the section on Jimmy
28   Carter.
      AFFIDAVIT OF SHAWNA MCCANN –- 76                                                       UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 78 of 209




 1 12:50 p.m., agents observed Kevin Gipson, identified based on a comparison to his
 2 driver’s license photo, exit Subject Premises 21, go up to the window of the Alero, and
 3 briefly contact the driver of the Alero. The Alero then drove out of the area. Kevin
 4 Gipson got into Subject Vehicle 24 and drove away. At approximately 12:27 p.m.,
 5 agents intercepted a call between Kevin Gipson using TT6 and an unknown male using
 6 phone number (206) 231-1610 (referred to as UM1610). (Session 2808.) During this call,
 7 UM1610 asked Kevin Gipson to “bring me 30.” At approximately 12:56 p.m., agents
 8 intercepted a call between Kevin Gipson using TT6 and UM1610. (Session 2819.) During
 9 the call, Kevin Gipson told UM1610 that he would be pulling up in about three minutes.
10 Based off prior surveillance and phone conversations, agents believed Kevin Gipson was
11 going to meet UM1610 to sell him $30 worth of cocaine at/near South Charlestown Street
12 from 34th Avenue South in Seattle. (Session 2808.) At approximately 1:02 p.m., agents
13 observed Kevin Gipson driving Subject Vehicle 24 in the area of South Charlestown
14 Street from 34th Avenue South in Seattle. Around that same time, cell-site location data
15 for TT6 indicated that the phone was travelling with Kevin Gipson. At approximately
16 1:30 p.m., agents observed Kevin Gipson driving Subject Vehicle 24 return to and go
17 inside of Subject Premises 21. At approximately 1:31 p.m., agents intercepted a phone
18 conversation between Kevin Gipson using TT6 and an unknown male using phone
19 number (206) 591-5015 (referred to as UM5015). (Session 2829.) During the call,
20 UM5015 told Kevin Gipson he wanted to get “three.” UM5015 then told Kevin Gipson
21 he would call when he got “outside.” At approximately 1:47 p.m., agents intercepted a
22 phone conversation between Kevin Gipson using TT6 and UM5015. (Session 2834.)
23 During the call, UM5015 told Kevin Gipson he was “about to pull up.” At approximately
24 1:49 p.m., agents observed a white 2005 Acura TL pull up and park in front of Subject
25 Premises 21. An unknown male in his 50’s got out of the vehicle and walked towards
26 Subject Premises 21. At approximately 1:50 p.m., the same male exited Subject
27 Premises 21, came back to the Acura, got into the front passenger seat, and the Acura
28 drove away. Based on my training and experience, I believe that Kevin Gipson sold three
     AFFIDAVIT OF SHAWNA MCCANN –- 77                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 79 of 209




 1 grams of cocaine to UM1246 outside of Subject Premises 21, then drove to sell $30
 2 worth of cocaine to UM1610 using Subject Vehicle 24, then returned to Subject
 3 Premises 21 and sold three units or $30 worth of cocaine to UM5015 at Subject
 4 Premises 21.
 5            123.     On July 24, 2020, at approximately 11:55 a.m., Kevin Gipson using TT6
 6 called Jamar Howard at TT14. 48 (Session 2362.) Kevin Gipson asked Jamar Howard to
 7 bring the “halftime hard,” and Jamar Howard agreed. Kevin Gipson using TT6 called
 8 Jamar Howard at TT14 again at approximately 12:08 p.m. (Session 2366.) Kevin Gipson
 9 asked for the “quarter of soft too,” and Jamar Howard said he had a “beezy seezy.” Kevin
10 Gipson asked for that and then said he understood that to be a half a quarter. Kevin
11 Gipson said he would “take it” and wanted the other “beezy hard.” Jamar Howard agreed.
12 At approximately 12:15 p.m., Kevin Gipson using TT6 called Jamar Howard at TT14.
13 (Session 2368.) Kevin Gipson asked if Jamar Howard had “left yet”; Jamar Howard said
14 no and that he was “about to leave right now.” Kevin Gipson asked Jamar Howard to
15 throw another “half hard” in there. At approximately 12:41 p.m., agents observed Kevin
16 Gipson walk down the stairs from Subject Premises 21, interact with two males, and
17 then go back upstairs. At approximately 12:43 p.m., agents observed a male, later
18 identified as Jamar Howard based on a comparison to his driver’s license photograph and
19 social media photographs, walk up the stairs to Subject Premises 21. At approximately
20 12:46 p.m., agents observed Jamar Howard and Kevin Gipson both walk down the stairs
21 from Subject Premises 21. Agents, via remote video surveillance, observed Kevin
22 Gipson hand an item that appeared to be a flat paper envelope to Jamar Howard. Kevin
23 Gipson then got into Subject Vehicle 24 and drove off. At approximately 1:18 p.m.,
24 agents observed Kevin Gipson return to Subject Premises 21 driving Subject Vehicle
25
26   48
       Based on interceptions of Kevin Gipson using TT6, agents identified Jamar Howard as one of Kevin Gipson’s
     cocaine suppliers. Agents obtained a search warrant for GPS location data for TT14 and confirmed that Jamar
27   Howard was the user of TT14 based on physical surveillance seeing Jamar Howard, identified based on a
     comparison to his driver’s license photograph, in the same locations as the GPS location data for TT14 at multiple
28   locations and different times.
       AFFIDAVIT OF SHAWNA MCCANN –- 78                                                      UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
               Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 80 of 209




 1 24. At approximately 2:40 p.m., agents observed Kevin Gipson come down the stairs at
 2 Subject Premises 21 and get into Subject Vehicle 24. A gold Jeep Liberty bearing
 3 Washington license plate BTB8411 pulled up near Kevin Gipson in Subject Vehicle 24.
 4 Agents observed the driver of the gold Jeep reach out of the driver’s window with a
 5 closed fist towards Kevin Gipson. The gold Jeep then departed, and Kevin Gipson drove
 6 off in Subject Vehicle 24. At approximately 3:49 p.m., agents observed a newer black
 7 BMW with no license plate park in front of Subject Premises 21. An unknown male
 8 exited the BMW and walked up to Subject Premises 21. At approximately 3:52 p.m.,
 9 agents observed Kevin Gipson return to Subject Premises 21 driving Subject Vehicle
10 24. Kevin Gipson walked up the stairs to Subject Premises 21 and met with the
11 unknown male who came from the newer BMW. At approximately 3:57 p.m., agents
12 observed the BMW driver come down the stairs from Subject Premises 21 carrying a
13 baggie in his hand, get into the BMW, and drive off. Based on my training and
14 experience, I believe that Jamar Howard supplied Kevin Gipson with about an ounce of
15 crack cocaine (“hard”) and an eighth of an ounce of powder cocaine (“soft”) at Subject
16 Premises 21, then Kevin Gipson conducted a drug transaction with the driver of the gold
17 Jeep Liberty outside of Subject Premises 21 from Subject Vehicle 24, and conducted a
18 drug transaction with the driver of the newer BMW in Subject Premises 21.
19            124.     On August 4, 2020, at approximately 5:21 p.m., investigators intercepted a
20 phone conversation between Kevin Gipson using TT6 and Jerrell Ingram using TT12. 49
21 During the call, Jerrell Ingram discussed selling Kevin Gipson a “half” and that he was
22 “pulling up in back.” (Session 3998.) Agents believed Jerrell Ingram had just pulled up in
23 the alley behind Subject Premises 21. At approximately 5:25 p.m., agents observed a
24 white 2020 Ford Fusion bearing California state license plate number 8MEU299,
25 registered to Enterprise Rental and rented by Cecilia Turner, in the alley directly behind
26
27   49
       Agents obtained a search warrant for GPS location data for TT12, and observed Jerrell Ingram, identified based
     on a comparison to his driver’s license photograph, in the vicinity of the GPS pings for TT12 at multiple different
28   locations and times.
       AFFIDAVIT OF SHAWNA MCCANN –- 79                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 81 of 209




 1 Subject Premises 21. As discussed below, agents had observed Jerrell Ingram driving
 2 the same vehicle on prior physical surveillance on August 1, 2020. GPS location data for
 3 TT12 put Jerrell Ingram in range of Subject Premises 21. On August 4, 2020, at
 4 approximately 7:56 p.m., and again on August 6, 2020, at approximately 2:05 p.m.,
 5 agents intercepted calls between Kevin Gipson using TT6 and Jerrell Ingram using TT12
 6 during which Kevin Gipson told Jerrell Ingram that people were complaining about the
 7 quality of the drugs Jerrell Ingram previously sold to Kevin Gipson. (Sessions 4033,
 8 4198.) Jerrell Ingram told Kevin Gipson that he “got some the other way right now and
 9 then I’m waiting on something that supposed to come in today.” Based on my training
10 and experience, I believe that Jerrell Ingram supplied Kevin Gipson with a half-ounce of
11 cocaine, but the cocaine was not good quality, and Kevin Gipson’s customers complained
12 about the quality; Jerrell Ingram told Kevin Gipson that he only had crack cocaine left at
13 that time but was expecting to get more powder cocaine later that day.
14            125.     On November 6, 2020, at approximately 8:03 p.m., Kevin Gipson using
15 TT6 called David Kelley at TT19.50 (Session 3740.) During this call, Kevin Gipson asked
16 David Kelley, “you going to be able to make it?” David Kelley confirmed. Kevin Gipson
17 asked for “a ball of soft and a quarter hard.” David Kelley said, “yep.” Based on my
18 training and experience, I believe that Kevin Gipson asked to buy an eightball/eighth of
19 an ounce of powder cocaine and a quarter of an ounce of crack cocaine from David
20 Kelley. Based on this investigation and intercepted communications, I know that David
21 Kelley is a cocaine supplier to several Michael Walker DTO members, including Kevin
22 Gipson and Jerrell Ingram. On November 9, 2020, agents conducted a search of David
23 Kelley’s residence and vehicle, based on federal search warrants, and seized more than a
24 kilogram of cocaine, digital scales, over $55,000 in cash, six firearms, a suspected pay-
25 owe sheet, and a money counter. After the search of David Kelley’s residence, Kevin
26
27   50
       Agents obtained a search warrant for GPS location data and identified David Kelley as the user of TT19 based on
     physical surveillance observing David Kelley, identified based on a comparison to his driver’s license photograph,
28   in the same location as TT19 at multiple different locations and times.
       AFFIDAVIT OF SHAWNA MCCANN –- 80                                                      UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 82 of 209




 1 Gipson continued to call David Kelley at TT19 from November 10, 2020, to November
 2 14, 2020; however, David Kelley did not answer.
 3            126.     On February 19, 2021, at approximately 1:00 p.m., agents observed
 4 Subject Vehicle 24 parked in front of Subject Premises 21. Again, on March 3, 2021, at
 5 approximately 11:40 a.m., agents observed Subject Vehicle 24 parked in front of
 6 Subject Premises 21. On March 7, 2021, at approximately 1:30 p.m., agents observed
 7 Kevin Gipson exit Subject Premises 21 and walk down the stairs to Beacon Avenue
 8 South. Agents also observed Subject Vehicle 24 parked in the center median parking lot
 9 on Beacon Avenue South in front of Subject Premises 21, indicating that Kevin Gipson
10 still resides at Subject Premises 21 and uses Subject Vehicle 24. I know based on my
11 training and experience, that drug traffickers frequently keep their narcotics and narcotics
12 proceeds in their residences, vehicles, and stash locations in order to protect their supply
13 and to have the narcotics on hand for transactions. I also know that drug traffickers
14 maintain records and other trafficking-related materials in their premises, including
15 residences, for a long period of time, including current and prior cell phone devices that
16 contain text messages and contact lists of drug trafficking associates and pay-owe sheets.
17 Based on the above-referenced intercepted communications, I believe that Kevin Gipson
18 is a multi-ounce cocaine redistributor who likely keeps his narcotics supply and proceeds
19 in Subject Premises 21 and uses Subject Vehicle 24 to conduct narcotics transactions.
20            I.       Jimmy Carter’s Residence, Secondary Residence, Apartment Unit,
                       Storage Unit, and Vehicle
21
              127.     During this investigation, based on physical and remote video surveillance,
22
     a mail cover, and GPS location data for Jimmy Carter’s cell phones (TT13 and TT20),51
23
     agents identified Jimmy Carter’s residence and location of his narcotics money as 19301
24
25
26
     51
       Agents obtained search warrants with an integrated pen register/trap and trace order to track TT13 and TT20 and
27   confirmed the user of both devices is Jimmy Carter based on physical surveillance observing Jimmy Carter,
     identified based on a comparison to his driver’s license photograph, in the same location as GPS location data for
28   TT13 and TT20 at different locations and times.
       AFFIDAVIT OF SHAWNA MCCANN –- 81                                                       UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 83 of 209




 1 5th Avenue East, Spanaway, Washington (Subject Premises 23), 52 his secondary
 2 residence as 12805 Occidental Avenue South, Burien, Washington (Subject Premises
 3 24), an apartment complex that he frequents as 12902 SE 312th Street, Apt. K207,
 4 Auburn, Washington (Subject Premises 33), his storage locker as Glacier West Self
 5 Storage, 1407 Central Avenue South, Kent, Washington, Unit 176 (Subject Premises
 6 25), and his vehicles as a gray 2009 Chevrolet Silverado bearing Washington state license
 7 plate number C32244G registered to Jimmy J. Carter at Subject Premises 23 (Subject
 8 Vehicle 25), and a 2013 Audi Q7 bearing Washington license plate BWK4351 registered
 9 to Byron Hunter and Jimmy J. Carter at Subject Premises 23 (Subject Vehicle 49).
10 Agents obtained GPS location data on Jimmy Carter’s cell phones, TT13 and TT20, from
11 July through September 2020, which showed that Jimmy Carter remained at Subject
12 Premises 23 during the days and was primarily at Subject Premises 24 overnights from
13 July 2020 to September 2020. Additionally, agents installed a pole camera capturing the
14 driveway of Subject Premises 23 and 24, which showed the same pattern from August
15 2020 to November 2020; the cameras are currently still installed and showed Jimmy
16 Carter still frequenting these residences. Agents intercepted communications and/or
17 observed Jimmy Carter conducting multiple cocaine transactions on a weekly basis.
18 Agents observed Jimmy Carter coming and going from Subject Premises 23 and 24
19 immediately before and after drug transactions driving Subject Vehicle 25 and accessing
20 Subject Premises 25 after an intercepted call in which he said he was getting firearms.
21 More recently, from late November 2020 to the present, agents observed Jimmy Carter
22 frequenting Subject Premises 33 in a pattern that is indicative of this location being used
23 as a narcotics stash location. Some of these drug transactions and agents’ observations are
24 noted below for purposes of establishing probable cause to search Subject Premises 23
25 through 25, Subject Premises 33, Subject Vehicle 25, and Subject Vehicle 49.
26
27
28    Jimmy Carter’s address currently on file with the Department of Licensing is Subject Premises 23.
     52

      AFFIDAVIT OF SHAWNA MCCANN –- 82                                                    UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                            SEATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 84 of 209




 1         128.   Jimmy Carter has a criminal history which includes three felony
 2 convictions for drug distribution and possession, including one felony for which he was
 3 sentenced to 36 months in prison, making him ineligible under federal law to possess a
 4 firearm. Jimmy Carter has fourteen gross misdemeanor and misdemeanor convictions for
 5 attempted possession of controlled substances, obstructing law enforcement, attempted
 6 possession of stolen property, driving violations, interfering with reporting of a domestic
 7 violence incident, and assault.
 8         129.   On August 6, 2020, at approximately 10:20 a.m., agents observed Subject
 9 Vehicle 25 parked in the backyard of Subject Premises 23. Around that same time, GPS
10 location data for TT13 put Jimmy Carter at Subject Premises 23. On September 3, 2020,
11 the United States Postal Service confirmed that mail addressed to Jimmy Carter was sent
12 to Subject Premises 23.
13         130.   On September 9, 2020, at approximately 10:48 a.m., agents intercepted a
14 phone call between Jimmy Carter using TT20 and Kefentse Olabisi using TT30
15 (identification discussed below). (Session 716.) During the call, Jimmy Carter asked,
16 “You ain’t talk to your boy boy [supplier] yet?” and Kefentse Olabisi replied, “I’m about
17 to go see him [supplier] in a second.” Jimmy Carter said, “Oh man, you should have
18 stopped by and got a little bread [money for narcotics].” Kefentse Olabisi replied, “Come
19 out and bring it [money for narcotics].” Jimmy Carter said, “It’s 10:50 a.m. Yep, I can
20 meet you somewhere real quick and give it [money] to you. Did you even see what he
21 was gonna let us do or no [price and quantity for narcotics]?” Kefentse Olabisi replied,
22 “Uhuh. I ain’t talk about it [details of narcotics deal] on the phone. I had sent some
23 money already just to tell him [supplier] that I needed on [to buy narcotics], needed
24 something. I’m going to holler at him [supplier] when I see him.” Based on my training
25 and experience, I believe that Jimmy Carter contacted Kefentse Olabisi to discuss
26 combining money to conduct a narcotics deal with Kefentse Olabisi’s unknown supplier
27 whom Kefentse Olabisi said he was going to meet soon. Around the time of this call,
28
     AFFIDAVIT OF SHAWNA MCCANN –- 83                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 85 of 209




 1 Jimmy Carter was in the vicinity of Subject Premises 23 based on cell-site location data
 2 for TT20.
 3         131.   Later that same day, at approximately 11:55 a.m., agents intercepted a
 4 phone call between Jimmy Carter using TT20 and Kefentse Olabisi using TT30. (Session
 5 725.) During the call, Jimmy Carter said, “I’m on the road right now. Why don’t you
 6 meet me at that, uh, Emerald Queen, the one right there…in Fife…so I can give you this
 7 change [money for narcotics].” Kefentse Olabisi asked, “how long.” Jimmy Carter
 8 replied, “I should be there in like the next, probably like fifteen minutes…I’m just going
 9 to drop the [unintelligible] and I got to take him [Jimmy Carter’s father] to the thing
10 [appointment] and I’ll just come back later on.” Around the time of this call, cell-site
11 location data for TT20 indicated that Jimmy Carter was leaving from the vicinity of
12 Subject Premises 23. Based on my training and experience and the intercepted call
13 discussed above, I believe Jimmy Carter and Kefentse Olabisi agreed to meet at the
14 Emerald Queen Casino in Fife for Jimmy Carter to give Kefentse Olabisi money so that
15 Kefentse Olabisi could purchase narcotics from his supplier for himself and Jimmy
16 Carter, and that Jimmy Carter retrieved the money that he was going to give to Kefentse
17 Olabisi for the purpose of acquiring narcotics from Subject Premises 23. At
18 approximately 12:32 p.m., GPS location data for TT20 put Jimmy Carter within range of
19 the Emerald Queen Casino. Agents observed Jimmy Carter’s gray 2009 Chevrolet
20 Silverado (Subject Vehicle 25) in the parking lot. Subject Vehicle 25 was parked next to
21 a blue 2007 Chevrolet Impala bearing Washington state license plate number BOJ4787
22 registered to Kefentse Lumumba-Olabisi (Subject Vehicle 26). Shortly thereafter, both
23 vehicles drove out of the parking lot.
24         132.   Later that same day at approximately 12:34 p.m., shortly after Jimmy
25 Carter was observed meeting with the vehicle registered to Kefentse Olabisi, Subject
26 Vehicle 26, Kefentse Olabisi using TT30 called Jimmy Carter at TT20. (Session 746.)
27 During this call, Kefentse Olabisi said, “What’d you say this is [how much money]?”
28 Jimmy Carter replied, “Nine [$9,000].” Kefentse Olabisi said, “I was making sure it
     AFFIDAVIT OF SHAWNA MCCANN –- 84                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 86 of 209




 1 wasn’t supposed to be ten [$10,000].” Jimmy Carter replied, “Nah, this is nine. Just give
 2 me whatever [amount of cocaine] you can get with all that. And whatever on the other, if
 3 you can from the last, what you got from the last time . . . .You say you gonna see what
 4 he [supplier] talking about?” Kefentse Olabisi said, “Yeah, yeah. I see how many [ounces
 5 of cocaine] I can get [with the money Jimmy Carter gave to Kefentse Olabisi].” Based on
 6 my training and experience, I believe that Jimmy Carter met with Kefentse Olabisi and
 7 gave Kefentse Olabisi $9,000 to purchase cocaine from Kefentse Olabisi’s supplier, and
 8 that Kefentse Olabisi called Jimmy Carter to confirm that Jimmy Carter only gave him
 9 $9,000. At approximately 7:48 p.m., Kefentse Olabisi using TT30 called Jimmy Carter at
10 TT20. (Session 816.) During this call, Jimmy Carter said he “was going down by the
11 spot.” Kefentse Olabisi asked, “to yours?” Jimmy Carter said, “yep,” and Kefentse
12 Olabisi said, “alright.” Based on physical and remote video surveillance, and prior
13 intercepted calls, agents knew that Jimmy Carter’s spot was Subject Premises 24. At
14 approximately 11:23 p.m., Kefentse Olabisi using TT30 sent a text message to Jimmy
15 Carter at TT20 that read: “I’ll be there in 20.” (Session 864.) Approximately one hour
16 later, GPS location data for TT20 and TT13 put Jimmy Carter within range of Subject
17 Premises 24. Based on subsequent intercepted communications, agents believe that
18 Kefentse Olabisi ended up not going to Subject Premises 24 that night because he said
19 he got a flat tire. (Session 932.)
20          133.   On September 10, 2020, at approximately 7:40 p.m., agents intercepted a
21 phone call between Jimmy Carter using TT20 and Kefentse Olabisi using TT30. (Session
22 1004.) During the call, Kefentse Olabisi said, “I just talked to him [supplier]. He’s
23 watching the game. But I can pull up on him.” Jimmy Carter replied, “Yeah, I am about
24 to strike out [not get any narcotics that day]. I’m about to go down that way and try it
25 again [try to find narcotics to buy], man, shit. I trying to get in the kitchen tonight [buy
26 cocaine and cook it up into crack cocaine].” Kefentse Olabisi said, “I guarantee you. I got
27 you. I got you.” Jimmy Carter replied, “Alright, let me know. If not, I could have went
28 and seen my other guy [other supplier]. He for sho put us on [sell narcotics], man. You
     AFFIDAVIT OF SHAWNA MCCANN –- 85                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 87 of 209




 1 ain’t even call me. Damn . . . I’ll be down that way.” Based on my training and
 2 experience, I believe this is a continuation of the prior conversation between Jimmy
 3 Carter and Kefentse Olabisi in which the parties discussed pooling their money together
 4 and Kefentse Olabisi going to his supplier to purchase several ounces of cocaine. Jimmy
 5 Carter expressed that he needed to get cocaine and could call his other cocaine supplier to
 6 get cocaine if Kefentse Olabisi did not come through with the narcotics deal. GPS
 7 location data for TT20 and TT13 put Jimmy Carter within range of his residence at
 8 Subject Premises 23. During this call, Kefentse Olabisi asked, “you going to your spot
 9 right? Or your coming out here?” Jimmy Carter said, “I was going to stop there.” Agents
10 believed that the “spot” referenced by Jimmy Carter and Kefentse Olabisi indicated that
11 they planned to meet at Subject Premises 24 later that day. At approximately 9:44 p.m.,
12 GPS location data for TT20 and TT13 showed that Jimmy Carter had left Subject
13 Premises 23. At approximately 10:35 p.m., agents observed Jimmy Carter’s Chevy
14 Silverado (Subject Vehicle 25) arrive at Subject Premises 24. GPS location data for
15 TT20 and TT13 put Jimmy Carter within range of Subject Premises 24. At
16 approximately 11:38 p.m., agents intercepted a phone call from Kefentse Olabisi using
17 TT30 to Jimmy Carter at TT20. (Session 1060.) During this call, Kefentse Olabisi told
18 Jimmy Carter that he “was about to pull up on you.” At approximately 11:50 p.m., agents
19 intercepted a phone call from Kefentse Olabisi using TT30 to Jimmy Carter at TT20.
20 (Session 1061.) During this call, Kefentse Olabisi asked Jimmy Carter to “open the
21 door.” At approximately 11:51 p.m., agents drove by Subject Premises 24 and observed
22 a dark colored Chevrolet Impala parked in front of the residence, which matched the
23 vehicle investigators had seen Kefentse Olabisi drive on prior physical surveillance,
24 Subject Vehicle 26. Agents believed that Kefentse Olabisi was meeting with Jimmy
25 Carter at Subject Premises 24 to deliver narcotics that Kefentse Olabisi had purchased
26 with their pooled money.
27         134.   On September 11, 2020, at approximately 8:45 p.m., Jimmy Carter using
28 TT20 called Kefentse Olabisi at TT30. (Session 1184.) During this call, Kefentse Olabisi
     AFFIDAVIT OF SHAWNA MCCANN –- 86                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 88 of 209




 1 asked where Jimmy Carter was at, and Jimmy Carter said, “going my way” and that he
 2 would be there “within the hour.” Jimmy Carter also said that he was “going to see my
 3 other guy [supplier].” Kefentse Olabisi replied, “I’ll see you when I see you.” Based on
 4 intercepted calls in this investigation, agents believed that Jimmy Carter was headed to
 5 Subject Premises 24. At approximately 10:11 p.m., Kefentse Olabisi using TT30 called
 6 Jimmy Carter at TT20. (Session 1193.) During this call, Kefentse Olabisi asked, “Did
 7 you already make the do the do [cook the powder cocaine into crack cocaine]?” Jimmy
 8 Carter replied, “Nope.” Kefentse Olabisi said, “cause I was just about to, but I can’t do it
 9 right here [can’t cook the powder cocaine into crack cocaine at Kefentse Olabisi’s
10 location]. Do one for me uh, do one for me uh my way [asking Jimmy Carter to cook the
11 powder cocaine into crack cocaine for him].” Jimmy Carter replied, “Ok, your way?”
12 Kefentse Olabisi said, “Yeah and I’m about to drop you off your other two [two ounces
13 of cocaine]. I got your one right now, but I’m about to bring you two, so if you cook one
14 for me, I’m about to drop you off another two basically, so you’ll still have yours . . . I’ll
15 be to you in about 30 minutes.” Jimmy Carter said, “Well then come on man. Bring uh,
16 my change too man [narcotics money left over from when Jimmy Carter gave Kefentse
17 Olabisi money on September 9, 2020, to purchase several ounces of cocaine for them
18 both].” Based on my training and experience, I believe that Kefentse Olabisi was able to
19 buy cocaine for himself and Jimmy Carter and was asking Jimmy Carter to cut and cook
20 up the powder cocaine into crack cocaine for Kefentse Olabisi. Jimmy Carter asked
21 Kefentse Olabisi to bring any money left over from the cocaine transaction from when
22 Jimmy Carter gave money to Kefentse Olabisi at the Emerald Queen Casino previously
23 for the transaction.
24          135.   On September 14, 2020, at approximately 8:49 p.m., agents intercepted a
25 phone call between Jimmy Carter using TT13 and an unknown male using phone number
26 (206) 915-6980 (referred to as UM6980). (Session 159.) During this call, Jimmy Carter
27 explained, “I’m on these weird hours man. I leave about 6 in the morning [from Subject
28 Premises 24] and go back to uh, out south [Subject Premises 23]. So I come down now,
     AFFIDAVIT OF SHAWNA MCCANN –- 87                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 89 of 209




 1 all up until, now until like 6. I’d be down my way.” Based on GPS location data for TT13
 2 and TT20, agents knew that during this call, Jimmy Carter was explaining how he spends
 3 his time at both Subject Premises 23 and 24 for part of each day, specifically Subject
 4 Premises 23 during the day and Subject Premises 24 overnight. On September 15, 2020,
 5 at approximately 8:55 p.m., agents intercepted a phone call between Jimmy Carter using
 6 TT13 and an unknown male using phone number (206) 915-6980. (Session 174.) During
 7 the call, Jimmy Carter told UM6980 to “come to my house in 30 minutes . . . in Burien
 8 [Subject Premises 24].” UM6980 asked, “what’s the ticket [price for cocaine],” and
 9 Jimmy Carter replied, “I’ll give it to you for 21 [an ounce of cocaine for $2,100].”
10 UM6980 indicated that the price was too high. GPS location data for TT13 and TT20 put
11 Jimmy Carter within range of his residence (Subject Premises 23). At approximately
12 9:42 p.m., agents intercepted a phone call between Jimmy Carter using TT13 and an
13 unknown male using phone number (425) 961-5191 (referred to as UM5191). (Session
14 178.) During the call, UM5191 agreed to come by and see Jimmy Carter. At
15 approximately 9:53 p.m., agents observed Jimmy Carter’s gray 2009 Chevrolet Silverado
16 (Subject Vehicle 25) parked in the driveway of Subject Premises 24. GPS location data
17 for TT13 and TT20 put Jimmy Carter within range of Subject Premises 24. At
18 approximately 10:01 p.m., agents intercepted a phone call between Jimmy Carter using
19 TT13 and UM5191. (Session 179.) During the call, Jimmy Carter asked if UM5191 was
20 “at the door (Subject Premises 24),” and UM5191 said he was at “the gas station” (near
21 Subject Premises 24) because he had someone with him and asked for the “same as last
22 time [same type and quantity of narcotics as a prior transaction].” Jimmy Carter said he
23 was “about to pull up over there [gas station].” At approximately 10:03 p.m. agents
24 observed Jimmy Carter exit Subject Premises 24 and get into Subject Vehicle 25 alone.
25 Jimmy Carter drove straight to the 76 Gas Station located at 12660 1st Avenue South,
26 Burien, Washington. Cell site location data for TT13 indicated that Jimmy Carter was in
27 the area of the 76 Gas Station. Jimmy Carter parked near the gas pumps next to a beige
28 2001 GMC Yukon. Jimmy Carter remained in Subject Vehicle 25. At approximately
     AFFIDAVIT OF SHAWNA MCCANN –- 88                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 90 of 209




 1 10:12 p.m., agents observed an unknown individual get out of the passenger seat of
 2 Subject Vehicle 25, get into the GMC Yukon, and drive off; agents did not see the
 3 unknown individual get into Subject Vehicle 25.
 4            136.     On September 30, 2020, at approximately 10:46 p.m., agents intercepted a
 5 call between Jimmy Carter using TT20 and Larry Collins using phone number (206) 619-
 6 6341 (TT57) (identification discussed below in the section on Larry Collins). (Session
 7 3539.) During this call, Larry Collins told Jimmy Carter that he had to get a new phone. 53
 8 Jimmy Carter said he wanted “one of them [one ounce of cocaine]” from Larry Collins to
 9 “pay a couple of little bills.” Larry Collins agreed and said it would be “the 1-6
10 [$1,600].” Larry Collins said he “didn’t have it [cocaine] on me,” and Jimmy Carter said
11 that he was at “the house [Subject Premises 24].” The parties agree to talk at midnight to
12 arrange the narcotics transaction. At approximately 11:44 p.m., agents intercepted a call
13 between Jimmy Carter using TT20 and Larry Collins using phone number (TT57).
14 (Session 3552.) During this call, Larry Collins told Jimmy Carter that he would “be
15 there” in 30 minutes [Subject Premises 24]. At approximately 11:44 p.m., agents
16 observed, via remote video surveillance, Jimmy Carter, identified based on GPS location
17 data of TT13 and TT20, the vehicle driven, and physical description matching Jimmy
18 Carter, arrive at Subject Premises 24 driving Subject Vehicle 25. At approximately
19 12:17 a.m., agents observed, via remote video surveillance, Larry Collins, identified
20 based on GPS location data of TT16, the vehicle driven, and physical description
21 matching Larry Collins, arrive at Subject Premises 24; Larry Collins went into Subject
22 Premises 24 and then left at approximately 1:00 a.m.
23            137.     On November 20, 2020, at approximately 1:11 p.m., agents intercepted an
24 incoming call to Kefentse Olabisi at TT30 from Jimmy Carter using TT20 (Session
25
26
     53
        About an hour earlier, agents conducted a traffic stop on Jonathan Harrington as he was leaving Larry Collins’s
27   house and conducted a probable cause search, based on interceptions of Jonathan Harrington arranging a cocaine
     transaction with Larry Collins using TT16. Agents seized cocaine and a firearm from Jonathan Harrington during
28   this traffic stop.
       AFFIDAVIT OF SHAWNA MCCANN –- 89                                                       UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 91 of 209




 1 4954.) Jimmy Carter asked Kefentse Olabisi if he had heard about Drako getting killed.
 2 Agents were able to determine that the parties were talking about Drako Jimerson, a man
 3 known to Seattle gang detectives as originally from Seattle and affiliated with the Deuce
 4 8 gang who was victim of a homicide in Kentucky the previous day. Jimmy Carter said,
 5 “I’m not playin no more . . . people trying to get you for things from a long time ago.”
 6 Jimmy Carter and Kefentse Olabisi continued to discuss how Jimerson might have been
 7 killed because it was a rumor in the Seattle area that Jimerson had killed Lorenzo Marr in
 8 Seattle. According to Jimmy Carter and Kefentse Olabisi, Marr was suspected of killing
 9 Charles Justice, a close friend of Drako Jimerson. Agents were able to determine that
10 Marr was a victim of a homicide in Seattle on May 8, 2018. Charles Justice was a victim
11 of a homicide on April 29, 2018. Jimmy Carter said, “I ain’t playin no more, I’m rollin a
12 certain kind of way. I want somebody to shoot at me, I swear to God I’m goin all out.”
13 Jimmy Carter continued, “I ain’t goin down skinning and grinnin, I’m goin down shootin.
14 I’m goin to get my motherfuckin stuff right now . . . now until New Year’s that’s how
15 I’m movin. I’d rather get caught with than without it.” Jimmy Carter could then be heard
16 conducting a separate street-level cocaine deal in the background while on the line with
17 Kefentse Olabisi. Jimmy Carter got back on the phone with Kefentse Olabisi and said,
18 “It’s on, I feel some kind of way about that.” A little later in the conversation, Jimmy
19 Carter continued by saying, “I’ve come too far man, I’ve come too far to let a N*** get
20 up on me dog. I’ve come too far my N***. I don’t give a fuck if they listenin or not my
21 N***. I don’t give a fuck, they better come get me now then.” Jimmy Carter then told
22 Kefentse Olabisi that he had another call coming in and would call him back. At
23 approximately 1:24 p.m., agents intercepted another incoming call to Kefentse Olabisi at
24 TT30 from Jimmy Carter using TT20. (Session 4955 on TT30.) During this call, the
25 parties continued to talk about how dangerous it was and trying not to get robbed in the
26 drug business. Jimmy Carter said, “I’m bout to . . . go get my heaviest shit out just in case
27 they try me.” Shortly after this call, at approximately 2:20 p.m., GPS location data for
28 TT20 indicated Jimmy Carter was in the vicinity of Glacier West Self Storage, 1407
     AFFIDAVIT OF SHAWNA MCCANN –- 90                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 92 of 209




 1 Central Avenue South, Kent, Washington. Based on the conversations with Kefentse
 2 Olabisi, agents believed Jimmy Carter went to the storage facility to retrieve firearms he
 3 had stored there. On January 13, 2021, at approximately 11:15 a.m., agents went to
 4 Glacier West Self Storage and spoke with the property manager who confirmed that
 5 Jimmy Carter rented Unit 176 (Subject Premises 25) at that location.
 6           138.     On March 1, 2021, agents went to Glacier West Self Storage and again
 7 spoke with the property manager who confirmed that Jimmy Carter still was renting Unit
 8 176 (Subject Premises 25) at that location and had last accessed the unit on February 20,
 9 2021. Agents obtained Chase bank account records for the account name “Jimmy Carter
10 dba JBS All Purpose Services” for the period from January 3, 2017, to January 29, 2021.
11 The bank records show routine payments from Jimmy Carter’s bank account to Glacier
12 Self-Storage, with the last payment shown in the records being made on December 30,
13 2020.
14           139.     On February 19, 2021, at approximately 1:11 p.m., agents observed, via
15 remote video surveillance, Subject Vehicle 25 pull into the driveway at Subject
16 Premises 24 and a male matching the physical description of Jimmy Carter exit Subject
17 Vehicle 25 and go into Subject Premises 24.
18           140.     On August 26, 2020, August 31, 2020, and September 3, 2020, a mail cover
19 return showed that Jimmy Carter received mail at Subject Premises 23. On March 2,
20 2021, agents conducted law enforcement database checks, including in CLEAR, and
21 Washington Department of Licensing records checks, which showed that Jimmy Carter
22 still lists Subject Premises 23 as his primary residence, still has Subject Vehicle 25
23 registered to this address, and is still associated with the utilities at Subject Premises 23.
24 On March 4, 2021, at approximately 10:51 a.m., agents observed, via remote video
25 surveillance, a grey Chevy truck matching Subject Vehicle 25 54 pull into the driveway of
26
27   54
       The remote video surveillance was unable to make out the license plate on this vehicle in order for agents to
     definitively state that the vehicle was Subject Vehicle 25; however, agents are familiar with Subject Vehicle 25
28
      AFFIDAVIT OF SHAWNA MCCANN –- 91                                                      UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 93 of 209




 1 Subject Premises 23. At approximately 3:31 p.m., agents observed this same grey Chevy
 2 truck matching Subject Vehicle 25 backout of the driveway and depart Subject
 3 Premises 23 and return a short time later at approximately 4:32 p.m. At approximately
 4 8:12 p.m., agents observed a truck matching Subject Vehicle 25 back out and depart the
 5 area of Subject Premises 23, indicating that Jimmy Carter still is frequenting Subject
 6 Premises 23.
 7            141.     From approximately November 14, 2020, to December 11, 2020, 55 agents
 8 observed that Jimmy Carter’s cell phone, TT20, placed him at the Promenade apartments
 9 located at Subject Premises 33 routinely every day to every other day for several hours a
10 day, and some days the GPS location data for TT20 showed that Jimmy Carter made
11 more than one visit to Subject Premises 33. This pattern of activity is consistent with
12 Subject Premises 33 being a stash location for Jimmy Carter’s narcotics. Additionally,
13 agents noted that Jimmy Carter seemed to start frequenting Subject Premises 33 after
14 agents conducted several search warrant executions and vehicle stops on Michael Walker
15 DTO associates, including Jonathan Harrington and Randolph Brown. Agents believe
16 based on the law enforcement activity, which agents know Jimmy Carter was aware of
17 because he discussed it with others including Larry Collins and Kefentse Olabisi, that
18 Jimmy Carter may have changed up his pattern and relocated some of his narcotics
19 trafficking activities to Subject Premises 33 to avoid law enforcement detection.
20 Additionally, during intercepted communications of Kefentse Olabisi using TT30,
21 Kefentse Olabisi texted an unknown male at phone number (206) 676-2235 (referred to
22 as UM2235): “Meet me behind the promenade in 20 min.” (Session 1228.) Based on
23 other intercepted communications between Kefentse Olabisi and UM2235, specifically
24 discussing meetings, getting four and giving $60, I believe this text message pertained to
25
26
     based on seeing the vehicle during prior physical surveillance, and believe that the truck observed on March 4, 2021,
27   is Subject Vehicle 25 known to be driven by Jimmy Carter.
     55
        Agents obtained a warrant for location information for TT20 on October 23, 2020, that lasted for 45 days,
28   expiring on December 12, 2020.
       AFFIDAVIT OF SHAWNA MCCANN –- 92                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 94 of 209




 1 a drug deal that was taking place near Subject Premises 33. Based on this investigation
 2 and intercepted communications between Kefentse Olabisi using TT30 and Jimmy Carter
 3 using TT20, I know that Jimmy Carter and Kefentse Olabisi are drug trafficking
 4 associates who assist one another with cocaine supply, cooking powder cocaine into
 5 crack cocaine, and cocaine redistribution at both their respective residences and stash
 6 locations. Agents believe that Jimmy Carter is staying at Subject Premises 33 with a
 7 girlfriend and that evidence of Jimmy Carter’s drug trafficking, including his cell phones,
 8 will be located at Subject Premises 33.
 9         142.   On February 24, 2021, at approximately 5:59 a.m., agents went to Subject
10 Premises 33 and observed Subject Vehicle 25 parked in front of building K. There was
11 also a white 2013 Audi Q7 bearing Washington license plate BWK4351 (Subject
12 Vehicle 49) parked next to Subject Vehicle 25. Subject Vehicle 49 is registered to
13 Jimmy Carter at Subject Premises 23. On February 25, 2021, at approximately 9:25
14 a.m., agents went to Subject Premises 33 and observed Jimmy Carter walking away
15 from Subject Vehicle 25 as the lights blinked, indicating he had just locked the vehicle.
16 Agents observed Jimmy Carter walk to Apartment K207 and go inside Subject Premises
17 33.
18         143.   Agents obtained reported earnings/wages for Jimmy Carter from
19 Washington State Employment Security Department, which showed that he had no
20 reported wages from January 1, 2018, through December 31, 2020, and only $1,535.80
21 earned in 2017. This amount of reported income is inconsistent with his apparent lifestyle
22 of owning multiple properties and a luxury vehicle (Subject Vehicle 49) and does not
23 appear to reflect his actual income, acquired through drug trafficking based on his
24 association with the Michael Walker DTO and its members involved in drug trafficking.
25 Accordingly, I believe that Subject Vehicle 49 is itself evidence of Jimmy Carter’s drug
26 trafficking and purchased with illicit drug proceeds.
27 Agents obtained updated toll records for TT13, which showed that from January 14,
28 2021, through March 14, 2021, Jimmy Carter using TT13 exchanged 7 SMS text
     AFFIDAVIT OF SHAWNA MCCANN –- 93                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 95 of 209




 1 messages and 111 calls with Kefentse Olabisi using TT30, and 2 SMS text messages and
 2 64 calls with Kevin Gipson using TT6, indicating that Jimmy Carter is continuing his
 3 drug trafficking relationship with both Kevin Gipson and Kefentse Olabisi.
 4         144.   I know based on my training and experience, that drug traffickers
 5 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
 6 stash locations in order to protect their supply and to have the narcotics on hand for
 7 transactions. I also know that drug traffickers maintain records and other trafficking-
 8 related materials in their premises, including residences, for a long period of time,
 9 including current and prior cell phone devices that contain text messages and contact lists
10 of drug trafficking associates and pay-owe sheets. Based on the above-referenced
11 intercepted communications, I believe that Jimmy Carter is a multi-kilogram cocaine
12 trafficker who likely keeps his narcotics supply and/or proceeds in Subject Premises 23
13 through 25 and 33 and uses Subject Vehicle 25 to conduct narcotics transactions and
14 owns Subject Vehicle 49 through suspected drug proceeds.
15         J.     Kenneth Lee’s Residence.
16         145.   During this investigation, based on physical surveillance and GPS location
17 data for Kenneth Lee’s cell phone (TT29), agents identified Kenneth Lee’s residence as
18 3584 Portland Avenue East, Tacoma, Washington (Subject Premises 26). Agents
19 obtained GPS location data in September and October 2020 for Kenneth Lee’s cell
20 phone, TT29, which showed that Kenneth Lee remained at Subject Premises 26
21 overnights from September 2020 to October 2020. Agents intercepted communications
22 regarding Kenneth Lee conducting cocaine transactions with Jimmy Carter. Some of
23 these drug transactions and agents’ observations are noted below for purposes of
24 establishing probable cause to search Subject Premises 26.
25         146.   Kenneth Lee has prior felony convictions for unlawful possession of a
26 firearm, drug possession, drug possession with intent to manufacture/deliver, robbery,
27 burglary, and vehicle theft.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 94                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 96 of 209




 1         147.    On September 9, 2020, at approximately 11:57 a.m., Jimmy Carter using
 2 TT20 called Kenneth Lee at TT29 (identification discussed below). (Session 726.)
 3 During this call, Kenneth Lee said, “I got hold of [him] but he at 19 a piece [$1,900 per
 4 ounce of powder cocaine].” Jimmy Carter thought that price was too high and replied,
 5 “I’ve been holding off this long. I’ll just wait.” Kenneth Lee said, “yeah, not unless he go
 6 down the way. And we get them for 15 [$1,500 per ounce of powder cocaine].” Jimmy
 7 Carter responded, “He said he got some for 15, but he ain’t never come up [followed
 8 through with the narcotics deal]. You know that talk.” Based on my training and
 9 experience, I believe that Jimmy Carter contacted Kenneth Lee to see how much Kenneth
10 Lee was selling cocaine at per ounce, and that Jimmy Carter declined to buy powder
11 cocaine from Kenneth Lee because $1,900 per ounce was too high, but both Kenneth Lee
12 and Jimmy Carter were waiting to hear from a supplier about a narcotics deal of $1,500
13 per ounce of powder cocaine. I know that “piece” is a common term used by drug
14 traffickers to refer to an ounce of narcotics.
15         148.    On September 11, 2020, at approximately 2:02 p.m., Jimmy Carter using
16 TT20 called Kenneth Lee at TT29. (Session 1116.) During this call, Kenneth Lee said, “I
17 had a cat [supplier] who has two [ounces of cocaine] of them for 18 [$1,800 per ounce]. I
18 didn’t know if you were interested [in buying those narcotics], but you didn’t pick up
19 [answer the phone].” Jimmy Carter replied, “Um, did you try it out [check the quality of
20 the cocaine]? You know it’s for sure straight [good quality]?” Kenneth Lee said, “Oh
21 yeah yeah yeah. It was good [quality] . . . so I didn’t know if you were ready. That’s why
22 I didn’t grab them. I was like naw, I don’t know if the number [price], you know. I don’t
23 wanna spend nobody else’s money.” Jimmy Carter replied, “If you said it’s powder [good
24 quality] man, shit I’ll snatch it. Fuck it. I ain’t doing nothing. I’m here in Pierce County
25 [likely referring to Subject Premises 23]. I was just laying down and shit.” The parties
26 then agreed to talk later to arrange the cocaine transaction. Later, on September 11, 2020,
27 at approximately 3:52 p.m., Jimmy Carter using TT20 called Kenneth Lee at TT29.
28 (Session 1153.) During this call, Kenneth Lee said, “it done went up back to 2 [$2,000
     AFFIDAVIT OF SHAWNA MCCANN –- 95                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 97 of 209




 1 per ounce of cocaine].” Jimmy Carter replied, “We should have did it for the 19 [bought
 2 the two ounces of cocaine for $1,900 a piece].” Kenneth Lee said, “you know, cause it
 3 ain’t in the budget [$2,000 per ounce is too high].” Jimmy Carter said, “nah, it ain’t [in
 4 the budget]. I can’t do nothin’ with it [make a profit off of it], not unless you can uh do,
 5 do you know how to um for me [cut the powder cocaine with a cutting agent and cook the
 6 powder cocaine into crack cocaine]?” Kenneth Lee said, “uh, yeah, you know, like I
 7 usually do [how Kenneth Lee cuts and cooks his cocaine]? You probably put about 21
 8 [amount of cutting agent]. 21 or something like that.” Jimmy Carter replied, “if you do,
 9 do it, can you uh you know, do it for me [Kenneth Lee cut and cook up the cocaine that
10 Jimmy Carter buys]?” Kenneth Lee said, “yeah, I can put the 21 [cutting agent] on there,
11 [unintelligible] about 21, yeah? . . . I mean but, you know, yours, but your people [Jimmy
12 Carter’s customers] a little different than mine [Kenneth Lee’s customers], so I you
13 know, I can’t make that call for you [how to cut and cook the cocaine], you know. I know
14 14 [cutting agent] is [unintelligible], you know what I’m sayin.” Jimmy Carter replied,
15 “I'll snatch them for the 19 [$1,900 per ounce of cocaine] . . . So what I was gonna tell
16 you is, ok, snatch them [buy the 2 ounces of cocaine], take a beezy out of both of em
17 [take 1/8 of an ounce out of each ounce of cocaine], and then just do em, and just hit the
18 rest [cut and cook the remaining cocaine].” Kenneth Lee agreed. Based on my training
19 and experience, I believed Jimmy Carter told Kenneth Lee to buy two ounces of powder
20 cocaine from Kenneth Lee’s supplier on behalf of Jimmy Carter and then to cut and cook
21 most of the powder cocaine into crack cocaine for Jimmy Carter.
22         149.   Later on September 11, 2020, at approximately 5:44 p.m., Kenneth Lee
23 using TT29 called Jimmy Carter at TT20. (Session 1161.) During this call, Kenneth Lee
24 told Jimmy Carter that he was headed to his house and would call Jimmy Carter when he
25 got there. Later that same day, at approximately 6:44 p.m., Kenneth Lee using TT29
26 called Jimmy Carter at TT20. (Session 1165.) During this call, Kenneth Lee said, “I’ll be
27 at the house, so you just stop by before you go down the freeway.” Jimmy Carter said
28 alright and asked if Kenneth Lee had already, but before Jimmy Carter could finish his
     AFFIDAVIT OF SHAWNA MCCANN –- 96                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 98 of 209




 1 sentence Kenneth Lee interrupted and said, “no, I have that done though [cut and cooked
 2 into crack cocaine] by then.” Based on my training and experience, I believe this call was
 3 a continuation of the cocaine transaction that Jimmy Carter and Kenneth Lee discussed
 4 earlier that day and that Kenneth Lee was telling Jimmy Carter to come by his house,
 5 Subject Premises 26, later that evening to conduct the cocaine transaction and that
 6 Kenneth Lee would have the cocaine cut and cooked into crack cocaine by the time
 7 Jimmy Carter arrived.
 8         150.   On September 22, 2020, at approximately 5:14 p.m., GPS location data for
 9 TT29 put the device within range of 3584 Portland Avenue East, Tacoma, Washington
10 (Subject Premises 26). At approximately 6:24 p.m., agents observed a red 1994
11 Chevrolet truck bearing Washington state license plate number C76740L parked in the
12 driveway. A records check revealed the vehicle was registered to K & L Auto Lease and
13 Rebuild at 11725 Military Road South, Seattle, Washington. Open source research of K
14 & L Auto Lease and Rebuild showed this business was owned by Kenneth Lee. On the
15 front of Subject Premises 26 there was a sign that read: K & L Transport and the phone
16 number (206) 353-1714 (TT29). Agents observed a male in the front yard of Subject
17 Premises 26 who was identified as Kenneth Lee based on a comparison to his driver’s
18 license photograph. At approximately 7:43 p.m., agents observed Kenneth Lee and
19 another male come out of the residence. Kenneth Lee got into the red Chevrolet truck and
20 backed it up further in the driveway. Kenneth Lee and the other male then went back
21 inside the residence. GPS location data for TT29 put the device within range of the
22 residence.
23         151.   On September 23, 2020, at approximately 12:08 p.m., Kenneth Lee using
24 TT29 called Jimmy Carter at TT20. (Session 2628.) During this call, Jimmy Carter said,
25 “my boy, my one guy, told me 47 [$47,000].” Kenneth Lee asked, “47 for what? The
26 whole thing [kilogram of cocaine]?” Jimmy Carter confirmed. Kenneth Lee asked,
27 “what’s it looking like,” and Jimmy Carter said, “I gotta go, we gotta go, a two hour ride
28 to go get it… Eastern Washington.” Kenneth Lee said, “that 47 [$47,000] sound good
     AFFIDAVIT OF SHAWNA MCCANN –- 97                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 99 of 209




 1 though,” and Jimmy Carter replied, “hell yeah. It’s all good. Cause that only 13 [$1,300
 2 per ounce].” Kenneth Lee said, “if he had a 4-5 [$45,000 per kilogram], then yeah…But,
 3 I mean as a matter a fact, because, you know, I could get the bread [money] for about 5 of
 4 them [5 kilograms]. You know.” Based upon my training and experience, I believe that
 5 Jimmy Carter had access to a source of supply in Eastern Washington and could obtain
 6 cocaine for $47,000 per kilogram, and that Kenneth Lee was willing to purchase 5
 7 kilograms of cocaine if he could negotiate the price down to $45,000 per kilogram.
 8         152.   On September 24, 2020, at approximately 3:37 p.m., agents observed
 9 Kenneth Lee arrive at Subject Premises 26 driving his red 1994 Chevrolet truck bearing
10 Washington State license plate C76740L. Kenneth Lee retrieved unknown items out of
11 the truck and went inside the residence. At approximately 3:39 p.m., GPS location data
12 placed TT29 at Subject Premises 26 with Kenneth Lee.
13         153.   On February 25, 2021, at approximately 7:00 a.m., agents observed a black
14 Accord parked in the driveway of Subject Premises 26. The black Accord was registered
15 to Shanika Mayes at 4322 Southwest 321st Street, Federal Way, Washington. Agents
16 observed an unknown female in her thirties get out of the driver’s seat of the black
17 Accord and knock on the front door to Subject Premises 26. Agents observed Kenneth
18 Lee exit Subject Premises 26 and lock the door with keys. The female and Kenneth Lee
19 left in the black Accord with Kenneth Lee as the front passenger. Accordingly, agents
20 believe that Kenneth Lee still resides at Subject Premises 26.
21         154.   Agents obtained updated toll records for TT29, which showed that from
22 January 14, 2021, through March 14, 2021, Kenneth Lee using TT29 exchanged 36
23 communications with Jimmy Carter using TT20, indicating that Kenneth Lee and Jimmy
24 Carter have continued their drug trafficking relationship. I know based on my training
25 and experience, that drug traffickers frequently keep their narcotics and narcotics
26 proceeds in their residences, vehicles, and stash locations in order to protect their supply
27 and to have the narcotics on hand for transactions. I also know that drug traffickers
28 maintain records and other trafficking-related materials in their premises, including
     AFFIDAVIT OF SHAWNA MCCANN –- 98                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 100 of 209




 1 residences, for a long period of time, including current and prior cell phone devices that
 2 contain text messages and contact lists of drug trafficking associates and pay-owe-sheets.
 3 Based on the above-referenced intercepted communications, I believe that Kenneth Lee is
 4 a multi-kilogram cocaine trafficker who likely keeps his narcotics supply and proceeds in
 5 Subject Premises 26.
 6            K.       Kefentse Olabisi’s Residence and Vehicle
 7            155.     During this investigation, based on physical surveillance, GPS location data
 8 for Kefentse Olabisi’s cell phone (TT30), 56 and remote video surveillance, agents
 9 identified Kefentse Olabisi’s residence as 2542 55th Avenue NE, Tacoma, Washington 57
10 (Subject Premises 27) and one of his vehicles as a blue 2007 Chevrolet Impala bearing
11 Washington license plate number BOJ4787 registered to Kefentse Lumumba-Olabisi at
12 2904 East Republican Street, Seattle, Washington (Subject Vehicle 26). Agents obtained
13 GPS location data on Kefentse Olabisi’s cell phone, TT30, in September and October
14 2020, which showed that Kefentse Olabisi remained at Subject Premises 27 overnights
15 from September 2020 to October 2020. Additionally, agents installed a pole camera
16 facing the driveway of Subject Premises 27, which showed Kefentse Olabisi staying
17 overnights at Subject Premises 27 from October 2020 to January 2021, 58 and which is
18 still currently installed and shows that other Michael Walker DTO members, including
19 Edward Coleman (discussed below), continue to frequent Subject Premises 27. Based on
20 intercepted communications on TT20 used by Jimmy Carter and TT16 used by Larry
21 Collins, agents obtained a court-authorized wire and electronic communications
22
23   56
        Agents obtained a search warrant for GPS location data for TT30 and identified the user as Kefentse Olabisi based
     on physical surveillance observing Kefentse Olabisi, identified based on a comparison to his driver’s license
24   photograph, in the same area of the GPS location data for TT30 at different locations and times.
     57
        Kefentse Olabisi has a different address listed on his driver’s license of 2904 E Republican Street, Seattle,
25   Washington. Agents have not observed Kefentse Olabisi at this location during prior physical surveillance.
     58
        Agents noted that Kefentse Olabisi intermittently was not present overnight at Subject Premises 27 for several
26   weeks. During interceptions on TT30, Kefentse Olabisi referenced frequently travelling to Atlanta, where he has
     family, and staying for longer period of time. Agents believe that Kefentse Olabisi may be staying in Atlanta during
27   the period where agents did not observe him overnights at Subject Premises 27. Additionally, Kefentse Olabisi
     frequently wears hoods over his face and head, making it difficult to positively identify him from pole camera
28   footage.
       AFFIDAVIT OF SHAWNA MCCANN –- 99                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 101 of 209




 1 interception on TT30 used by Kefentse Olabisi. During this investigation, and
 2 specifically the period of wire and electronic communications interception, agents
 3 intercepted communications and observed Kefentse Olabisi conducting multiple cocaine
 4 and other narcotics transactions on a daily to weekly basis. Agents observed Kefentse
 5 Olabisi coming and going from Subject Premises 27 immediately before and after drug
 6 transactions driving Subject Vehicle 26. Some of these drug transactions and agents’
 7 observations are noted below for purposes of establishing probable cause to search
 8 Subject Premises 27 and Subject Vehicle 26.
 9         156.    Kefentse Olabisi has felony convictions for drug possession with intent to
10 manufacture/distribute, unlawful possession of a firearm, and drug possession.
11         157.    On October 24, 2020, at approximately 10:37 a.m., Kefentse Olabisi using
12 TT30 called an unknown male, referred to as Kerry during the call, using phone number
13 (206) 429-1617. (Session 102.) During this call, Kefentse Olabisi said he was “just
14 checking in with you,” and Kerry said he was “doing good.” Kefentse Olabisi asked if
15 Kerry “got the address,” and Kerry replied, “yes . . . 2542 55th Avenue NE, Tacoma
16 (Subject Premises 27).” Kefentse Olabisi confirmed the address. Kerry said he would
17 “go over there in about an hour” and asked if Kefentse Olabisi had some “good goods.”
18 Kefentse Olabisi relied, “yeah real good, real good.” Kerry confirmed that he would
19 come to Kefentse Olabisi’s house later and said “I wanna get a half from you.” Kefentse
20 Olabisi replied, “yep, I got you.” Based on my training and experience, I believe Kefentse
21 Olabisi gave Kerry his home address (Subject Premises 27) for Kerry to come over later
22 and conduct a half-unit of narcotics drug transaction at Subject Premises 27.
23         158.    On September 11, 2020, at approximately 7:40 p.m., Kefentse Olabisi using
24 TT30 called Larry Collins at TT16. (Session 264.) During this call, Kefentse Olabisi said
25 he was “movin’ and grooving [making narcotics deals]. Anything ever change with the
26 weather [asking if Larry Collins was able to get narcotics]?” Larry Collins replied, “yeah,
27 but it’s been like a hit or miss type thing.” Kefentse Olabisi said, “I was just letting you
28 know that we alright, we good over here [Kefentse Olabisi has narcotics right now].”
     AFFIDAVIT OF SHAWNA MCCANN –- 100                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 102 of 209




 1 Larry Collins replied, “Oh really? What be the ticket [price]?” Kefentse Olabisi said, “I
 2 paid 19 [$1,900 per ounce], so you know I want 2 [$2,000 per ounce].” Larry Collins
 3 indicated that the price was high and said, “if you want me to do that for me, just let me
 4 know, I mean for you, just let me know [cook the powder cocaine into crack cocaine].”
 5 Kefentse Olabisi said, “I do,” and Larry Collins said, “Ok, we do it first thing in the
 6 morning.” Based on my training and experience, I believe that Kefentse Olabisi advised
 7 Larry Collins that Kefentse Olabisi had cocaine to sell and that Kefentse Olabisi bought
 8 the cocaine at $1,900 per ounce and wanted to sell it at $2,000 per ounce to make a profit.
 9         159.   As set forth above, Kefentse Olabisi had several conversations with Jimmy
10 Carter on September 11, 2020, discussing a cocaine transaction. Olabisi met with Jimmy
11 Carter that day in the Emerald Queen Casino parking lot to pick up money from Jimmy
12 Carter to buy cocaine and split the cocaine with Jimmy Carter; Kefentse Olabisi drove
13 Subject Vehicle 26 to that meeting.
14         160.   On September 12, 2020, at approximately 6:28 p.m., Jimmy Carter using
15 TT20 called Kefentse Olabisi at TT30. (Session 1270.) During the conversation, Jimmy
16 Carter agreed to meet Kefentse Olabisi at Kefentse Olabisi’s residence later that night to
17 smoke some weed. At approximately 8:37 p.m., Kefentse Olabisi using TT30 called
18 Jimmy Carter at TT20. (Session 1282.) During the call, Kefentse Olabisi said he was at
19 home, and Jimmy Carter said he was going to come see Kefentse Olabisi and would “be
20 pulling up in a second.” Jimmy Carter then complained that “you might have it in your
21 hand [cocaine], but ain’t nobody got no money man. And I ain’t borrowing, lending or
22 anything so . . . The drought hit now I’m piecing them off [selling cocaine in smaller
23 quantities].” At approximately 10:18 p.m., Jimmy Carter using TT20 called Kefentse
24 Olabisi at TT30 and told Kefentse Olabisi that he was at the door. A short time later, GPS
25 location data for TT20 and TT13 put Jimmy Carter in the vicinity of Subject Premises
26 27. Based on my training and experience, I believe Jimmy Carter went to Kefentse
27 Olabisi’s residence at Subject Premises 27 to smoke marijuana and that Jimmy Carter
28
     AFFIDAVIT OF SHAWNA MCCANN –- 101                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 103 of 209




 1 was complaining that no one had money to buy the cocaine that Jimmy Carter had on
 2 hand and that he was not willing to front the cocaine to anyone.
 3         161.   On September 13, 2020, at approximately 2:33 p.m., agents observed
 4 Subject Vehicle 26 parked in the driveway of Subject Premises 27.
 5         162.   On September 24, 2020, at approximately 8:27 a.m., Kefentse Olabisi using
 6 TT30 called Jimmy Carter at TT20. (Session 2682.) During this call, Jimmy Carter said,
 7 “the price got everybody, ran everybody down. You got to get two bands [$2,000] to
 8 play” and that “I do have stuff [cocaine] put together [ready to sell]. I’m ready.” Kefentse
 9 Olabisi said, “I’m trying to get rid of mine still.” Kefentse Olabisi talked about having an
10 unknown female who was buying “balls” for “three dollars [$300]” from him. Jimmy
11 Carter said, “I need to get this shit [cocaine] over there to you so you can take care, take
12 care of that [sell the cocaine].” Jimmy Carter said he would come see Kefentse Olabisi in
13 a couple of hours. Based on my training and experience, I believe that Jimmy Carter told
14 Kefentse Olabisi that he still had cocaine to sell and that he was having a hard time
15 selling it because no one had money, and Kefentse Olabisi told Jimmy Carter about an
16 unknown female who was buying an eighth of an ounce of cocaine from him at $300 per
17 “ball” (an eighth of an ounce, often called an eightball); Jimmy Carter said he was going
18 to bring his cocaine to Kefentse Olabisi for Kefentse Olabisi to sell to the female on
19 Jimmy Carter’s behalf. At approximately 12:46 p.m., Kefentse Olabisi using TT30 called
20 Jimmy Carter at TT20. (Session 2708.) Jimmy Carter said he “hit the freeway already,”
21 and Kefentse Olabisi said “come to the house.” At approximately 1:43 p.m., GPS
22 location data placed TT20, used by Jimmy Carter, at Kefentse Olabisi’s residence,
23 Subject Premises 27. At approximately 1:57 p.m., agents observed Jimmy Carter’s
24 Chevy Silverado bearing Washington State license plate C32244G (Subject Vehicle 25)
25 parked in the driveway of Subject Premises 27. The garage door was partially open and
26 there appeared to be people in the garage. At approximately 2:00 p.m., agents observed
27 the garage door close. At approximately 2:12 p.m., agents observed the garage door open
28 and a male who was identified as Jimmy Carter, based off a comparison to his driver’s
     AFFIDAVIT OF SHAWNA MCCANN –- 102                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 104 of 209




 1 license photograph, walk out to his Silverado. Jimmy Carter retrieved an unknown object
 2 from the back seat area of the truck and then walked back into the garage and the garage
 3 door closed again. At approximately 2:20 p.m., agents observed the garage door open and
 4 a male who was identified as Kefentse Olabisi, based off a comparison to his driver’s
 5 license photograph, exit Subject Premises 27 and access the trunk of Subject Vehicle
 6 26. Kefentse Olabisi retrieved an unknown object out of the trunk and went back inside
 7 the garage. The garage door closed again. At approximately 2:45 p.m., agents observed
 8 Jimmy Carter exit the garage, get into his Silverado, and drive away.
 9         163.   On October 27, 2020, at approximately 10:37 a.m., agents intercepted a call
10 between Kefentse Olabisi using TT30 and Edward Coleman (identification discussed
11 below) using phone number (206) 602-8457 (TT67). (Session 712.) During this call,
12 Edward Coleman said, “I’m kinda short too man. I got one little piece left, and I ain’t
13 even put it on the scale yet.” The parties agreed to talk later. At approximately 1:22 p.m.,
14 agents intercepted a call between Kefentse Olabisi using TT30 and Edward Coleman
15 using phone number (206) 602-8457. (Session 733.) Edward Coleman said, “I need to see
16 you man. I got, what I got left is 15 on the scale.” Kefentse Olabisi said he was at the
17 house, and Edward Coleman told Kefentse Olabisi that he was “on the way to meet
18 Chase” and then would be headed over to Kefentse Olabisi’s house. At approximately
19 2:14 p.m., Edward Coleman called Kefentse Olabisi at TT30 and told Kefentse Olabisi
20 that “I’m at you.” At that same time, agents observed Kefentse Olabisi and Edward
21 Coleman, identified based on a comparison to their driver’s license photographs, outside
22 of Subject Premises 27. They got into Subject Vehicle 26 and drove off. Based on my
23 training and experience, I believe Edward Coleman met Kefentse Olabisi at Subject
24 Premises 27 to get supplied more narcotics.
25         164.   During the evening of that same day, agents intercepted a call between
26 Kefentse Olabisi using TT30 and Edward Coleman using TT67. (Session 791.) During
27 the call, Kefentse Olabisi explained that he gave Edward Coleman “too much [narcotics]”
28 and directed Edward Coleman to “look in the trunk” to check for “something extra in
     AFFIDAVIT OF SHAWNA MCCANN –- 103                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 105 of 209




 1 there.” Edward Coleman stated that he currently had “it [narcotics] on me,” but could not
 2 “weigh it out right now.” Edward Coleman later stated that he had given “Brian”
 3 whatever Kefentse Olabisi had given him to give to Brian and that he did not check to see
 4 what he gave Brian. Based on my training and experience, I believe Kefentse Olabisi met
 5 with Edward Coleman and that they had conducted a drug transaction in which Kefentse
 6 Olabisi provided more narcotics than intended and that the narcotics was in the trunk of
 7 the vehicle utilized by Edward Coleman.
 8         165.   Also on October 27, 2020, at approximately 4:25 p.m., agents intercepted
 9 an incoming call to Kefentse Olabisi at TT30 from an unknown male using phone
10 number (206) 460-8032 (referred to as UM8032). (Session 754.) UM8032 asked
11 Kefentse Olabisi if he was in the south end and asked if they could meet. Based on the
12 call, agents believed they were meeting for a narcotics transaction. At approximately 5:09
13 p.m., agents intercepted an incoming call to Kefentse Olabisi TT30 from UM8032.
14 (Session 774.) UM8032 told Kefentse Olabisi that he was at “the Arco station,” and
15 Kefentse Olabisi told UM8032 he just “sent him the location” to meet him at. At
16 approximately 5:11 p.m., agents observed Kefentse Olabisi arrive at the Black Bear
17 Diner, 32065 Pacific Highway South, Federal Way. Kefentse Olabisi was a passenger in
18 a 2011 Chrysler Town & Country, Washington license BHR6393. Kefentse Olabisi, two
19 unknown adult females and a child went into the restaurant. At approximately 5:18 p.m.,
20 agents intercepted an incoming call to Kefentse Olabisi at TT30 from UM8032. (Session
21 777.) UM8032 told Kefentse Olabisi he was “outside.” At that same time, agents
22 observed a black 2007 BMW 328 bearing Washington license BUZ1082 pull into the
23 restaurant parking lot and park. Agents observed Kefentse Olabisi come out of the
24 restaurant and get into the passenger seat of the black BMW. Kefentse Olabisi got out of
25 the black BMW within a minute and went back into the restaurant. The black BMW left
26 the area. Agents believe Kefentse Olabisi conducted a drug transaction with UM8032
27 during this brief interaction.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 104                                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
             Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 106 of 209




 1           166.     On January 19, 2021, agents observed, via remote video surveillance, a
 2 male believed to be Kefentse Olabisi 59 exit a dark blue colored sedan parked in the
 3 driveway of Subject Premises 27, open the garage door, and walk inside Subject
 4 Premises 27.
 5           167.     On February 23, 2021, at approximately 7:29 a.m., agents observed
 6 Subject Vehicle 26 parked directly behind Edward Coleman’s residence (Subject
 7 Premises 28). At approximately 8:35 a.m., agents observed Edward Coleman, identified
 8 based on a comparison to his driver’s license photograph, exit Subject Premises 28, get
 9 into Subject Vehicle 26, and depart. Agents followed Edward Coleman directly to
10 Kefentse Olabisi’s residence, Subject Premises 27, arriving at approximately 9:05 a.m.
11 Agents observed Edward Coleman exit Subject Vehicle 26, open the garage door to
12 Subject Premises 27 using a code on the keypad, and go inside the residence. At
13 approximately 9:23 a.m., agents observed Edward Coleman exit the garage and close the
14 garage door to Subject Premises 27 using the keypad; then Edward Coleman left in
15 Subject Vehicle 26. As set forth in the intercepted call between Kefentse Olabisi and
16 Edward Coleman above, agents know that Kefentse Olabisi lends Subject Vehicle 26 to
17 Edward Coleman to drive and conduct drug deals in. Accordingly, I believe that Kefentse
18 Olabisi is still working with Edward Coleman to traffic narcotics using Subject Vehicle
19 26 and Subject Premises 27.
20           168.     I know based on my training and experience, that drug traffickers
21 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
22 stash locations in order to protect their supply and to have the narcotics on hand for
23 transactions. Based on the above-referenced intercepted communications, I believe that
24 Kefentse Olabisi is a multi-kilogram cocaine trafficker who likely keeps his narcotics
25 supply and proceeds in Subject Premises 27 and uses, or lets Edward Coleman use,
26 Subject Vehicle 26 to facilitate drug transactions.
27
28    Due to the male wearing a hood, agents were unable to definitively identify the male as Kefentse Olabisi.
     59

      AFFIDAVIT OF SHAWNA MCCANN –- 105                                                     UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
             Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 107 of 209




 1           L.       Edward Coleman’s Residence
 2           169.     During this investigation, based on physical surveillance and intercepted
 3 communications, agents identified Edward Coleman’s residence as 5008 East Q Street,
 4 Tacoma, Washington (Subject Premises 28). 60 Beginning in early March 2021, agents
 5 obtained GPS location data on Edward Coleman’s cell phone, TT67, which showed that
 6 Edward Coleman remained at Subject Premises 28 overnights from March 5, 2021, to
 7 the present. TT67 is subscribed to Edward N Coleman at 5008 E Q Street, Tacoma,
 8 Washington (Subject Premises 28). Agents intercepted communications regarding
 9 Edward Coleman conducting cocaine transactions as a runner for Kefentse Olabisi. Some
10 of these drug transactions and agents’ observations are noted below for purposes of
11 establishing probable cause to search Subject Premises 28.
12           170.     Edward Coleman has three felony convictions for theft and residential
13 burglary.
14           171.     On October 24, 2020, at approximately 7:27 p.m., Edward Coleman using
15 phone number (206) 602-8457 (TT67) called Kefentse Olabisi at TT30. (Session 196.)
16 During this call, Edward Coleman said, “old boy in Auburn [customer] called me man, he
17 trying do something…he used to get the balls [eightballs/eighths of an ounce] of the soft
18 [powder cocaine].” Kefentse Olabisi replied, “what he [customer] want?” Edward
19 Coleman said, “I think that’s what he want, for sho, I told him, you know, how prices was
20 though man.” Kefentse Olabisi said, “yea, tell him it’s gonna be 3-350 [$300 to $350].”
21 Edward Coleman replied, “ok, I’ll let him know.” About two minutes later, Edward
22 Coleman called Kefentse Olabisi back at TT30 and asked “can you do it [eighth of an
23 ounce of cocaine] for the 3 [$300],” and Kefentse Olabisi agreed and said he would
24 “bring it” to Edward Coleman or come let Edward Coleman get the car and “bust a
25 couple other juugs [drug deals] if you want to.” Edward Coleman said, “just head this
26
27
      Edward Coleman has a different address listed on his driver’s license of 2215 1st Avenue, Apt. 1505, Seattle,
     60
28   Washington. Agents have not observed Edward Coleman at this address during prior physical surveillance.
      AFFIDAVIT OF SHAWNA MCCANN –- 106                                                    UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 108 of 209




 1 way man and give it to me, or whatever, you know, because a couple of people
 2 [customer] done called me, but I don’t know if they still wanted some.” Kefentse Olabisi
 3 asked, “you ain’t got nothing?” Edward Coleman said, “Yeah, I got some on me, I’m
 4 saying I don’t know if they still want some or not.” Kefentse Olabisi said, “I’m fixing to
 5 come get you, pick you up, and bring you this car.” (Session 199.)
 6         172.   Based on my training and experience, I believe that Edward Coleman had a
 7 cocaine customer who wanted to buy an eighth of an ounce of cocaine, and Edward
 8 Coleman, as the cocaine runner/distributor for Kefentse Olabisi, called Kefentse Olabisi
 9 to determine if Kefentse Olabisi agreed to the drug transaction and to get the price to sell
10 the cocaine to his customer of $300. I know, based on my training and experience and
11 intercepted communications during this investigation, that the price for an eighth of an
12 ounce of cocaine at that time in this region was about $300 to $350. I believe that Edward
13 Coleman confirmed that he had cocaine on him at that time but did not have enough
14 cocaine for the customers who had called him, and that Kefentse Olabisi agreed to come
15 get Edward Coleman, bring him more cocaine, and let Edward Coleman use one of his
16 cars to make drug deals. Later that same day at approximately 8:13 p.m., Kefentse
17 Olabisi using TT30 called Edward Coleman at TT67 and said, “I’m outside.” (Session
18 216.) At the time of this call, cell site location data for TT30 showed that Kefentse
19 Olabisi was in the vicinity of Edward Coleman’s residence at Subject Premises 28.
20         173.   As set forth above, on October 27, 2020, Edward Coleman was intercepted
21 communicating with Kefentse Olabisi at TT30 regarding picking up more narcotics from
22 Kefentse Olabisi to sell and eventually was observed meeting Kefentse Olabisi at
23 Kefentse Olabisi’s residence (Subject Premises 27). Agents identified Edward Coleman
24 as the user of TT67 on this date after observing, via remote video surveillance, Edward
25 Coleman, identified based on a comparison to his driver’s license photograph, arrive at
26 Kefentse Olabisi’s residence following this intercepted call. Additionally, TT67 is
27 subscribed to Edward Coleman, and during intercepted calls, Kefentse Olabisi referred to
28 the user of TT67 as “Ed.”
     AFFIDAVIT OF SHAWNA MCCANN –- 107                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 109 of 209




 1         174.   On October 31, 2020, at approximately 1:32 p.m., Edward Coleman using
 2 TT67 texted Kefentse Olabisi at TT30: “Got a couple bones [money] for you.im in
 3 Tacoma.” (Session 1679.) Kefentse Olabisi replied, “ok.” (Session 1692.) Later that same
 4 day at approximately 4:47 p.m., Edward Coleman using TT67 texted Kefentse Olabisi at
 5 TT30: “Little less than a half left.” (Session 1752.) Kefentse Olabisi replied, “ok.”
 6 (Session 1765.) At approximately 7:48 p.m., Edward Coleman using TT67 texted
 7 Kefentse Olabisi at TT30: “Little over a dub left.” (Session 1824.) At approximately 9:47
 8 p.m., Kefentse Olabisi using TT30 called Edward Coleman at TT67 and asked Edward
 9 Coleman to “send him the address” because Kefentse Olabisi was “coming a different
10 route”; Edward Coleman agreed. (Session 1867.) At approximately 9:48 p.m., Edward
11 Coleman texted his address to Kefentse Olabisi as: “5008 east Q street [Subject
12 Premises 28].” (Session 1868.) At approximately 9:59 p.m., Kefentse Olabisi using TT30
13 called Edward Coleman at TT67 and told Edward Coleman to “come out.” At the time of
14 this call, cell site location data for TT30 showed that Kefentse Olabisi was in the vicinity
15 of Edward Coleman’s residence at Subject Premises 28. Based on my training and
16 experience, I believe that Edward Coleman told Kefentse Olabisi that he had some
17 narcotics proceeds to give to Kefentse Olabisi from cocaine sales and that he was running
18 low on cocaine. Edward Coleman then texted his home address to Kefentse Olabisi who
19 stopped by Subject Premises 28 to pick up the narcotics proceeds and drop off more
20 cocaine with Edward Coleman for him to distribute, indicating that Edward Coleman
21 keeps both narcotics proceeds and narcotics in Subject Premises 28.
22         175.   On November 3, 2020, at approximately 4:04 p.m., Edward Coleman using
23 TT67 called Kefentse Olabisi at TT30. (Session 2387.) During this call, Kefentse Olabisi
24 instructed Edward Coleman to “meet him [customer] at the gas station . . . he gonna be in
25 a black BMW.” Kefentse Olabisi also told Edward Coleman, not to “forget that the one in
26 a small bag is for him [customer in the black BMW] and the one in a big bag is for her
27 [unknown female customer]” and that “he [customer in black BMW] should be there in
28 about ten minutes.” Based on my training and experience, I believe Kefentse Olabisi sent
     AFFIDAVIT OF SHAWNA MCCANN –- 108                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 110 of 209




 1 his runner, Edward Coleman, to conduct two drug deals on his behalf, including to meet
 2 with an unknown male customer at a gas station who was driving a black BMW.
 3         176.   On November 8, 2020, at approximately 6:32 p.m., Kefentse Olabisi using
 4 TT30 called Edward Coleman at TT67. (Session 3507.) During this call, Kefentse Olabisi
 5 said he was going to come pick Edward Coleman up and discussed meeting with “Brian.”
 6 At approximately 6:47 p.m., Kefentse Olabisi using TT30 called Edward Coleman and
 7 said, “send me your address again.” (Session 3509.) About one minute later, Edward
 8 Coleman texted his address to Kefentse Olabisi as: “5008 east Q street [Subject
 9 Premises 28].” (Session 3510.) Based on my training and experience, I believe Kefentse
10 Olabisi said he was going to pick Edward Coleman up at Subject Premises 28 to conduct
11 drug trafficking activities that day, including meeting with “Brian,” whom agents know
12 based on other intercepted communications is Mohammed Safaiezeab, another drug
13 runner/distributor for Kefentse Olabisi, as discussed below.
14         177. As set forth above, on February 23, 2021, agents observed Edward
15 Coleman exit Subject Premises 28 and drive Subject Vehicle 26 directly to Kefentse
16 Olabisi’s residence and use a garage key code to access Kefentse Olabisi’s residence.
17 Agents also observed Subject Vehicle 26 at Subject Premises 28 on February 25, 2021,
18 at approximately 8:00 a.m. On February 26, 2021, at approximately 8:00 a.m., agents
19 observed Subject Vehicle 26 parked at Subject Premises 28. At approximately 11:20
20 a.m., agents observed Edward Coleman exit Subject Premises 28 and say goodbye to an
21 unknown adult female inside the residence. Edward Coleman then left in Subject
22 Vehicle 26. And agents obtained GPS location data on Edward Coleman’s cell phone,
23 TT67, which showed that Edward Coleman remained at Subject Premises 28 overnights
24 from March 5, 2021, to the present.
25         178.   Agents obtained updated toll records for TT67, which showed that from
26 January 14, 2021, through March 14, 2021, Edward Coleman using TT67 exchanged 203
27 communications with Kefentse Olabisi using TT30 and 595 communications with
28
     AFFIDAVIT OF SHAWNA MCCANN –- 109                                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 111 of 209




 1 Mohammed Safaiezeab aka Brian, indicating that Edward Coleman, Kefentse Olabisi,
 2 and Mohammed Safaiezeab have continued their drug trafficking relationship.
 3            179.     I know based on my training and experience, that drug traffickers
 4 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
 5 stash locations in order to protect their supply and to have the narcotics on hand for
 6 transactions. Based on the above-referenced intercepted communications, I believe that
 7 Edward Coleman is a narcotics redistributor who works for Kefentse Olabisi and who
 8 likely keeps his narcotics supply and proceeds in Subject Premises 28 and uses Subject
 9 Vehicle 26 to conduct drug transactions.
10            M.       Mohammad Safaiezeab aka Brian’s Residence and Vehicle
11            180.     During this investigation, based on physical surveillance and intercepted
12 communications, agents identified Mohammad Safaiezeab’s residence as 14518 22nd
13 Place West, Lynnwood, Washington (Subject Premises 29), and his vehicle as a black
14 2003 Honda Accord coupe bearing Washington state license plate number AGS9353
15 registered to Mohammad Safaiezeab at Subject Premises 29 (Subject Vehicle 27).
16 Agents intercepted communications regarding Mohammad Safaiezeab aka Brian
17 conducting cocaine transactions as a customer of and runner for Kefentse Olabisi. Some
18 of these drug transactions and agents’ observations are noted below for purposes of
19 establishing probable cause to search Subject Premises 29 and Subject Vehicle 27. 61
20            181.     On October 27, 2020, at approximately 7:33 p.m., Kefentse Olabisi using
21 TT30 called Edward Coleman at TT67. (Session 791.) During this call, Kefentse Olabisi
22 told Edward Coleman to “look and see what [how much narcotics] I gave you again. I
23 think I might have gave you too much [narcotics]…look in that trunk again and see what
24 I gave you. I think I put something extra in there.” Edward Coleman asked, “what’s it
25
26   61
       On March 4, 2021, agents obtained a search warrant with integrated pen register/trap and trace to obtain location
     data for TT72, used by Mohammad Safaiezeab. Throughout the period of time that agents have been receiving data
27   in response to this warrant, the location data has shown that TT72 is in Atlanta, Georgia. However, Subject Vehicle
     27 has remained parked at Subject Premises 29, at least as recently as March 21, 2021, the last ime that agents
28   checked this location.
       AFFIDAVIT OF SHAWNA MCCANN –- 110                                                      UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 112 of 209




 1 supposed to be [how much narcotics was it supposed to be]?” and said he could not
 2 weigh it out right now. Kefentse Olabisi said, “no no, you’ll already see it if it’s too
 3 much. It’ll be, uh, you should have some more [narcotics] for Brian [Mohammad
 4 Safaiezeab] and uh something else in there. If not, I’m trying to see where I put that other
 5 thing.” Edward Coleman said, “what you gave me for Brian, I just gave him the whole
 6 thang [whole unit of narcotics].” Kefentse Olabisi asked, “Did you look at it and see what
 7 you gave him?” Edward Coleman said, “Nope I didn’t man. I just gave it [narcotics] to
 8 him [Brian aka Mohammad Safaiezeab].” Kefentse Olabisi said, “Alright, ok. Is that all I
 9 gave you? And the stuff [narcotics] for you.” Edward Coleman confirmed. Based on my
10 training and experience, I believe that Kefentse Olabisi gave narcotics to Edward
11 Coleman for Edward Coleman to redistribute and for Edward Coleman to give to
12 Mohammad Safaiezeab to redistribute, but that Kefentse Olabisi thought he gave too
13 large of an amount of narcotics to Edward Coleman to give to Mohammad Safaiezeab.
14 Edward Coleman said that he gave the whole unit of narcotics to Mohammad Safaiezeab
15 without checking the quantity. Based on the context of this conversation, I believe that
16 amount of narcotics discussed are ounce-level narcotics amounts to be redistributed by
17 Edward Coleman and Mohammad Safaiezeab as opposed to personal use amounts of
18 narcotics, because Kefentse Olabisi referenced how it would be obvious to Edward
19 Coleman if Kefentse Olabisi gave him too much narcotics, indicating that the parties are
20 trafficking amounts larger than personal use amounts of narcotics.
21         182.   On November 4, 2020, at approximately 4:41 p.m., agents intercepted a call
22 between Kefentse Olabisi using TT30 and Mohammad Safaiezeab using phone number
23 (404) 840-6997 (TT72) (identification discussed below). (Session 2539.) Mohammad
24 Safaiezeab stated that an unnamed man had been using “Zelle [a common money-transfer
25 app] . . . for longer than me.” Mohammad Safaiezeab asked if the reason for the limit [on
26 money that could be transferred] is because the unnamed man “was sending it [money] to
27 [Kefentse Olabisi] for the first time or because [the unnamed man] was using [Zelle] for
28 the first time.” Kefentse Olabisi said it was because the unnamed man was “sending it
     AFFIDAVIT OF SHAWNA MCCANN –- 111                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 113 of 209




 1 [money] to [Kefentse Olabisi] for the first time.” Mohammad Safaiezeab concluded that
 2 the unnamed man “can send 500 today, 2500 tomorrow and then another 2500 after that,”
 3 and that he wanted to “do it this way so there is no record on this side” because “too
 4 many transactions too soon, it’s going to draw some attention” from his wife.
 5 Mohammad Safaiezeab also pointed out that he just withdrew “5000 [$5,000] a couple of
 6 weeks ago.” Based on my training and experience, and the conversations discussed
 7 further below, I believe that Mohammad Safaiezeab works as Kefentse Olabisi’s
 8 runner/associate and that Kefentse Olabisi supplies drugs to Mohammad Safaiezeab to
 9 further distribute. I further believe that, in the conversation discussed above, Mohammad
10 Safaiezeab was discussing with Kefentse Olabisi that he had found an unnamed man to
11 launder drug proceeds from Mohammad Safaiezeab’s drug sales and route them back to
12 Kefentse Olabisi, his supplier. Based on the amount of money discussed during this call, I
13 believe that Mohammad Safaiezeab is a multi-ounce drug re-distributor working with
14 Kefentse Olabisi rather than solely a drug user because the amount of money discussed is
15 equivalent to ounce-levels of narcotics, specifically cocaine, as opposed to user amounts
16 of narcotics.
17         183.    On November 8, 2020, at approximately 6:31 p.m., agents intercepted a
18 phone call between Kefentse Olabisi using TT30 and Mohammad Safaiezeab using
19 TT72. (Session 3505.) Mohammad Safaiezeab asked if “you think you will be able to
20 deliver or . . .” and Kefentse Olabisi said, “I’ll try if not I’ll have Ed [Edward Coleman]
21 come over there. I’ll have him drop it off or something.” Based on my training and
22 experience, I believe that Mohammad Safaiezeab asked Kefentse Olabisi to get more
23 narcotics, and Kefentse Olabisi agreed and said that Edward Coleman, Kefentse Olabisi’s
24 other runner, would deliver the drugs.
25         184.    On November 15, 2020, at approximately 2:42 p.m., agents intercepted a
26 call between Kefentse Olabisi using TT30 and Mohammad Safaiezeab using TT72.
27 (Session 4297.) Mohammad Safaiezeab asked Kefentse Olabisi to come by the house
28 (Subject Premises 29) sometime today, and Kefentse Olabisi agreed. Mohammad
     AFFIDAVIT OF SHAWNA MCCANN –- 112                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 114 of 209




 1 Safaiezeab advised that he “may not be home so just text me, but I’ll leave the car door
 2 open.” At approximately 4:30 p.m., agents drove by Subject Premises 29 and observed
 3 Subject Vehicle 27 parked unoccupied in the driveway. At approximately 6:02 p.m.,
 4 Mohammad Safaiezeab called Kefentse Olabisi at TT30 and asked, “are we happening or
 5 . . .” and Kefentse Olabisi responded that “he was coming after the football game.”
 6 (Session 4317.) At approximately 8:11 p.m., Kefentse Olabisi using TT30 called
 7 Mohammad Safaiezeab to let him know that Kefentse Olabisi was on the way and “will
 8 be there in about 20 minutes.” Mohammad Safaiezeab said that he “will make sure the
 9 door is unlocked.” (Session 4333.) At approximately 8:45 p.m., Mohammad Safaiezeab
10 called Kefentse Olabisi at TT30 and asked if he “dropped it.” Kefentse Olabisi replied,
11 “yeah it’s in there.” (Session 4336.) At about 8:34 p.m., GPS location data for TT30
12 placed Kefentse Olabisi in the vicinity of Subject Premises 29. Based on my training
13 and experience, I believe that Kefentse Olabisi went to Mohammad Safaiezeab’s
14 residence at Subject Premises 29 and left drugs in Subject Vehicle 27, and Mohammad
15 Safaiezeab had left the door to the vehicle unlocked for Kefentse Olabisi to access
16 because he was not at home.
17         185.   On November 17, 2020, at approximately 12:27 p.m., agents intercepted a
18 phone call between Kefentse Olabisi using TT30 and Mohammad Safaiezeab using
19 TT72. (Session 4521.) Mohammad Safaiezeab asked if he can “deposit it [money] like
20 last time.” Kefentse Olabisi asked, “when you thinking? I’d rather you give me the cash.”
21 Mohammad Safaiezeab said he would “like to deposit it into the account. I’d like to try
22 and do it today; if not tomorrow morning.” Based on my training and experience, I
23 believe that Mohammad Safaiezeab was laundering drug proceeds from his drug sales
24 back to Kefentse Olabisi who supplied the drugs to Mohammad Safaiezeab.
25         186.   On November 19, 2020, at approximately 6:46 p.m., agents intercepted a
26 phone call between Kefentse Olabisi using TT30 and Mohammad Safaiezeab using
27 TT72. (Session 4860.) During the call, Kefentse Olabisi addressed Mohammad
28 Safaiezeab as “Brian.” Mohammad Safaiezeab said he was “at home (Subject Premises
     AFFIDAVIT OF SHAWNA MCCANN –- 113                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 115 of 209




 1 29),” and Kefentse Olabisi agreed to meet him at the smoothie spot in Burien. At
 2 approximately 7:06 p.m., agents intercepted a phone call between Kefentse Olabisi using
 3 TT30 and Mohammad Safaiezeab. (Session 4863.) During the conversation, Mohammad
 4 Safaiezeab told Kefentse Olabisi that he would “be at the smoothie in 25 minutes” and
 5 would contact Kefentse Olabisi when he was “10 minutes out.” At approximately 7:20
 6 p.m., agents intercepted a phone call between Kefentse Olabisi using TT30 and
 7 Mohammad Safaiezeab. (Session 4866.) During the call, Mohammad Safaiezeab told
 8 Kefentse Olabisi that he would “be there in ten minutes.” At approximately 7:30 p.m.,
 9 agents observed Subject Vehicle 27 park in front of the Emerald City Smoothie in
10 Burien with a lone male in the driver’s seat, identified as Mohammad Safaiezeab aka
11 Brian asked on a comparison to his driver’s license photograph. At approximately 7:31
12 p.m., Mohammad Safaiezeab got out of the vehicle and stood in front of Emerald City
13 Smoothie. At approximately 7:33 p.m., agents intercepted a phone call between Kefentse
14 Olabisi using TT30 and Mohammad Safaiezeab using TT72. (Session 4875.) During the
15 call, Kefentse Olabisi told Mohammad Safaiezeab that he was “at the light Brian . . . go
16 to the pizza place because the smoothie thing ain’t even open.” At approximately 7:34
17 p.m., Mohammad Safaiezeab got back into Subject Vehicle 27 and moved across the
18 parking lot to Pizza Palace located at 116 Southwest 148th Street, Burien, Washington.
19 At approximately 7:35 p.m., Kefentse Olabisi, identified based on a comparison to his
20 driver’s license photograph, driving Subject Vehicle 26, pulled into the lot and parked
21 near Subject Vehicle 27. Mohammad Safaiezeab got out of Subject Vehicle 27 and went
22 over to the driver side of Subject Vehicle 26 and met with Kefentse Olabisi. GPS
23 location data for TT30 put Kefentse Olabisi within range of Pizza Palace. Agents
24 observed Mohammad Safaiezeab lean in towards Kefentse Olabisi for a few seconds, and
25 then walk back to Subject Vehicle 27 as Kefentse Olabisi drove off in Subject Vehicle
26 26. Mohammad Safaiezeab drove Subject Vehicle 27 to a different part of the lot and
27 parked. At approximately 7:39 p.m., agents observed Mohammad Safaiezeab bent over
28 and snorting something into his nose from a straw while seated in the driver’s seat of
     AFFIDAVIT OF SHAWNA MCCANN –- 114                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 116 of 209




 1 Subject Vehicle 27. At approximately 7:41 p.m., agents observed Mohammad
 2 Safaiezeab lick the straw. At approximately 7:42 p.m., Mohammad Safaiezeab departed
 3 the parking lot driving Subject Vehicle 27 and then stopped at a nearby parking lot of
 4 Big 5 Sporting Goods located at 125 Southwest 148 Street, Burien, Washington. At
 5 approximately 7:45 p.m., agents again observed Mohammad Safaiezeab snorting
 6 something into his nose from a straw while seated in Subject Vehicle 27. At
 7 approximately 7:51 p.m., agents observed Mohammad Safaiezeab pull out of the parking
 8 lot and then park Subject Vehicle 27 behind the Denny’s restaurant located at 14821 1st
 9 Avenue South, Burien, Washington. At approximately 8:02 p.m., Mohammad Safaiezeab
10 drove out of the Denny’s lot in Subject Vehicle 27 and got onto Interstate 5 traveling
11 northbound. At approximately 8:21 p.m., Mohammad Safaiezeab exited Interstate 5 at
12 Northgate Way in Seattle, drove into the Northgate Mall parking lot, and parked in front
13 of Gene Juarez Salon and Spa located at 401 Northeast Northgate Way, Seattle,
14 Washington. At approximately 8:25 p.m., agents observed Mohammad Safaiezeab
15 snorting something into his nose through a straw while seated in Subject Vehicle 27. At
16 approximately 8:37 p.m., Subject Vehicle 27 drove out of the lot and got back onto
17 northbound Interstate 5. At approximately 8:55 p.m., agents observed Mohammad
18 Safaiezeab driving Subject Vehicle 27 arrive at his registered Washington Department of
19 Licensing address of 14518 22nd Place West, Lynnwood, Washington (Subject
20 Premises 29).
21         187.   On November 21, 2020, at approximately 2:12 p.m., Mohammad
22 Safaiezeab using TT72 called Kefentse Olabisi at TT30. (Session 5116.) During this call,
23 Mohammad Safaiezeab asked if Kefentse Olabisi was “in town or already left.” Kefentse
24 Olabisi said he “already left.” Mohammad Safaiezeab said, “so I should contact Ed
25 [Edward Coleman]?” Kefentse Olabisi replied, “he [Edward Coleman] said he already
26 met you yesterday.” Mohammad Safaiezeab confirmed and asked if “he [Edward
27 Coleman] can meet me today.” Kefentse Olabisi said ok, and Mohammad Safaiezeab said
28 he would “give him [Edward Coleman] a call.” Based on my training and experience, I
     AFFIDAVIT OF SHAWNA MCCANN –- 115                                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 117 of 209




 1 believe that Mohammad Safaiezeab called Kefentse Olabisi to get resupplied with
 2 cocaine, but Kefentse Olabisi was out of town, so Mohammad Safaiezeab said he would
 3 call Edward Coleman whom he met with the previous day. I believe that Edward
 4 Coleman manages Kefentse Olabisi’s drug trafficking business while Kefentse Olabisi is
 5 travelling and that Mohammad Safaiezeab is another redistributor of Kefentse Olabisi’s
 6 who gets resupplied on nearly a daily basis by Kefentse Olabisi and/or Edward Coleman
 7 acting on behalf of Kefentse Olabisi.
 8         188.    On March 1, 2021, at approximately 5:18 p.m., agents observed Subject
 9 Vehicle 27 parked in the driveway of Subject Premises 29, indicating that Mohammad
10 Safaiezeab still resides at this address. Additionally, Subject Premises 29 is still listed as
11 his current residence in Washington Department of Licensing records.
12         189.    Agents obtained updated toll records for TT72, which showed that from
13 January 14, 2021, through March 14, 2021, Mohammed Safaiezeab using TT72
14 exchanged 75 communications with Kefentse Olabisi using TT30 and 595
15 communications with Edward Coleman, indicating that Mohammed Safaiezeab has
16 continued his drug trafficking relationship with Kefentse Olabisi and Edward Coleman.
17         190.    I know based on my training and experience, that drug traffickers
18 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
19 stash locations in order to protect their supply and to have the narcotics on hand for
20 transactions. Based on the above-referenced intercepted communications, I believe that
21 Mohammad Safaiezeab is a narcotics redistributor working for Kefentse Olabisi who
22 likely keeps his narcotics supply and proceeds in Subject Premises 29 and uses Subject
23 Vehicle 27 to conduct drug transactions.
24         N.      Larry Collins’s Residence and Two Vehicles
25         191.    During this investigation, based on physical surveillance, a mail cover, GPS
26 location data for Larry Collins’s cell phone (TT16), and remote video surveillance, agents
27 identified Larry Collins’s residence as 10409 56th Avenue South, Seattle, Washington
28 (Subject Premises 30), and his vehicles as a black 2006 Kia Sedona bearing Washington
     AFFIDAVIT OF SHAWNA MCCANN –- 116                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 118 of 209




 1 license plate BPV7873 registered to Larry W. Collins at Subject Premises 30 (Subject
 2 Vehicle 28), and a 2020 Acura MDX bearing Washington state license plate number
 3 BQW9453 registered to Marriah Collins, the wife of Larry Collins, 62 at Subject
 4 Premises 30 (Subject Vehicle 29). Subject Premises 30 is the listed residence of Larry
 5 Collins on his driver’s license. In August and September, 2020, and again from February
 6 through early March 2021, agents obtained GPS location data on Larry Collins’s cell
 7 phone, TT16, 63 which showed that Larry Collins remained at Subject Premises 30
 8 overnights during those periods. Additionally, agents installed a pole camera in August
 9 2020 capturing the driveway of Subject Premises 30, which showed that Larry Collins
10 stayed overnights at Subject Premises 30 from August 2020 to the present. Based on
11 intercepted communications on TT7 used by Stevie Allen, agents obtained a court-
12 authorized wire and electronic communications interception on TT16 used by Larry
13 Collins. During this investigation, and specifically the periods of wire and electronic
14 communications interception, agents intercepted communications and/or observed Larry
15 Collins conducting multiple cocaine and marijuana transactions on a weekly basis.
16 Agents observed Larry Collins coming and going from Subject Premises 30
17 immediately before and after drug transactions driving Subject Vehicles 28 and 29.
18 Some of these drug transactions and agents’ observations are noted below for purposes of
19 establishing probable cause to search Subject Premises 30 and Subject Vehicles 28 and
20 29.
21            192.     Larry Collins has a criminal history which includes a felony for drug
22 possession.
23            193.     As set forth above, on July 23, 2020, agents intercepted a call between
24 Larry Collins using TT16 and Stevie Allen using TT7 during which they discussed
25
26   62
        Agents identified Marriah Collins as the wife of Larry Collins based on physical surveillance and CLEAR
     database checks identifying her as Larry Collin’s wife.
27   63
        Agents obtained a search warrant for GPS location data for TT16 and confirmed that Larry Collins was the user of
     TT16, based on physical surveillance observing Larry Collins, identified based on a comparison to his driver’s
28   license photograph, in the same area of GPS location data for TT16 at different locations and times.
       AFFIDAVIT OF SHAWNA MCCANN –- 117                                                      UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
             Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 119 of 209




 1 meeting to conduct a marijuana transaction. At approximately 8:39 p.m., agents observed
 2 Subject Vehicle 28 pull up and park in front of Stevie Allen’s stash house. A male,
 3 believed to be Larry Collins based on physical features matching his driver’s license
 4 photograph, got out of the driver’s seat and went towards Stevie Allen’s stash house and
 5 walked out about ten minutes later carrying a package. The male got back into Subject
 6 Vehicle 28, departed, drove to Subject Premises 30 (the known residence of Larry
 7 Collins), and went inside the residence at that location. Based on my training and
 8 experience, I believe that Larry Collins drove to Stevie Allen’s stash house to buy
 9 marijuana using Subject Vehicle 28 and immediately after the drug transaction drove to
10 his residence at Subject Premises 30.
11           194.     As set forth above, on July 24, 2020, agents intercepted a call between
12 Larry Collins using TT16 and Stevie Allen using TT7 during which they discussed Larry
13 Collins driving to Stevie Allen’s residence to conduct a marijuana transaction. At
14 approximately 7:40 p.m., agents observed, via remote video surveillance, Subject
15 Vehicle 28 pull into Stevie Allen’s residence driveway. At approximately 7:49 p.m.,
16 agents observed, via remote video surveillance, Subject Vehicle 28 depart Stevie Allen’s
17 residence.
18           195.     On August 13, 2020, at approximately 7:50 p.m., agents went to the GPS
19 location area of TT16 and observed Larry Collins get into Subject Vehicle 28 and depart
20 a parking lot. Around that same time, the pen register for TT16 indicated Larry Collins
21 was communicating with (206) 422-3300 (TT32), known to be used by Jamaal Davis, the
22 owner of City Teriyaki, 5400 Rainier Avenue South, Seattle, Washington. 64 Agents
23 followed Larry Collins, identified based on a comparison to his driver’s license
24 photograph, driving Subject Vehicle 28 directly to City Teriyaki. At approximately 8:08
25 p.m., Larry Collins parked in the parking lot and got out of Subject Vehicle 28. Agents
26
27
     64
       Agents know that TT32 is used by Jamaal Davis based on physical surveillance, intercepted calls identifying the
28   user as “Sac” and “J-Sac,” and CS8 information.
      AFFIDAVIT OF SHAWNA MCCANN –- 118                                                    UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
             Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 120 of 209




 1 observed Larry Collins on the phone; at that time the pen register for TT16 indicated
 2 Larry Collins was talking with Jamaal Davis. Agents observed Larry Collins use a code
 3 on the front passenger door of Jamaal Davis’s white 2013 Ford F150 bearing Washington
 4 license C47763S. Larry Collins then opened the back passenger door of the white F150
 5 and removed what appeared to be two large takeout type food containers from the back
 6 seat area of the white F150. Larry Collins then got back into Subject Vehicle 28 with the
 7 food containers and drove to his residence at Subject Premises 30.
 8           196.     On September 11, 2020, at approximately 10:46 a.m., agents intercepted a
 9 phone call between Larry Collins using TT16 and Randolph Brown using phone number
10 (206) 259-1461 (TT24). 65 (Session 228.) During the call, Randolph Brown said, “the
11 Mexican boy [supplier] just called me, right, talking about he got some good news and
12 bad news. I’m like, give me the bad news first. So he said motherfucker got 9 of them
13 [nine ounces of cocaine] for me, but it’s better [better quality] but he want 1600 [$1,600
14 per ounce of cocaine]. I told him absolutely not . . . Motherfucker, that bullshit. That’s
15 your price. You trying to bump that shit up. Motherfucker, hell naw.” Larry Collins
16 replied, “yeah, you should said, hey what’s dude’s number [supplier’s boss’s number]?”
17 Randolph Brown said, “matter fact, yeah. Matter fact, I’m about to call him [supplier]
18 back and tell him let me get his [boss’s] number. Cause he said something the last time
19 about either dude [boss] wanting my number or give me his number or some shit. But
20 um, um. What was I fixin’ to say, oh yeah, he said the reason why it is so high [price]
21 because he had to pay somebody to bring it [load of cocaine] up from California. Well,
22 motherfucker that ain’t my problem.” At approximately 10:48 a.m., agents intercepted a
23 phone call between Larry Collins using TT16 and Randolph Brown using TT24. (Session
24 229.) During the call, Randolph Brown said, “right when I got off the phone with you, I
25 seen a text. He [supplier] talking about I [supplier] called my friend [boss], 1550 [$1,550
26
27   65
       Agents conducted physical surveillance in conjunction with GPS location data on TT24 in several locations at
     different times and identified Randolph Brown as the user of TT24, based on a comparison to Randolph Brown’s
28   driver’s license photograph.
      AFFIDAVIT OF SHAWNA MCCANN –- 119                                                    UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 121 of 209




 1 per ounce of cocaine]. Motherfucker, I’m finna call you [supplier] right now, and I want
 2 to talk to the Mexican [boss].” Based on my training and experience, I believe that
 3 Randolph Brown was telling Larry Collins that his supplier offered nine ounces of
 4 cocaine for $1,600 per ounce, and that Randolph Brown was complaining about the high
 5 price, so Randolph Brown wanted to talk to his supplier’s boss about the price, but before
 6 Randolph Brown called his supplier back, he received a text message from the supplier
 7 saying the price per ounce of cocaine was lowered to $1,550 per ounce.
 8         197.   That same day, at approximately 11:01 a.m., agents intercepted a phone call
 9 between Larry Collins using TT16 and Randolph Brown using TT24. (Session 231.)
10 During the call, they further discussed the prices of the narcotics. Larry Collins told
11 Randolph Brown that he would call him when he finished getting his haircut. At
12 approximately 2:01 p.m., agents intercepted a phone call between Larry Collins using
13 TT16 and Randolph Brown using TT24. (Session 235.) During the call, Randolph Brown
14 told Larry Collins that “he [the supplier] would be there in five minutes.” Larry Collins
15 told Randolph Brown that he was on the way. From law enforcement database checks,
16 including CLEAR, agents believed Randolph Brown lived at 2532 South 286th Place #A,
17 Federal Way, Washington. At approximately 1:43 p.m., agents intercepted a phone call
18 between Larry Collins using TT16 and Randolph Brown using TT24. (Session 236.)
19 During the call, Larry Collins asked where he could park. At the time of this call, cell site
20 location data for TT16 showed that Larry Collins was in the vicinity of Randolph
21 Brown’s residence in Federal Way. At approximately 2:01 p.m., agents observed a 2019
22 Acura MDX bearing Washington state license plate number BQW9453 (Subject Vehicle
23 29) parked in front of Randolph Brown’s residence. At approximately 3:35 p.m., agents
24 observed a male, identified as Larry Collins based on a comparison to his driver’s license
25 photograph, exit the exterior gate leading to Randolph Brown’s residence, get into
26 Subject Vehicle 29 and drive off.
27         198.   On September 13, 2020, Randolph Brown using TT24 sent the following
28 text message to Larry Collins at TT16: “L call me back.” (Session 332.) About an hour
     AFFIDAVIT OF SHAWNA MCCANN –- 120                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 122 of 209




 1 and a half later, Randolph Brown using TT24 called Larry Collins at TT16. (Session
 2 335.) During this call Randolph Brown said that “the boy [Mexican middle man], he just,
 3 he called me this morning and he just hit me back again talking, at first, about 14-75
 4 [$1,475 per ounce of cocaine] . . . but now he just called me and said 14-50 [$1,450 per
 5 ounce] and we can get 10 [ounces] because he’s leaving out of town for two weeks.”
 6 Larry Collins replied, “I need to put some more money together Ran. I don’t have enough
 7 money yet.” Randolph Brown said, “Me neither. I guess I got about, I don’t know, about
 8 8 [$8,000] or 9 [$9,000].” Larry Collins replied, “I’m not quite there either.” Randolph
 9 Brown said, “let me see what I can do.” Larry Collins asked, “How’s it [cocaine] look
10 [quality], is it harder or is it still soft?” Randolph Brown said, “I ain’t even looked at it,
11 why is yours still soft.” Larry Collins replied, “yeah I had somebody [customer] bring
12 one [cocaine unit] back.” Randolph Brown said, “I don’t know, I’m gonna have to go
13 look at it [cocaine],” and Larry Collins said, “ok look at it and call me.” Based on my
14 training and experience, I believe that Randolph Brown told Larry Collins that his
15 Mexican source of supply was offering ten ounces of cocaine at $1,450 per ounce; Larry
16 Collins said he did not have enough money yet to buy more cocaine and asked about the
17 quality of the cocaine. Randolph Brown said he would go look at the cocaine and call
18 Larry Collins back.
19          199.   On October 7, 2020, and December 2, 2020, the United States Postal
20 Service confirmed that mail addressed to Larry Collins was sent to Subject Premises 30.
21          200.   As set forth in more detail below in the section on Jonathan Harrington, on
22 September 30, 2020, agents intercepted a call between Larry Collins using TT16 and
23 Jonathan Harrington discussing a cocaine transaction, and Larry Collins told Jonathan
24 Harrington to come by Subject Premises 30 to conduct the cocaine deal. Agents
25 observed a male, later identified as Jonathan Harrington, go to Subject Premises 30
26 briefly and depart. Agents conducted a traffic stop on Jonathan Harrington shortly after
27 he left Subject Premises 30 and seized cocaine and a firearm from his person.
28
      AFFIDAVIT OF SHAWNA MCCANN –- 121                                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 123 of 209




 1 Accordingly, agents believe Larry Collins sold Jonathan Harrington cocaine out of
 2 Subject Premises 30.
 3         201.   On November 17, 2020, investigators executed a federal search warrant on
 4 Randolph Brown’s primary residence located at 2532 S 286th Place, #A, Federal Way,
 5 Washington. In this residence, investigators located and seized suspected heroin, powder
 6 and crack cocaine, and marijuana; four firearms; four digital scales in a backpack; several
 7 cell phone devices; and $4,000 in U.S. currency. During the interview of Randolph
 8 Brown, he admitted to having a drug trafficking partner but refused to provide the name
 9 of his partner. Based on the intercepted communications described above, agents believe
10 that Larry Collins is Randolph Brown’s drug trafficking partner.
11         202.   On February 17, 2021, agents intercepted phone calls between Larry
12 Collins using TT16 and Eugene McGee using TT23 (identification discussed below in the
13 section about Eugene McGee). (Session 1853, 1859.) During these calls, Larry Collins
14 said that “Randy called” him, but Larry Collins said he would call Randy back. Eugene
15 McGee asked if Larry Collins had “talked to him [Randy] lately,” and Larry Collins said
16 he did not think Randy was going to “tell the truth.” Larry Collins said he is going to get
17 a “fresh one [cell phone]” and get rid of all his “old ones too [cell phones]” and that he
18 had about “eight old ones [cell phones] sitting around” that he has been going back and
19 forth on. Eugene McGee asked an unknown male in the background if he had “seen
20 Randy lately.” Based on my training and experience, I believe Larry Collins and Eugene
21 McGee were talking about Randolph Brown, whose residence had been searched as set
22 forth above, and that Larry Collins said he was getting all new cell phones and getting rid
23 of his old cell phones after agents searched Randolph Brown’s residence, showing that
24 Larry Collins was trying to evade law enforcement detection by getting new cell phones.
25         203.   During the wire interceptions of Larry Collins using TT16 from February 9,
26 2021, through March 1, 2021, agents intercepted almost daily conversations between
27 Anson Thomas using phone number (206) 712-9769 and Larry Collins having short
28 discussions arranging to meet each other. From interceptions of calls between Kevin
     AFFIDAVIT OF SHAWNA MCCANN –- 122                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 124 of 209




 1 Gipson using TT6 and Anson Thomas using (206) 712-9769, agents know that Anson
 2 Thomas is a cocaine user and street dealer. The majority of the communications
 3 intercepted between Kevin Gipson using TT6 and Anson Thomas were drug-related,
 4 specifically Anson Thomas calling and texting Kevin Gipson to arrange to buy cocaine
 5 from Kevin Gipson. For example, on July 20, 2020, at approximately 1:05 p.m., phone
 6 number (206) 712-9769 subscribed to Anson Thomas called Kevin Gipson at TT6
 7 (Session 1766). During this call, Anson Thomas said he was outside and wanted to get
 8 “150.” Kevin Gipson said “ok.” On July 24, 2020, at approximately 3:29 p.m., Kevin
 9 Gipson using TT6 called phone number (206) 712-9769 subscribed to Anson Thomas
10 (Session 2411). During this call, the following discussion took place:
11         Thomas: Man, I ain’t doin, man….[unintelligible]….I want some powder
12         [cocaine] that’s straight. I don’t need no pills, man, what you cuttin’ that shit with?
13         NoDoz?
14         TT6: You said cuttin’ it with what?
15         Thomas: NoDoz!
16         TT6: What is that?
17         Thomas: I don’t know. What kind of pill you puttin’ in this shit?
18         TT6: Man, I ain’t even doing that.
19         Thomas: Man, shit.
20         TT6: Man.
21         Thomas: People [narcotics customers] keep cussin’ me out and bringin’ it back.
22         Talkin’ about, see this the pill in it right here. I just pulled this pill out the damn
23         shit.
24         TT6: What?
25         Thomas: Yeah man. You gotta tell me if you gonna do it like that…[unintelligible]
26         TT6: [laughs]
27
28
     AFFIDAVIT OF SHAWNA MCCANN –- 123                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 125 of 209




 1         Thomas: I ain’t cut it with baking soda. I could’ve cut it with baking soda, but I
 2         cut it with nyzotol. I gotta tell them something man. You can’t just send me out
 3         there to walk the plank.
 4         204.   Later on July 24, 2020, at approximately 4:50 p.m., phone number (206)
 5 712-9769 subscribed to Anson Thomas called Kevin Gipson at TT6 (Session 2432).
 6 During this call the following discussion took place:
 7         Thomas: I’m back out here. I need 300 [$300 worth of cocaine].
 8         TT6: You just left, you you just left though.
 9         Thomas: Ay man. I ain’t make it down the hill. I had three people [narcotics
10         customers] down at the Boys and Girls Club waiting, and this shit gone. I need
11         300, and I need it like yesterday….. I’m right here pullin’ in the parking lot now.
12         TT6: What you trying to get?
13         Thomas: 300.
14         TT6: Okay. Alright.
15         205.   On August 4, 2020, at approximately 7:23 p.m., phone number (206) 712-
16 9769 subscribed to Anson Thomas called Kevin Gipson at TT6 (Session 4029). During
17 this call the following discussion took place:
18         TT6: Hello?
19         Thomas: Hey man. I just pulled up in here man [outside of Kevin Gipson’s
20         apartment]. I need 5.
21         TT6: What now?
22         Thomas: 5…hundred [$500 worth of cocaine].
23         TT6: Uhhhh. Uh, come on up.
24         Thomas: Aright.
25         206.   Based on my training and experience, I believe that phone number (206)
26 712-9769 subscribed to Anson Thomas contacted Kevin Gipson frequently to arrange
27 cocaine transactions ranging from $150 to $500 worth, and that Anson Thomas then re-
28 distributed the cocaine to other narcotics customers.
     AFFIDAVIT OF SHAWNA MCCANN –- 124                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 126 of 209




 1         207.   The recent pattern and frequency of the communications between Larry
 2 Collins and Anson Thomas mirrors the pattern and frequency of the communications
 3 between Kevin Gipson and Anson Thomas, namely multiple communications in a day,
 4 and multiple communications day after day. Additionally, Larry Collins and Anson
 5 Thomas mostly spoke to arrange meetings. The fact that they did not discuss the purpose
 6 of the meetings, and that they were meeting so frequently, also leads me to believe that
 7 Anson Thomas and Larry Collins were arranging to meet to conduct a drug transaction.
 8 Accordingly, investigators believe that the short communications exchanged between
 9 Anson Thomas and Larry Collins arranging to meet likely pertained to drug trafficking.
10         208.   On February 23, 2021, agents observed, via remote video surveillance,
11 Larry Collins exit Subject Premises 30, get into Subject Vehicle 28, and drive off,
12 indicating that Larry Collins is still residing at Subject Premises 30. On March 10, 2021,
13 at approximately 10:55 a.m., agents observed, via remote video surveillance, Subject
14 Vehicle 29 back out of the driveway and depart Subject Premises 30. On March 11,
15 2021, at approximately 10:48 a.m., agents observed, via remote video surveillance, Larry
16 Collins take the trash out and set it in front of Subject Premises 30. Later on March 11,
17 2021, at approximately 5:18 p.m., agents observed, via remote video surveillance, Larry
18 Collins exit Subject Premises 30, get into Subject Vehicle 28, and drive off.
19         209.   On March 3, 2021, at approximately 11:32 a.m., Eugene McGee using
20 TT23 spoke on the phone with Larry Collins using TT16. (Session 5218.) Eugene McGee
21 asked if Larry Collins was at home. Larry Collins affirmed, and Eugene McGee said he
22 was going to pull up on Larry Collins. At approximately 11:48 a.m., Eugene McGee
23 using TT23 called Larry Collins at TT16. (Session 5224.) Eugene McGee told Larry
24 Collins that he was outside. At approximately 11:54 a.m., video surveillance showed
25 Eugene McGee in a white truck (Subject Vehicle 31) pull up in front of Larry Collins
26 residence, Subject Premises 30. Agents observed Larry Collins come out of the house
27 and walk to the passenger side window of Subject Vehicle 31 and talk to Eugene McGee
28 through the passenger side window. At approximately 12:07 p.m., video surveillance
     AFFIDAVIT OF SHAWNA MCCANN –- 125                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 127 of 209




 1 showed Larry Collins back away from Subject Vehicle 31 as it started to move forward.
 2 The passenger side door was cracked open. Larry Collins and Eugene McGee then
 3 resumed talking out in front of Subject Premises 30. At approximately 12:19 p.m., video
 4 surveillance showed Eugene McGee drive away alone in Subject Vehicle 31, and Larry
 5 Collins went back inside Subject Premises 30. I know based on my training and
 6 experience and prior surveillance during this investigation that Eugene McGee and Larry
 7 Collins often meet in person to discuss criminal enterprise activities in order to evade law
 8 enforcement detection, particularly after the recent law enforcement activity in this
 9 investigation that caused Larry Collins to get a new cell phone, in addition to TT16, and
10 suspect a wiretap investigation. Based on my training and experience and this
11 investigation, I know that it is common for drug traffickers, particularly amongst this
12 DTO, to have a long-term cell phone used predominately for family and other innocent
13 conversation and also to have one or multiple other cell phones for their drug trafficking
14 communications, which they also frequently change to avoid law enforcement detection.
15 After the law enforcement activity affecting Larry Collins, as discussed herein, I believe
16 that Larry Collins used this method and transitioned TT16 to use predominately as his
17 family/innocent phone and acquired at least one other cell phone to contact Randolph
18 Brown and other drug trafficking associates, particularly since during the most recent
19 wiretap on TT16, Larry Collins indicated to Eugene McGee that he had talked to
20 Randolph Brown but agents did not intercept such a call over TT16.
21         210.   I know based on my training and experience, that drug traffickers
22 frequently keep their narcotics and narcotics proceeds in their residences, vehicles, and
23 stash locations in order to protect their supply and to have the narcotics on hand for
24 transactions. I also know that drug traffickers maintain records and other trafficking-
25 related materials in their premises, including residences, for a long period of time,
26 including current and prior cell phone devices that contain text messages and contact lists
27 of drug trafficking associates and pay-owe sheets. Based on the above-referenced
28 intercepted communications, I believe that Larry Collins is a multi-ounce cocaine
     AFFIDAVIT OF SHAWNA MCCANN –- 126                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 128 of 209




 1 trafficker who likely keeps his narcotics supply and proceeds in Subject Premises 30 and
 2 uses Subject Vehicles 28 and 29 to conduct drug transactions.
 3            O.       Jonathan Harrington’s Residence and Vehicle
 4            211.     During this investigation, based on physical surveillance and intercepted
 5 communications, agents identified Jonathan Harrington’s residence as 212 24th Avenue,
 6 Seattle, Washington 66 (Subject Premises 31) and his vehicle as a blue 2002 Buick Park
 7 Avenue bearing Washington license plate AAN7807 registered to Jonathan F. Harrington
 8 at 5717 33rd Avenue S, Seattle, Washington (Subject Vehicle 30). Agents obtained GPS
 9 location data on Jonathan Harrington’s cell phone, TT68, beginning on March 4 or 5,
10 2021, which showed that Jonathan Harrington remained at Subject Premises 31
11 overnights from March 5, 2021, to the present. Agents intercepted communications
12 regarding Jonathan Harrington conducting a cocaine transaction with Larry Collins as
13 noted below to establish probable cause to search Subject Premises 31 and Subject
14 Vehicle 30.
15            212.     On September 29, 2020, at 3:30 p.m., Larry Collins using TT16 called
16 Jonathan Harrington at phone number (206) 291-5768 (TT68). (Session 844.) During this
17 call Jonathan Harrington asked, “Yeah, well you ready [have cocaine]? . . . what’s the
18 price?” Larry Collins confirmed and said, “I can get you a babe [4.5 ounces of cocaine]
19 for the 65 [$6,500].” Jonathan Harrington asked, “what’s about 65 [$6,500], that’s 17
20 [$1,700 per ounce]?” Larry Collins said, “Naw, that’s like . . . uh, maybe like . . . a little
21 over like . . . hold on let me see . . . .That’s like 1445 [$1,445 per ounce] or some shit . . .
22 .Like 1445 [$1,445 per ounce for the 4.5 ounces of cocaine], that’s it.” Jonathan
23 Harrington replied, “Ok, ok L. Let me see what I can do man, and I’ll call you.” Based on
24 my training and experience, I believe that Larry Collins offered to sell Jonathan
25 Harrington 4.5 ounces of cocaine for a total of $6,500, which breaks down to about
26
27   66
       Jonathan Harrington has a different residence listed on his driver’s license of 5717 33rd Avenue S, Seattle,
     Washington. Agents believe, based on intercepted calls, that this residence is the residence of Jonathan Harrington’s
28   girlfriend.
      AFFIDAVIT OF SHAWNA MCCANN –- 127                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 129 of 209




 1 $1,445 per ounce of cocaine. I know from this and an earlier, related investigation that
 2 the terms “babe” and “baby” are commonly used by drug traffickers, and specifically
 3 members of the Michael Walker DTO, to refer to 4.5 ounces of cocaine, which is half of
 4 a “nino”/“nina,” (child) meaning nine ounces of cocaine. I am also aware, based on my
 5 training and experience and this investigation, that (because of volume discounts) $1,445
 6 per ounce is consistent with the going rate of powder cocaine in this region at this time.
 7         213.   On September 30, 2020, at approximately 10:18 a.m., Larry Collins using
 8 TT16 called Jonathan Harrington at TT68. (Session 881.) During this call, Jonathan
 9 Harrington told Larry Collins, “but I could get one [ounce of cocaine] though, you know
10 what I’m saying, and Bug want to get one [ounce of cocaine].” Jonathan Harrington also
11 told Larry Collins, “But he [Bug] got somebody who want to get the two and a half [2.5
12 ounces of cocaine], so when he call me back, I was going to call you and tell you I was
13 going to come get the four and a half [4.5 ounces of cocaine].” Larry Collins said, “I got
14 some super real good [quality cocaine], some super, I didn’t do nothing to it, some uh,
15 [unintelligible]. I could shoot you one [ounce of cocaine] that I’ve been having for a
16 minute for a super deal or something, if you just wanted to do that.” Jonathan Harrington
17 responded, “what just the one [ounce of cocaine]?” and Larry Collins replied, “yeah but
18 it’s already did [cooked into crack cocaine], but it’s super good [quality].” Jonathan
19 Harrington asked, “What you want for that [one ounce of cocaine]?” and Larry Collins
20 replied, “Oh, I could probably get it to you, since you helped me out that one time, I’ll
21 give it to you for like, uh, 11 [$1,100] or something.” Jonathan Harrington said, “Damn,
22 that’s a deal man” and Larry Collins responded, “Yeah I ain’t touched it or nothing [did
23 not add any cutting agents].” Jonathan Harrington said, “Man, I need to come get that”
24 and Larry Collins responded, “Yep, I’ll call you as soon as I get back.” Jonathan
25 Harrington replied, “Alright.” Based on my training and experience, I believe that
26 Jonathan Harrington was unable to find enough money and/or customers to buy the
27 “babe” (4.5 ounces of cocaine) at that time, but that Larry Collins agreed to sell Jonathan
28 Harrington one ounce of crack cocaine for $1,100, providing a substantial discount
     AFFIDAVIT OF SHAWNA MCCANN –- 128                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 130 of 209




 1 because of some favor or assistance Jonathan Harrington had provided to Larry Collins in
 2 the past.
 3         214.   On September 30, 2020, at approximately 1:58 p.m., Larry Collins using
 4 TT16 called Jonathan Harrington at TT68. (Session 899.) During this call, Larry Collins
 5 told Jonathan Harrington that, “you can come grab that one [ounce of cocaine] if you
 6 want.” Jonathan Harrington said, “yep I’m about to be on my way.” At approximately
 7 3:07 p.m., agents observed, via remote video surveillance, Subject Vehicle 30 arrive at
 8 Larry Collins’s residence (Subject Premises 30). A male, later identified as Jonathan
 9 Harrington, got out of the driver’s seat of Subject Vehicle 30 and met Larry Collins, who
10 was standing on the sidewalk in front of his residence (Subject Premises 30). They both
11 walked to Larry Collins’s residence. At approximately 3:42 p.m., agents observed
12 Jonathan Harrington leave Larry Collins’s residence driving Subject Vehicle 30. Agents
13 followed Jonathan Harrington from the area and conducted a vehicle stop before Jonathan
14 Harrington made any other stops or met with any other individuals. Agents confirmed the
15 identity of Jonathan Harrington based on his driver’s license and conducted a probable
16 cause search of Jonathan Harrington, which resulted in the seizure of approximately 59.7
17 grams (total package weight) of crack cocaine from Jonathan Harrington’s pants pocket.
18 Agents also recovered a Glock .40 caliber pistol from his hip, which Jonathan Harrington
19 claimed he could legally carry and provided a concealed pistol license in his name.
20 Agents did not seize Jonathan Harrington’s phone. Later that day, during a call from
21 Jonathan Harrington using TT68 to Larry Collins at TT16, Jonathan Harrington stated
22 that he “just got blowed over” [stopped by law enforcement]. Jonathan Harrington further
23 explained that “they [law enforcement] found the work [narcotics] on me and everything
24 bro.” After going into more detail about what happened, Jonathan Harrington stated that
25 “they took my gun and the work [cocaine] and everything.” During the rest of the call,
26 Jonathan Harrington continued to discuss the details of the traffic stop. (Session 924.)
27         215.   On March 7, 2021, agents met with a confidential source, CS3, who was
28 familiar with Jonathan Harrington. CS3 advised that Jonathan Harrington is the little
     AFFIDAVIT OF SHAWNA MCCANN –- 129                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 131 of 209




 1 brother of Tyrone Harrington aka Tilt who died a few years ago. Prior to his death,
 2 Tyrone Harrington was a mid-level drug trafficker. CS3 reported that Jonathan
 3 Harrington, since his brother’s death, has taken over Tyrone Harrington’s drug trafficking
 4 operation and currently traffics narcotics with Derrel Lilly aka Boog. CS3 reported that
 5 Jonathan Harrington gets supplied up to nine ounces at a time and sells cocaine out of his
 6 house near Garfield High School (Subject Premises 31).
 7         216.   On March 4, 2021, at approximately 11:52 a.m., March 5, 2021, at
 8 approximately 12:07 a.m., and March 8, 2021, at approximately 1:05 a.m., agents
 9 observed Subject Vehicle 30 parked in the driveway of Subject Premises 31. On March
10 4, 2021, agents obtained a warrant for GPS location data on Jonathan Harrington’s cell
11 phone, TT68, which showed that Jonathan Harrington remained at Subject Premises 31
12 overnights from March 5, 2021, to the present. On March 9, 2021, at approximately 5:09
13 p.m., agents observed Subject Vehicle 30 back into the driveway of Subject Premises
14 31. Jonathan Harrington, identified based on a comparison to his driver’s license
15 photograph, exited Subject Vehicle 30, used a set of keys to open the front door of
16 Subject Premises 31, and entered the residence, indicating that Jonathan Harrington still
17 resides at this residence. I know based on my training and experience, that drug
18 traffickers frequently keep their narcotics and narcotics proceeds in their residences,
19 vehicles, and stash locations in order to protect their supply and to have the narcotics on
20 hand for transactions.
21         217.    I also know that drug traffickers maintain records and other trafficking-
22 related materials in their premises, including residences, for a long period of time,
23 including current and prior cell phone devices that contain text messages and contact lists
24 of drug trafficking associates and pay-owe sheets. Based on the above-referenced
25 intercepted communications, I believe that Jonathan Harrington is a multi-ounce cocaine
26 trafficker who likely keeps his narcotics supply and proceeds in Subject Premises 31 and
27 Subject Vehicle 30.
28 / / /
     AFFIDAVIT OF SHAWNA MCCANN –- 130                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 132 of 209




 1            P.       Eugene McGee’s Residence and Vehicle
 2            218.     During this investigation, based on physical surveillance, GPS location data
 3 for Eugene McGee’s cell phone (TT23), 67 and Washington Department of Licensing
 4 records, agents identified Eugene McGee’s residence as 29112 9th Place South, Federal
 5 Way, Washington (Subject Premises 32), and his vehicle as a white 2012 Dodge 1500
 6 bearing Washington license C42162U registered to EMC Enterprises LLC 68 at Subject
 7 Premises 32 (Subject Vehicle 31). From October 2020 through the beginning of March
 8 2021, except for a couple of weeks in November and again in late January/early
 9 February, agents obtained GPS location data on Eugene McGee’s cell phone, TT23; that
10 data showed that Eugene McGee remained at Subject Premises 32 overnights from
11 October 2020 to March 2021. Based on intercepted communications on TT16 used by
12 Larry Collins, agents obtained a court-authorized wire and electronic communications
13 interception on TT23 used by Eugene McGee. During this investigation, and specifically
14 the period of wire and electronic communications interception, agents intercepted
15 communications and/or observed Eugene McGee meet with Larry Collins before and
16 after Larry Collins conducted narcotics transactions. Eugene McGee also openly
17 discussed his history of drug trafficking on intercepted calls and discussed his current
18 money laundering practices on intercepted calls. Some of these intercepted
19 communications and agents’ observations are noted below for purposes of establishing
20 probable cause to search Subject Premises 32 and Subject Vehicle 31.
21            219.     Eugene McGee has federal felony convictions for distribution of cocaine
22 and possession with intent to distribute cocaine, and state felony convictions for
23 transporting/selling narcotics.
24
25
     67
        Agents obtained a search warrant for GPS location data for TT23 and confirmed the user is Eugene McGee based
26   on physical surveillance observing Eugene McGee, identified based on a comparison to his driver’s license
     photograph, in the same area of GPS location data for TT23 at different locations and times.
27   68
        Eugene McGee is listed as the governing person for “EMC Enterprises, LLC” with UBI 603-489-140, which was
     opened in March 2015. The records list the email address “jerichom07@yahoo.com” and telephone numbers (206)
28   280-9706 (TT23) and (206) 957-6209.
       AFFIDAVIT OF SHAWNA MCCANN –- 131                                                      UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 133 of 209




 1         220.    On September 8, 2020, at approximately 6:35 p.m., Larry Collins using
 2 TT16 called Eugene McGee at TT23. (Session 142.) During this call, Larry Collins
 3 asked, “What you got goin’ on [narcotics supply]?” Eugene McGee replied, “[He] told
 4 me he was going to come right back with something [narcotics]. And then the other day,
 5 he said he had something but he got ‘em wet. Then he said he was going to get back with
 6 me. So I’ve been waiting on [him] to call me back. Cuz he said he can get them whenever
 7 he want. But shit. I’m sitting here mad [] because I gave them all way and I didn’t really
 8 get shit. I was helping [him] out. I just though he was going to hit me right back. I was
 9 trying to helping him move them bitches quick [sell narcotics].” Based on my training
10 and experience, I believe that Larry Collins asked Eugene McGee if Eugene McGee had
11 any narcotics supplies or narcotics purchase transactions lined up, and that Eugene
12 McGee discussed working with an unknown male on a drug transaction. I know that
13 “going on” and “moves” are common terms used by drug traffickers to refer to drug
14 transactions.
15         221.    On September 28, 2020, at approximately 9:13 p.m., Larry Collins using
16 TT16 called Eugene McGee at TT23. (Session 808.) During this call, Eugene McGee
17 said, “Waiting on you and Randy [Randolph Brown], but you never came by . . . You
18 know what I’m talking about then, right?” Larry Collins replied, “Oh ok, ok. Tomorrow
19 I’ll call you.” Based on my training and experience, and the intercepted call discussed
20 below, I believe that Eugene McGee and Larry Collins discussed a meeting that Larry
21 Collins missed that also involved Randolph Brown. Based on intercepted calls between
22 Larry Collins and Randolph Brown (TT24) and the search of Randolph Brown’s
23 residence, which resulted in the seizure of several ounces of cocaine and firearms, I know
24 that Larry Collins and Randolph Brown are narcotics traffickers who supply each other
25 based on whomever found the best price and quality of narcotics. Accordingly, I believe
26 the meeting that Eugene McGee referred to during this call was narcotics related. I also
27 know that Eugene McGee was intercepted on previous wiretap investigations discussing
28 narcotics transactions and narcotics trafficking and was likely notified in writing of such
     AFFIDAVIT OF SHAWNA MCCANN –- 132                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 134 of 209




 1 interception afterwards; therefore, I believe Eugene McGee is cautious when talking over
 2 the phone and avoids explicitly discussing, in detail, narcotics trafficking activities other
 3 than referencing a meeting with two known narcotics traffickers—Larry Collins and
 4 Randolph Brown.
 5         222.   About two minutes after getting off the phone with Eugene McGee, on
 6 September 28, 2020, at approximately 9:18 p.m., Larry Collins using TT16 called
 7 Randolph Brown at TT24. (Session 809.) During this call, Larry Collins said, “I might
 8 have a line tomorrow [able to get narcotics tomorrow] so uh, uh a line for sure tomorrow,
 9 so uh . . .” and Randolph Brown interjected, “Something different [different type/batch of
10 narcotics than the previous deal]?” Larry Collins said, “Yup, but I’ll come get your stash
11 [money] from you . . . I think it will be like 1350 or something [$1,350 per ounce of
12 cocaine].” Based on my training and experience, I believe that Larry Collins called
13 Randolph Brown to tell him that Larry Collins was expecting to get supplied with
14 narcotics tomorrow. I believe that the “line” Larry Collins referred to during this call was
15 a reference to getting supplied narcotics by Eugene McGee based on the earlier
16 intercepted call between Eugene McGee and Larry Collins in which the parties discussed
17 talking the next day.
18         223.   On September 29, 2020, at approximately 1:43 p.m., Larry Collins using
19 TT16 called Eugene McGee at TT23. (Session 835.) During this call, Eugene McGee
20 asked, “Did you get my text?” Larry Collins replied, “Ok, I’ll stop by there.” Based on
21 my training and experience, I believe that Eugene McGee sent Larry Collins a text
22 message, again, discreetly discussing narcotics trafficking activities and prompting Larry
23 Collins to meet with him. Investigators reviewed text messages on TT16 and did not
24 observe any text messages from Eugene McGee (TT23) to Larry Collins that day. I know
25 based on other intercepted calls that Larry Collins has another cell phone device and
26 based on my training and experience of drug traffickers, I know that Eugene McGee also
27 likely has other cell phone devices. I also know that sophisticated narcotics traffickers
28
     AFFIDAVIT OF SHAWNA MCCANN –- 133                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 135 of 209




 1 frequently use encrypted communication applications, like Signal and WhatsApp, to
 2 discuss narcotics trafficking activities to avoid law enforcement detection.
 3            224.     Immediately after getting off the phone with Eugene McGee, Larry Collins
 4 using TT16 attempted to call Randolph Brown at TT24 with no answer. (Session 836.)
 5 On September 29, 2020, at approximately 2:27 p.m., Larry Collins (TT16) told Eugene
 6 McGee (TT23) during an intercepted call that he was about to come out to meet Eugene
 7 McGee. (Session 839.) About an hour later, Larry Collins using TT16 called Randolph
 8 Brown at TT24. (Session 842.) During this call, Larry Collins said, “it will be the twelve-
 9 feezy [$12,500] man . . . . That’s what he, that’s what I, that’s what I grabbed for you . . .
10 A neen [nine ounces of cocaine].” Randolph Brown replied, “Na, I ain’t got, I don’t got
11 that much [money]. I don’t want that much though. I was only trying to get the . . . Yeah.
12 I ain’t even got that much [money]. I still got most . . . All of, some of that, most of that
13 other shit [cocaine]. I thought we was going to do the half thing [half of nine ounces].”
14 Larry Collins said, “Naw, he [supplier] wasn’t trying to do it like that. I have to call him
15 and tell him. See what he says.” Immediately after getting off the phone with Randolph
16 Brown, Larry Collins using TT16 called Eugene McGee at TT23 with no answer.
17 (Session 843.) Based on my training and experience and the intercepted communications,
18 I believe that Larry Collins met with Eugene McGee and picked up at least nine ounces
19 of cocaine 69 for himself and Randolph Brown, and that in the above-referenced call
20 between Larry Collins and Randolph Brown, Larry Collins told Randolph Brown that he
21 had grabbed nine ounces of cocaine for Randolph Brown and the price was $12,500.
22 Randolph Brown told Larry Collins that he did not have enough money to cover the full
23 nine ounces of cocaine for $12,500 and that Randolph Brown was only expecting to get
24 half of the nine ounces of cocaine. Larry Collins then told Randolph Brown that he would
25 call his supplier and see if the supplier agreed to only sell half of the nine ounces of
26
27   69
       Based on my training and experience, including experience with intercepted calls in this investigation and in a
     prior, related investigation, I know that “nina” refers to nine ounces (a quarter-kilogram) of cocaine; “neen” appears
28   to be a shortened version of “nina.”
       AFFIDAVIT OF SHAWNA MCCANN –- 134                                                        UNITED STATES ATTORNEY
                                                                                               700 STEWART STREET, SUITE 5220
       USAO #2019R01083
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 136 of 209




 1 cocaine; immediately after getting off the phone with Randolph Brown, Larry Collins
 2 called Eugene McGee at TT23, indicating that Larry Collins’s source of supply for the
 3 nine ounces of cocaine was Eugene McGee.
 4         225.   On September 30, 2020, about 20 minutes after the interdiction stop on
 5 Jonathan Harrington as he was leaving Larry Collins’s residence after purchasing cocaine
 6 from Larry Collins (as discussed above), agents, via remote video surveillance, observed
 7 Eugene McGee arrive at Larry Collins’s residence driving Subject Vehicle 31.
 8 Previously, at approximately 3:24 p.m., investigators intercepted a call (Session 920) on
 9 TT16 between Larry Collins and Eugene McGee (TT23). During that call, Larry Collins
10 told Eugene McGee that he was home, and Eugene McGee agreed to come by later. At
11 approximately 4:20 p.m., investigators observed Larry Collins walk to Eugene McGee,
12 who was seated in Subject Vehicle 31. Investigators could see that Larry Collins was
13 holding his phone away from his face, indicating that he was on speakerphone. At that
14 time, investigators were intercepting a phone call between Larry Collins using TT16 and
15 Jonathan Harrington, who had just been released by law enforcement from the
16 interdiction stop and who called Larry Collins to discuss the stop. (Session 924.) Larry
17 Collins got into the front passenger seat of Subject Vehicle 31 while still talking with
18 Jonathan Harrington. On the intercepted call between Larry Collins (TT16) and Jonathan
19 Harrington, agents believed they heard Eugene McGee finishing another call in the
20 background as Larry Collins got into the truck. Larry Collins continued the conversation
21 with Jonathan Harrington for approximately four more minutes while in the truck with
22 Eugene McGee. It appeared Larry Collins kept the phone on speaker so that Eugene
23 McGee could hear the conversation. At approximately 4:48 p.m., investigators observed,
24 via remote video surveillance, Larry Collins get out of Subject Vehicle 31 and go back
25 inside his house; Eugene McGee drove off.
26         226.   On February 16, 2021, at approximately 5:13 p.m., agents intercepted a call
27 between Eugene McGee using TT23 and an unknown male using phone number (916)
28 402-7778 (referred to as UM7778). (Session 1502.) During this call, Eugene McGee said
     AFFIDAVIT OF SHAWNA MCCANN –- 135                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 137 of 209




 1 that he was “in his white truck, a 1500 Dodge Ram (Subject Vehicle 31).” UM7778
 2 asked, “say I need a hard money, what I need to do with that . . . say I want to grab like
 3 five little spots [properties] at the same time, but they over in the Louv, one in Texas . . .
 4 and Kansas City.” Eugene McGee said, “you got to find a hard money launderer that does
 5 them out of different states” and that “some do them in just Washington, some do them in
 6 30 states, some do them all over, just depends on who you’re fucking with.” Based on my
 7 training and experience, I believe that UM7778 asked Eugene McGee for advice on how
 8 to launder hard cash to clean the money through buying properties with dirty money and
 9 then flipping and selling the properties thereby getting clean money from the sale of the
10 property. In particular, I know from other intercepted communications, that Eugene
11 McGee owns and flips (i.e., resells) several different properties in different states.
12         227.    For example, on February 19, 2021, at approximately 8:19 a.m., agents
13 intercepted a call between Eugene McGee using TT23 and an unknown male using phone
14 number (206) 604-0742 (referred to as UM0742). (Session 2142.) During this call,
15 UM0742 discussed telling a male named Carlos to “stay away from that game [drug
16 dealing]” because “that game [drug dealing] is nothing but a dead end . . . that shit is
17 washed up and it’s changed. All N* doing is telling [talking to police], and it’s washed
18 up. The technology they [police] have now, man, it’s a no win.” Eugene McGee said,
19 “it’s easy money [drug money] and a lot of cats [drug dealers] are addicted to it . . . you
20 sitting on 200 grand [$200,000] you’re in the game, you can start your life off [with the
21 drug proceeds] and do good.” UM0742 then talked about a “cat [drug dealer]” from
22 Tacoma who came to him ten years ago and said “I’ve been in this game [drug dealing]
23 for a long time and I’ve got $1.3 million [drug money] and I don’t want to be in this
24 game no more” and how UM0742 said he could not just “take the $1.3 million” from the
25 male because that would be “money laundering.” UM0742 said instead he found the male
26 an apartment building in downtown Tacoma to buy for $1.1 million with the money, the
27 male bought the apartment building and converted the top floors into a penthouse, and the
28 male “got out of the game,” opened up an LLC, and UM0742 showed him how “to
     AFFIDAVIT OF SHAWNA MCCANN –- 136                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 138 of 209




 1 manage them and do it”; six months later “them people [police] came in and swooped up
 2 [arrested] his whole crew, but not him,” and now the male is living in the penthouse of
 3 that apartment building and living off the rental income. Based on my training and
 4 experience, I believe that Eugene McGee and UM0742 are discussing how to launder
 5 illegal drug proceeds through buying properties and then renting or selling the properties
 6 thereby getting cleaned money from the rental or sale. Based on Eugene McGee’s
 7 practice of owning and flipping real estate, I know that Eugene McGee understands how
 8 to launder money through this method.
 9         228.   On February 15, 2021, at approximately 12:44 p.m., Eugene McGee using
10 TT23 had a call with an unknown male using phone number (206) 856-2101 (referred to
11 as UM2101). (Session 1226.) Eugene McGee discussed how a plumber was asking him
12 how he got into the real estate business and the plumber asked “did you have the money
13 before you went on ‘vacation’ or after. And then it dawned on me what he mean by
14 vacation. ‘Did you have the money before you went to prison or after?” Eugene McGee
15 said that “he [the plumber] got it [the information about McGee being in prison] from
16 Jim…and Jim always asks me that all the time [where McGee got his money to invest in
17 real estate].” Based on my training and experience, I believe that Eugene McGee told
18 UM2101 was questioning where Eugene McGee got the money that McGee was using to
19 buy and flip real estate properties and was questioning whether the money came from
20 illicit drug proceeds before Eugene McGee was arrested and incarcerated.
21         229.   On February 16, 2021, at approximately 11:22 a.m., Eugene McGee using
22 TT23 had a call with an unknown male using phone number (985) 969-6262 (referred to
23 as UM6262). (Session 1386.) During this call, Eugene McGee discussed his current real
24 estate flipping project. Eugene McGee discussed how he bought the house for “5
25 something [$500,000]” and put “under $200,000 in it” fixing up the house and how
26 Eugene McGee plans to sell the house for “about $1.2, $1.25…or $1.3 million.” Later in
27 the call, Eugene McGee discussed how he got “to take them little coins I got now [from
28 drug trafficking] and just try to invest it the right way and keep me going. So I was like
     AFFIDAVIT OF SHAWNA MCCANN –- 137                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 139 of 209




 1 fuck it, if I get me a few properties and they do good or whatever, I don’t get nothing
 2 else, shoot that will take me out until I go.” Based on my training and experience, I
 3 believe that Eugene McGee described how he purchased a house for around $500,000,
 4 put about $200,000 of improvements into the house, and intends to sell the house for
 5 between $1.2 million and $1.3 million. Agents obtained reported earnings/wages for
 6 Eugene McGee from Washington State Employment Security Department, which showed
 7 that Eugene McGee had no reported wages from January 1, 2009, to December 31, 2020,
 8 and earned a total of $4,311.82 in 2008 from a business called West Courier Express.
 9 Accordingly, I believe this is an example of Eugene McGee discussing buying and
10 flipping real estate as a means of using illicit money from drug trafficking to buy the
11 property at $500,000, putting $200,000 of illicit money from drug trafficking into home
12 improvements, and then selling the property at $1.2 -$1.3 million thereby receiving the
13 net profit from the house sale in clean money.
14         230.   On February 18, 2021, at approximately 8:30 a.m., agents intercepted a call
15 between Eugene McGee using TT23 and an unidentified male using phone number (213)
16 952-0897 (referred to as UM0897). During this call, the parties engaged in social talk
17 about work and people they knew who went to jail. At one point during the call, UM0897
18 said to Eugene McGee, “a lot of people don’t know, you know, your history on what
19 you’ve done before you was selling drugs and went to prison, or whatever the fuck. You
20 know before all the drug shit came up . . . .” It was unclear from the conversation and
21 context whether UM0897 was referring to Eugene McGee or speaking in general terms.
22         231.   On physical surveillance during the wire and electronic intercepts of TT23
23 from February 8, 2021, through March 9, 2021, agents frequently observed Eugene
24 McGee coming and going from Subject Premises 32 driving Subject Vehicle 31,
25 including seeing Subject Vehicle 31 parked at Subject Premises 32 overnights, and GPS
26 location data for TT23 placing McGee at Subject Premises 32 overnights through March
27 8, 2021, indicating that Eugene McGee still resides at Subject Premises 32 and uses
28 Subject Vehicle 31. For example, on February 25, 2021, agents observed Subject
     AFFIDAVIT OF SHAWNA MCCANN –- 138                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 140 of 209




 1 Vehicle 31 pulling into the driveway of Subject Premises 32. On March 3, 2021, Eugene
 2 McGee using TT23 called Larry Collins at TT16 and told Larry Collins that he was
 3 “outside.” (Session 5224.) Agents observed, via remote video surveillance, Subject
 4 Vehicle 31 parked in front of Larry Collins’s residence with only a male driver occupant,
 5 believed to be Eugene McGee based on the phone call, investigators’ prior observations
 6 of Eugene McGee driving Subject Vehicle 31, and the fact that Subject Vehicle 31 is
 7 registered to Eugene McGee. Larry Collins exited his residence (Subject Premises 30)
 8 and talked to Eugene McGee while standing on the sidewalk in front of his residence and
 9 leaning on the front passenger window of Subject Vehicle 31. Accordingly, I believe
10 Eugene McGee still is using Subject Vehicle 31 to meet with other Michael Walker DTO
11 members.
12         232.   Accordingly, agents believe that Eugene McGee is a source of supply of
13 cocaine to Larry Collins and Randolph Brown, among others, and also has engaged in
14 money laundering. I know based on my training and experience, that drug traffickers
15 frequently keep their narcotics, narcotics proceeds, and documents and other evidence of
16 money laundering in their residences, vehicles, and stash locations in order to protect
17 their supply, money, and to have the narcotics on hand for transactions. I also know that
18 drug traffickers maintain records and other trafficking-related materials in their premises,
19 including residences, for a long period of time, including current and prior cell phone
20 devices that contain text messages and contact lists of drug trafficking associates and
21 pay-owe sheets. Based on the above-referenced intercepted communications, I believe
22 that Eugene McGee is a multi-kilogram cocaine trafficker who likely keeps his narcotics
23 supply, narcotics proceeds, and evidence of money laundering in Subject Premises 32
24 and Subject Vehicle 31.
25         Q.     Jermaine Brooks’s Residence
26         233.   During this investigation, based on physical surveillance, law enforcement
27 database checks, and intercepted communications, agents identified Jermaine Brooks’s
28 residence as 3034 South Holden Street, Seattle, Washington (Subject Premises 48).
     AFFIDAVIT OF SHAWNA MCCANN –- 139                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 141 of 209




 1 Agents obtained GPS location data on Jermaine Brooks’s cell phone, TT37, which
 2 showed that Jermaine Brooks frequented Subject Premises 48 from around September
 3 30, 2020, to November 6, 2020, and from March 1, 2021, to the present, including
 4 staying overnight and making brief trips to and from that location. A check of the
 5 CLEAR database on March 14, 2021, showed that Subject Premises 48 was associated
 6 with Jermaine Brooks as recently as May 2020. A Kent Police Department incident report
 7 from May 18, 2017, showed that TT37 was the contact for Jermaine Brooks who reported
 8 he was the victim of credit card fraud. Agents intercepted a communication regarding
 9 Jermaine Brooks discussing supplying David Kelley using TT19 (identification discussed
10 above) with cocaine. This intercepted call and agents’ observations are noted below for
11 purposes of establishing probable cause to search Subject Premises 48.
12         234.   Jermaine Brooks has a prior federal felony conviction for bank fraud.
13         235.   On September 16, 2020, at approximately 3:31 p.m., Jermaine Brooks
14 using phone number (206) 898-7122 (TT37) called David Kelley at TT19. (Session 821.)
15 During this call the following discussion took place:
16         TT37: Calling to check up on you man. See how things was going.
17         TT19: Man shit. Yeah.
18         TT37: [unintelligible]
19         TT19: Waiting on [cocaine supply], you know.
20         TT37: He [supplier] said, you know I was just on the phone with him [supplier].
21         He [supplier] said that everything, everything [cocaine] that I’ve been asking for
22         should be here within this month. He [supplier] told me he got uh, he told me he
23         got 5 [kilograms of cocaine] for me.
24         TT19: Ok.
25         TT37: It’s a start. You heard [unintelligible]
26         TT19: Uh not really. But shoot. But then the [unintelligible] has been slow [drug
27         trafficking has slowed down recently].
28
     AFFIDAVIT OF SHAWNA MCCANN –- 140                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 142 of 209




 1        TT37: Yeah, yeah. He [supplier] said, he said. I know from this one Kuddi, he
 2        paid 58 [$58,000 per kilogram of cocaine].
 3        TT19: Woah.
 4        TT37: I said, I said, I said the same thing. I said God damn! And he [supplier]
 5        didn’t give me no true number [real price per kilogram of cocaine] until they touch
 6        down [arrive in Seattle]. That’s the crazy part.
 7        TT19: Yeah.
 8        TT37: You know so, I’m just waiting on him [supplier]. The last time I talked to
 9        him [supplier] was like two months ago. And he had said he would be at me for
10        the 48 [$48,000 per kilogram of cocaine].
11        TT19: Yeah.
12        TT37: But none of that never came through. Now [unintelligible] he said
13        [unintelligible] for definite, he said for definite, you know, everything [cocaine]
14        should be in town this month. Before this month is up. And your boy [customer]
15        keep, he [customer] keep bugging me knowing he owe me all the money in the
16        world [drug debt]. But he keep bugging me talking about, man, he trying to get on
17        [get supplier with cocaine].
18        TT19: Mmmm.
19        TT37: But man. You know who I’m talking about right.
20        TT19: Yeah
21        TT37: Your tenant
22        TT19: Right.
23        TT37: I’m like no, I won’t be able to do that. I ain’t really responded. But I won’t
24        be able to do that.
25        TT19: Yeah.
26        TT37: So yeah man, just uh, just uh stay fast. It’s [cocaine] coming pimp.
27        TT19: Ok yep.
28        TT37: It’s definitely coming.
     AFFIDAVIT OF SHAWNA MCCANN –- 141                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 143 of 209




 1         TT19: Alright, yep.
 2         TT37: Alright so I’ll be with you [call you soon]. Try to keep your ear close to the
 3         street, man.
 4         TT19: Man I be . . .
 5         TT37: As far as, I mean, as far as the, I’m not talking about, you know, someone
 6         coming to you. I don’t need neither one of us to step out of our comfort zone, but
 7         just in terms of numbers [current pricing for negotiating this five-kilogram deal
 8         due to fluctuating cocaine prices], as far as numbers go.
 9         TT19: Right, yeah. I [unintelligible]
10         TT37: Right, right. Just keep your ear close to the ground so when it [cocaine] do
11         come through [to Seattle]. I know what to, I know what [price/quantity] to shoot
12         him [supplier] with, so.
13         TT19: Yeah, right.
14         TT37: That’s all I’m saying, you know what I mean. So, so when I call you, man,
15         I’m going to be needing your help on that.
16         TT19: Right yep.
17         TT37: Alright.
18         236.   Based on my training and experience, I believe that Jermaine Brooks is a
19 cocaine trafficker who had a supplier that he planned to purchase at least five kilograms
20 of cocaine from and that Jermaine Brooks reached out to David Kelley to get Kelley’s
21 assistance with negotiating and completing this cocaine transaction. Jermaine Brooks
22 demonstrated in this call that he had knowledge of the drug trafficking market and pricing
23 at the time of the call, was in contact with a supplier who could sell kilogram amounts of
24 cocaine, and had customers/re-distributors calling him who owed him money, likely from
25 prior drug transactions. Additionally, I know based on my training and experience that
26 obtaining a relationship with a multi-kilogram supplier takes years of being in the drug
27 trafficking world and developing trusted connections and relationships with suppliers and
28
     AFFIDAVIT OF SHAWNA MCCANN –- 142                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 144 of 209




 1 other drug traffickers, such that Jermaine Brooks has likely been a long-term drug
 2 trafficker to have a multi-kilogram source of supply of cocaine contact.
 3         237.   In September 2020, agents obtained a search warrant for GPS location data
 4 on TT37. On September 23, 2020, at approximately 3:03 p.m., GPS location data for
 5 TT37 put the device within the city limits of Yakima, Washington. Earlier that day, GPS
 6 location data for TT37 had put the device in North Bend, Washington, indicating that
 7 Jermaine Brooks was traveling to Yakima from Western Washington. Investigators
 8 suspected Jermaine Brooks was traveling to Yakima for the purpose of getting supplied
 9 with narcotics to bring back to the Seattle area. Investigators continued to monitor the
10 GPS location data for TT37. At approximately 4:20 p.m., GPS location data for TT37 put
11 the device within range of Interstate 90 and Cle Elum, indicating that Jermaine Brooks
12 had departed Yakima and was traveling westbound towards the Seattle area. Surveillance
13 personnel staged along Interstate 90 from Bellevue towards Snoqualmie Pass to try and
14 locate TT37. Investigators attempted to locate TT37 as it traveled westbound along
15 Interstate 90 but were not successful due to the large GPS ping radii. Based on my
16 training and experience, I know that a major drug trafficking route runs from Mexico,
17 through California, and into Yakima/Eastern Washington and that from Eastern
18 Washington, narcotics are then distributed across Washington state. Accordingly, based
19 on the intercepted call between David Kelley and Jermaine Brooks in which Jermaine
20 Brooks indicated that he had a supplier that had five kilograms of cocaine for Jermaine
21 Brooks, I believe this trip to Yakima, Washington likely was to pick up the cocaine and
22 bring the cocaine to the Seattle area.
23         238.    On September 25, 2020, at approximately 5:08 p.m., GPS location data for
24 TT37 put the device within range of Subject Premises 48. Agents arrived at Subject
25 Premises 48 and observed three vehicles parked in front of the residence: a white 2014
26 Audi A4 bearing Washington state license plate number BKU2019 registered to Deborah
27 V. Fletcher at 26344 220th Place Southeast, Maple Valley, Washington; a 1997 Honda
28 Accord bearing Washington state license plate number AFJ8273 registered to Victoria D.
     AFFIDAVIT OF SHAWNA MCCANN –- 143                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 145 of 209




 1 Fletcher at 26344 220th Place Southeast, Maple Valley, Washington; and a black 2020
 2 Ford F150 bearing Washington state license plate number C16484U registered to
 3 Enterprise Rental. At approximately 7:39 p.m., agents observed at least one person come
 4 out of Subject Premises 48 and get into the Audi, but it was too dark to identify the
 5 individual. At approximately 8:05 p.m., the Audi pulled out of the driveway and left
 6 eastbound. Surveillance personnel followed the Audi and observed at least two occupants
 7 in the vehicle but, again, it was too dark to identify the occupants. The Audi continued
 8 eastbound to Martin Luther King Jr Way South and then went southbound. At
 9 approximately 8:11 p.m., GPS location data for TT37 showed that the device had moved
10 southward and was within range of the Audi. The Audi eventually got onto southbound
11 Interstate 5, where it stayed until it reached Interstate 405. The Audi then went eastbound
12 on Interstate 405, continuing until it got off at Exit 4 and entered onto Highway 169
13 towards Maple Valley. GPS location data for TT37 showed that the device continued to
14 be within range as the Audi traveled eastbound. The address on Jermaine Brooks’s
15 driver’s license was listed at 26344 220th Place Southeast, Maple Valley, Washington. At
16 approximately 8:36 p.m., the Audi was within a few blocks of Jermaine Brook’s listed
17 address. Surveillance personnel did not follow the Audi into the residential
18 neighborhood. At approximately 8:43 p.m., agents drove by 26344 220th Place
19 Southeast, Maple Valley, Washington. The Audi was parked and unoccupied in front of
20 the residence. At approximately 9:02 p.m., agents observed the Audi pull back out of the
21 neighborhood. The Audi retraced the same path it took earlier, but in reverse back
22 towards Seattle. Agents were able to momentarily see inside the vehicle. A female was in
23 the front passenger seat and a male with large framed glasses, resembling the driver’s
24 license photograph of Jermaine Brooks, was driving, but agents could not positively
25 identify him due to the dark conditions at that time of night. GPS location for TT37
26 showed the device was within range of the Audi as it traveled back towards Subject
27 Premises 48.
28
     AFFIDAVIT OF SHAWNA MCCANN –- 144                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 146 of 209




 1         239. In February 2021, agents obtained a search warrant for renewed GPS
 2 location data on TT37. On March 4, 2021, at approximately 5:30 a.m., agents conducted
 3 physical surveillance at Subject Premises 48. GPS location data for TT37 placed
 4 Jermaine Brooks there overnight, indicating that Jermaine Brooks was still residing at
 5 Subject Premises 48. Agents observed the same white 2014 Audi A4 bearing
 6 Washington license plate BKU2019, the same black 1997 Honda Accord bearing
 7 Washington license plate AFJ8273 registered to Victoria Deborah Fletcher, and a 2020
 8 white Nissan Murano bearing Washington license plate BWF9145 registered to
 9 Enterprise Rental parked at Subject Premises 48. Information provided by Enterprise
10 Rental showed that this Nissan Murano was rented by Jermaine Brooks using address
11 “3034 SW Holden Street” (Subject Premises 48), and phone number TT37.
12         240.   On March 4, 2021, at approximately 3:22 p.m., agents observed the Nissan
13 Murano depart Subject Premises 48 with a sole male driver wearing glasses. Agents
14 followed this Nissan Murano and identified the driver as Jermaine Brooks based on a
15 comparison to his driver’s license photograph and a social media photograph posted on
16 the Facebook account of “Deborah Fletcher,” which has several photographs of the user
17 Deborah Fletcher and Jermaine Brooks, wearing glasses, that indicate the two are in a
18 dating relationship. At approximately 3:31 p.m., GPS location data for TT37 showed that
19 the device was travelling with Jermaine Brooks towards downtown Seattle. At
20 approximately, 3:38 p.m., agents observed Jermaine Brooks abruptly pull over on the side
21 the road at Columbia Street and 5th Avenue in downtown Seattle. Agents observed an
22 unknown heavy-set white female walk up to the passenger side window of the Nissan
23 Murano and meet with Jermaine Brooks for about one minute; during this time agents
24 were unable to see whether Jermaine Brooks or the female exchanged any items. The
25 female then walked away from the Nissan Murano, and Jermaine Brooks drove off at
26 approximately 3:39 p.m. Based on my training and experience, I believe this brief
27 interaction between Jermaine Brooks and the unknown female was indicative of a drug
28 transaction because of the short duration of the interaction, the manner of the interaction
     AFFIDAVIT OF SHAWNA MCCANN –- 145                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 147 of 209




 1 of pulling over abruptly with no other legitimate reason and talking outside the vehicle
 2 window, and the location of downtown Seattle. After Jermaine Brooks stopped at a
 3 Safeway grocery store and another store near Subject Premises 48, agents observed
 4 Jermaine Brooks return to Subject Premises 48 and park the Nissan Murano in the
 5 driveway at approximately 4:28 p.m.
 6         241.    I know based on my training and experience, that drug traffickers
 7 frequently keep their narcotics, narcotics proceeds, and firearms in their residences,
 8 vehicles, and stash locations in order to protect their supply and to have the narcotics on
 9 hand for transactions. I also know that drug traffickers maintain records and other
10 trafficking-related materials in their premises, including residences, for a long period of
11 time, including current and prior cell phone devices that contain text messages and
12 contact lists of drug trafficking associates and pay-owe sheets. Based on the above-
13 referenced intercepted communications, there is probable cause to believe that Jermaine
14 Brooks is a cocaine source of supply to David Kelley and that Jermaine Brooks keeps his
15 narcotics supply and proceeds in Subject Premises 48.
16                KNOWLEDGE BASED ON TRAINING AND EXPERIENCE
17         242.    Based upon my training and experience, and my discussions with other
18 experienced officers and agents involved in drug investigations, I know the following:
19                 a.    Traffickers of controlled substances, and those who assist them,
20         maintain and tend to retain accounts or records of their drug trafficking activities,
21         including lists of drug quantities and money owed (pay-owe sheets), telephone
22         records including contact names and numbers, photographs, and similar records of
23         evidentiary value. These items are generally kept in locations where drug
24         traffickers believe their property is secure and will remain undetected from law
25         enforcement, such as inside their homes, vehicles, storage lockers, and businesses.
26                 b.    Traffickers of controlled substances commonly maintain records
27         reflecting names or nicknames, addresses, and/or telephone numbers of their
28         suppliers, customers and associates in the trafficking organization. Traffickers
     AFFIDAVIT OF SHAWNA MCCANN –- 146                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 148 of 209




 1        commonly maintain this information in books or papers as well as in their cellular
 2        telephones. Traffickers often maintain cellular telephones for ready access to their
 3        clientele and to maintain their ongoing drug trafficking. Traffickers often change
 4        their cellular telephone numbers to avoid detection by law enforcement, and it is
 5        common for traffickers to use more than one cellular telephone at any one time.
 6               c.     Traffickers maintain evidence of their criminal activity at locations
 7        that are convenient to them, including their residences, vehicles, and storage
 8        lockers. This evidence often includes not only contraband and paraphernalia, but
 9        also financial records, records of property and vehicle ownership, records of
10        property rented, and other documentary evidence relating to their crimes. Drug
11        traffickers sometimes take or cause to be taken photographs and/or video
12        recordings of themselves, their associates, their property, and their illegal product.
13        These individuals often maintain these photographs and recordings in their
14        possession or at their premises.
15               d.     During the execution of search warrants, it is common to find
16        papers, letters, billings, documents, and other writings which show ownership,
17        dominion, and control of vehicles, residences, and/or storage units.
18               e.     Persons trafficking and using controlled substances commonly sell
19        or use more than one type of controlled substance at any one time.
20               f.     Traffickers frequently maintain items necessary for weighing,
21        packaging, and cutting drugs for distribution. This paraphernalia often includes,
22        but is not limited to, scales, plastic bags and cutting/diluting agents and items to
23        mask the odor of drugs.
24               g.     It is common for drug dealers to also be users of their product, and
25        that it is common for the drug user to maintain paraphernalia associated with the
26        use of controlled substances.
27               h.     Traffickers frequently maintain records, books, notes, ledgers, travel
28        documents, and other papers relating to the transportation and distribution of
     AFFIDAVIT OF SHAWNA MCCANN –- 147                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 149 of 209




 1        controlled substances, including travel records, in locations convenient to them,
 2        such as their residences and vehicles.
 3               i.     Traffickers frequently keep on hand amounts of United States
 4        currency in order to maintain and finance their ongoing narcotics business. They
 5        commonly deal in currency because of its untraceable nature. They sometimes
 6        convert their illicit currency into currency equivalents such as cashier’s checks and
 7        money orders. Traffickers often conceal in secure locations such as their
 8        residences and vehicles currency, financial instruments, precious metals, jewelry,
 9        and other items of value which are the proceeds of drug transactions, and evidence
10        of consequential financial transactions relating to obtaining, transferring,
11        secreting, or spending large sums of money made from engaging in drug
12        trafficking activities, and financial books, records, receipts, notes, ledgers, diaries,
13        journals, and all records relating to income, profit, expenditures, or losses, and
14        other records showing the management of such assets. Traffickers often have
15        money counters.
16               j.     Traffickers often maintain weapons, including guns, ammunition,
17        and body armor, in secure locations such as their residences and vehicles, in order
18        to protect their drugs and drug proceeds.
19               k.     Traffickers often have false identification documents and
20        identification documents in the names of others in order to conceal their identities.
21               l.     Traffickers very often place assets in names other than their own, or
22        use fictitious names and identification, to avoid detection of these assets by
23        government agencies, and that even though these assets are in other persons’
24        names, the drug dealers actually own and continue to use these assets and exercise
25        dominion and control over them.
26               m.     Illegal drug trafficking is a continuing activity over months and even
27        years. Illegal drug traffickers will repeatedly obtain and distribute controlled
28        substances on a somewhat regular basis, much as any distributor of a legitimate
     AFFIDAVIT OF SHAWNA MCCANN –- 148                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 150 of 209




 1         commodity would purchase stock for sale and, similarly, such drug traffickers will
 2         have an “inventory” which will fluctuate in size depending upon various factors to
 3         include the demand and supply for the product. I would expect the trafficker to
 4         keep records of his illegal activities for a period of time extending beyond the time
 5         during which he actually possesses illegal controlled substances, in order that he
 6         can maintain contact with his criminal associates for future drug transactions, and
 7         so that he can have records of prior transactions for which, for example, he might
 8         still be owed money, or might owe someone else money. These records are often
 9         created in code.
10         243.   As noted above, drug dealers use cellular telephones as a tool or
11 instrumentality in committing their criminal activity. They use them to maintain contact
12 with their suppliers, distributors, and customers. They prefer cellular telephones because,
13 first, they can be purchased without the location and personal information that land lines
14 require. Second, they can be easily carried to permit the user maximum flexibility in
15 meeting associates, avoiding police surveillance, and traveling to obtain or distribute
16 drugs. Third, they can be passed between members of a drug conspiracy to allow
17 substitution when one member leaves the area temporarily. Since cellular phone use
18 became widespread, every drug dealer I have contacted has used one or more cellular
19 telephones for his or her drug business. I also know that it is common for drug traffickers
20 to retain in their possession phones that they previously used, but have discontinued
21 actively using, for their drug trafficking business. Based on my training and experience,
22 the data maintained in a cellular telephone used by a drug dealer is evidence of a crime or
23 crimes. This includes the following:
24                a.     The assigned number to the cellular telephone (known as the mobile
25         directory number or MDN), and the identifying telephone serial number
26         (Electronic Serial Number, or ESN), (Mobile Identification Number, or MIN),
27         (International Mobile Subscriber Identity, or IMSI), or (International Mobile
28         Equipment Identity, or IMEI) are important evidence because they reveal the
     AFFIDAVIT OF SHAWNA MCCANN –- 149                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 151 of 209




 1        service provider, allow us to obtain subscriber information, and uniquely identify
 2        the telephone. This information can be used to obtain toll records, to identify
 3        contacts by this telephone with other cellular telephones used by co-conspirators,
 4        to identify other telephones used by the same subscriber or purchased as part of a
 5        package, and to confirm if the telephone was contacted by a cooperating source or
 6        was intercepted on a wiretap here or in another district.
 7               b.     The stored list of recent received calls and sent calls is important
 8        evidence. It identifies telephones recently in contact with the telephone user. This
 9        is valuable information in a drug investigation because it will identify telephones
10        used by other members of the organization, such as suppliers, distributors, and
11        customers, and it confirms the date and time of contacts. If the user is under
12        surveillance, it identifies what number he called during or around the time of a
13        drug transaction or surveilled meeting. Even if a contact involves a telephone user
14        not part of the conspiracy, the information is helpful (and thus is evidence)
15        because it leads to friends and associates of the user who can identify the user,
16        help locate the user, and provide information about the user. Identifying a
17        defendant’s law-abiding friends is often just as useful as identifying his drug-
18        trafficking associates.
19               c.     Stored text messages, emails, and any social media content/messages
20        (like Facebook messenger) are important evidence, similar to stored numbers.
21        Agents can identify both drug associates, and friends of the user who likely have
22        helpful information about the user, his location, and his activities.
23               d.     Photographs and video recordings on a cellular telephone, including
24        metadata, are evidence because they help identify the user, either through his or
25        her own picture/video, or through pictures/videos of friends, family, and associates
26        that can identify the user and the locations the user has been. Pictures/videos also
27        identify associates likely to be members of the drug trafficking organization. Some
28        drug dealers photograph/video groups of associates, sometimes posing with
     AFFIDAVIT OF SHAWNA MCCANN –- 150                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 152 of 209




 1        weapons and showing identifiable gang signs. Also, digital photos often have
 2        embedded “geocode” or GPS information embedded in them. Geocode
 3        information is typically the longitude and latitude where the photo was taken.
 4        Showing where the photo was taken can have evidentiary value. This location
 5        information is helpful because, for example, it can show where coconspirators
 6        meet, where they travel, and where assets might be located.
 7                      e.     Stored web browsing history is important evidence because it
 8        shows the user’s activities and places of interest, including if the user looked up
 9        addresses, restaurants, and other businesses on a web browser on the cell phone,
10        which can show where coconspirators meet, where they travel, and where assets
11        might be located. Moreover, through web browsing history, a user can also access
12        or look up associates or coconspirators on social media, which is valuable
13        information in a drug investigation because it will identify members of the
14        organization, such as suppliers, distributors and customers.f. Stored address
15        records are important evidence because they show the user’s close associates and
16        family members, and they contain names and nicknames connected to phone
17        numbers that can be used to identify suspects.
18               g.     Stored data in money transfer applications, such as Venmo and
19        CashApp, are important evidence because they show from whom and to whom the
20        user is sending money. In the era of digital currency and online money transfers, I
21        know based on my training and experience, and intercepted communications
22        during this investigation that drug traffickers, and specifically drug traffickers
23        within the Michael Walker DTO, use Cash App and other money transfer
24        applications to pay for drug products in lieu of physical cash. Accordingly, any
25        stored data on money transfer applications on cell phones can show the user’s drug
26        trafficking associates, customers, and other connections.
27               h.     Stored location data, including from any map applications on the cell
28        phone, are important evidence because the data can show where the user has been,
     AFFIDAVIT OF SHAWNA MCCANN –- 151                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 153 of 209




 1         including addresses of residences and business parking lots, which can show stash
 2         house locations, drug transaction meeting locations, or the addresses of a drug
 3         trafficker's associates, customers, or suppliers.
 4                     JUSTIFICATION FOR NIGHTTIME SERVICE
 5         244.   During the course of this investigation, investigators have seized
 6 approximately 33 firearms during probable cause stops and searches of or the execution
 7 of search warrants on individuals who are the focus of this investigation. Additionally,
 8 during the course of this investigation, subjects of this investigation or those associated
 9 with them have or are suspected to be involved in incidents of shootings, robbery, and
10 burglary with the use of firearms, and other crimes of violence. Currently, daybreak is
11 occurring around 6:00 a.m. Investigators intend to serve all of these warrants at 5:00 a.m.,
12 increasing the likelihood subjects are asleep as those serving the search warrants
13 approach the residences, decreasing the likelihood of subjects arming themselves,
14 destroying evidence, or alerting their co-conspirators prior to investigators knocking and
15 announcing.
16                                        CONCLUSION
17         245.   Based on the above-described information, there is probable cause to
18 believe that contained within the locations and vehicles, described in Attachments A and
19 A1 through A50, there exists evidence, fruits, and instrumentalities, as described in
20 Attachment B, of violations of 21 U.S.C. §§ 841 and 846 (distribution of, and possession
21 with intent to distribute, controlled substances, and conspiracy to do the same), 21 U.S.C.
22 § 843(b) (use of communication facilities to commit, facilitate, or further an act or acts
23 which constitute a felony), and 18 U.S.C. §§ 1956 and 1957 (money laundering and
24 conspiracy to do the same), committed by Michael Walker aka BD Miguel aka BG
25 Miguel aka Binkey, Cesar Clemente, Stevie Allen aka Tiger, Gregory Mason aka Saucy
26 aka Sauce, Aaron Wood, James Lowe aka Supopo aka Jaguar James, Douglas Wrenn,
27 Kevin Gipson aka KG aka General, Jimmy Carter aka J-Bone, Kenneth Lee, Kefentse
28 Olabisi aka KO aka Lil Man aka Kefentse Lumumba-Olabisi, Edward Coleman,
     AFFIDAVIT OF SHAWNA MCCANN –- 152                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2019R01083
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 154 of 209
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 155 of 209




 1                                      ATTACHMENT A
 2                            Locations and Vehicles to Be Searched
 3
 4         This warrant authorizes the government to search the following locations and
 5 vehicles for evidence, instrumentalities, and/or fruits of the commission of the following
 6 crimes, as further described in Attachment B hereto: distribution and possession with
 7 intent to distribute controlled substances, in violation of Title 21, United States Code,
 8 Section 841(a)(1), and conspiracy to commit these offenses in violation of Title 21,
 9 United States Code, Section 846; laundering of monetary instruments in violation of Title
10 18, United States Code, Sections 1956 and 1957, and conspiracy to commit the same; use
11 of a communications facility to commit, facilitate, or further acts which constitute a
12 felony drug offense in violation of Title 21, United States Code, Section 843(b); interstate
13 and foreign travel to promote, manage, establish, carry on, or facilitate unlawful activity,
14 in violation of Title 18, United States Code, Section 1952, in violation of Title 21, United
15 States Code, Section 952; possession of a firearm in furtherance of a drug trafficking
16 crime, in violation of Title 18, United States Code, Section 924(c); and prohibited person
17 in possession of a firearm, in violation of Title 18, United States Code, Section 922(g).
18         With respect to the locations to be searched, where that location is an apartment or
19 multi-family residence, or a business, storage locker, or other unit within a larger multi-
20 unit structure, the search is to include all rooms within the specific residence, business,
21 storage locker, or other unit, and any assigned garages or storage rooms, attached or
22 detached, and any vehicles found within an assigned garage or in any assigned parking
23 space, whether or not particularly named among the vehicles for which specific search
24 authorization is sought.
25         With respect to the locations to be searched, where that location is a single-family
26 residence, the search is to include all rooms within the residence, and all garages, storage
27 rooms, outbuildings, and other structures, attached or detached, and any vehicles found
28
     ATTACHMENT A - 1                                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                                  SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 156 of 209




 1 within the curtilage of the residence, whether or not particularly named among the
 2 vehicles for which specific search authorization is sought.
 3         With respect to the locations and vehicles to be searched, the search is to include
 4 all containers, locked or unlocked, where the items in Attachment B could be found.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A - 2                                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                                 SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 157 of 209




 1                                   ATTACHMENT A1
 2                          Locations and Vehicles to Be Searched
 3
 4         18008 114th Avenue Southeast, Renton, Washington (Subject Premises 13), a
 5 single-family, two-story residence of Michael Walker with tan and white trim exterior
 6 surrounded by wooden and metal gate, as depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A1 - 1                                               UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 158 of 209




 1                                  ATTACHMENT A2
 2                         Locations and Vehicles to Be Searched
 3
 4        A 2006 gold Honda Accord bearing Washington license plate BKY5357
 5 (Subject Vehicle 15), registered to Tiarra L. Hodges at 18008 114th Avenue Southeast,
 6 Renton, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A2 - 1                                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 159 of 209




 1                                  ATTACHMENT A3
 2                         Locations and Vehicles to Be Searched
 3
 4        A white 2012 Isuzu NPR construction truck bearing Washington license plate
 5 C35313N (Subject Vehicle 16), registered to Walker Construction Preservation at 18008
 6 114th Avenue Southeast, Renton, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A3 - 1                                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 160 of 209




 1                                   ATTACHMENT A4
 2                          Locations and Vehicles to Be Searched
 3
 4         12120 SE 186th Street, Renton, Washington (Subject Premises 14), a single-
 5 family, two-story residence of Cesar Clemente III with gray exterior, as depicted below.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A4 - 1                                                UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 161 of 209




 1                                   ATTACHMENT A5
 2                          Locations and Vehicles to Be Searched
 3
 4         A black 2003 BMW X5 bearing Washington license plate BRU7044 (Subject
 5 Vehicle 19), registered to Cesar Y. Clemente at 2103 E Republican Street, Seattle,
 6 Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A5 - 1                                                UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 162 of 209




 1                                  ATTACHMENT A6
 2                         Locations and Vehicles to Be Searched
 3
 4        A 2014 Audi Q7 bearing Washington license plate BUB0667 (Subject Vehicle
 5 48), registered to Cesar Y. Clemente III at 304 N Wycoft Avenue, Unit 2, Bremerton,
 6 Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A6 - 1                                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 163 of 209




 1                                    ATTACHMENT A7
 2                          Locations and Vehicles to Be Searched
 3
 4         3922 S Sullivan Street, Seattle, Washington (Subject Premises 15), a single-
 5 family, two-story residence of Stevie Allen with blue exterior, as depicted below.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A7 - 1                                                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                                SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
            Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 164 of 209




 1                                    ATTACHMENT A8
 2                          Locations and Vehicles to Be Searched
 3
 4          4727 Beacon Avenue S, Apt. 2, Seattle, Washington (Subject Premises 16),
 5 apartment unit residence of Gregory Mason and drug stash house of Stevie Allen on the
 6 first floor, second unit/door in from Beacon Ave S, of a two-story, multi-unit apartment
 7 complex named the Valmark Apartments with red brick and tan exterior, as depicted
 8 below.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A8 - 1                                                UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 165 of 209




 1                                    ATTACHMENT A9
 2                          Locations and Vehicles to Be Searched
 3
 4         A silver 2007 Audi Q7 bearing Washington license plate BQV2133 (Subject
 5 Vehicle 20), registered to Stevie T. Allen at 3922 S Sullivan Street, Seattle, Washington.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A9 - 1                                                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                                SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 166 of 209




 1                                 ATTACHMENT A10
 2                         Locations and Vehicles to Be Searched
 3
 4        A black 2000 Range Rover bearing Washington license plate BHY1298 (Subject
 5 Vehicle 21), registered to Gregory Mason at 13016 14th Avenue S, Burien, Washington.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A10 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 167 of 209




 1                                   ATTACHMENT A11
 2                          Locations and Vehicles to Be Searched
 3
 4          2405 E Helen Street, Apt. C, Seattle, Washington (Subject Premises 17),
 5 apartment unit residence of Aaron Wood with the marker “C” on the front door, of a
 6 three-story, multi-unit apartment complex with tan exterior, as depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A11 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 168 of 209




 1                                 ATTACHMENT A12
 2                         Locations and Vehicles to Be Searched
 3
 4        A 2015 Subaru Forester bearing Washington state license plate number AQR4300
 5 (Subject Vehicle 22), registered to Aaron S. Wood at 410 E Denny Way, Seattle,
 6 Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A12 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 169 of 209




 1                                   ATTACHMENT A13
 2                          Locations and Vehicles to Be Searched
 3
 4         11463 Rainier Avenue S, Suite B, Seattle, Washington (Subject Premises 51),
 5 business of Aaron Wood, located on the second floor of a multi-business commercial
 6 building with a brick and tan siding exterior with green trim, as depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A13 - 1                                                UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                                SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 170 of 209




 1                                   ATTACHMENT A14
 2                          Locations and Vehicles to Be Searched
 3
 4         412 E Novak Lane, Apt. H102, Kent, Washington (Subject Premises 18),
 5 apartment unit residence of James Lowe on the first floor of a multi-story, multi-unit
 6 apartment complex named the Alderbrook Apartments with beige and white trim exterior,
 7 as depicted below. Building H is marked with a marker “H” on the building and
 8 apartment 102 within the H building is marked with “102” on the front door.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A14 - 1                                                UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                                SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 171 of 209




 1                                  ATTACHMENT A15
 2                          Locations and Vehicles to Be Searched
 3
 4         11718 64th Lane S, Seattle, Washington (Subject Premises 19), a single-family,
 5 two-story, secondary residence of James Lowe with light gray and white trim exterior, as
 6 depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A15 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 172 of 209




 1                                 ATTACHMENT A16
 2                         Locations and Vehicles to Be Searched
 3
 4        A 2010 Chevy Camaro bearing Washington state license plate number BUE5594
 5 (Subject Vehicle 46), registered to James D. Lowe and Tammi M. June at 11718 64th
 6 Lane S, Seattle, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A16 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 173 of 209




 1                                 ATTACHMENT A17
 2                         Locations and Vehicles to Be Searched
 3
 4        A white 2011 Jaguar XJL bearing Washington state license plate number
 5 BVZ2441 (Subject Vehicle 47), registered to James D. Lowe at 11718 64th Lane S,
 6 Seattle, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A17 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 174 of 209




 1                                   ATTACHMENT A18
 2                          Locations and Vehicles to Be Searched
 3
 4         18411 36th Avenue W, Apt. B205, Lynnwood, Washington (Subject Premises 20),
 5 apartment unit residence of Douglas Wrenn on the second floor of a multi-story, multi-
 6 unit apartment complex named Alderbrooke Apartments with a green and tan exterior, as
 7 depicted below. Building B is marked with a “B” on the building and unit 205 is marked
 8 with a “205” on the front door.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A18 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 175 of 209




 1                                 ATTACHMENT A19
 2                         Locations and Vehicles to Be Searched
 3
 4        A blue 2018 Hyundai Sonata bearing Washington state license plate number
 5 BWN7793 (Subject Vehicle 43), registered to Jaime A. Petrozzi at 4235 90th Way SE,
 6 Olympia, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A19 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 176 of 209




 1                                  ATTACHMENT A20
 2                          Locations and Vehicles to Be Searched
 3
 4         4727 Beacon Avenue S, Apt. 9, Seattle, Washington (Subject Premises 21),
 5 apartment unit residence of Kevin Gipson on the second floor, second unit/door in from
 6 Beacon Ave S, of a two-story, multi-unit apartment complex named the Valmark
 7 Apartments with red brick and tan exterior, as depicted below.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A20 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 177 of 209




 1                                 ATTACHMENT A21
 2                         Locations and Vehicles to Be Searched
 3
 4        A red 2003 Ford Explorer bearing Washington state license plate number
 5 BGK5297 (Subject Vehicle 24), registered to Bee K. Gibson at 4727 Beacon Avenue S,
 6 Seattle, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A21 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 178 of 209




 1                                   ATTACHMENT A22
 2                          Locations and Vehicles to Be Searched
 3
 4         19301 5th Avenue East, Spanaway, Washington (Subject Premises 23), a single-
 5 family, two-story, residence of Jimmy Carter with green and white trim exterior, as
 6 depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A22 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 179 of 209




 1                                   ATTACHMENT A23
 2                          Locations and Vehicles to Be Searched
 3
 4         12805 Occidental Avenue South, Burien, Washington (Subject Premises 24), a
 5 single-family, two-story, stash house of Jimmy Carter with beige and white trim exterior,
 6 as depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A23 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 180 of 209




 1                                   ATTACHMENT A24
 2                          Locations and Vehicles to Be Searched
 3
 4         12902 SE 312th Street, Apt. K207, Auburn, Washington (Subject Premises 33),
 5 apartment unit frequented by Jimmy Carter on the second floor in a four-story, multi-unit
 6 apartment complex named Promenade Apartments with tan and blue exterior, as depicted
 7 below. The apartment building has a marker with “K” on the front exterior, and the
 8 apartment unit door has a marker with “207” next to the door.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A24 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 181 of 209




 1                                  ATTACHMENT A25
 2                         Locations and Vehicles to Be Searched
 3
 4        Glacier West Self Storage, 1407 Central Avenue South, Kent, Washington, Unit
 5 176 (Subject Premises 25), a storage unit rented by Jimmy Carter.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A25 - 1                                                 UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                                 SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 182 of 209




 1                                 ATTACHMENT A26
 2                         Locations and Vehicles to Be Searched
 3
 4        A gray 2009 Chevrolet Silverado bearing Washington state license plate number
 5 C32244G (Subject Vehicle 25), registered to Jimmy J. Carter at 19301 5th Avenue East,
 6 Spanaway, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A26 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 183 of 209




 1                                  ATTACHMENT A27
 2                         Locations and Vehicles to Be Searched
 3
 4        A 2013 Audi Q7 bearing Washington license plate BWK4351 (Subject Vehicle
 5 49) registered to Byron Hunter and Jimmy J. Carter at 19301 5th Avenue East,
 6 Spanaway, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A27 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 184 of 209




 1                                  ATTACHMENT A28
 2                          Locations and Vehicles to Be Searched
 3
 4         3584 Portland Avenue East, Tacoma, Washington (Subject Premises 26), a single-
 5 family residence of Kenneth Lee with beige, green, and white trim exterior and a
 6 detached structure on the property, as depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A28 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 185 of 209




 1                                    ATTACHMENT A29
 2                           Locations and Vehicles to Be Searched
 3
 4
           2542 55th Avenue NE, Tacoma, Washington (Subject Premises 27), a single-
 5
     family, two-story residence of Kefentse Olabisi with white exterior, as depicted below.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ATTACHMENT A29 - 1                                                UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      USAO No. 2019R01083                                                SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 186 of 209




 1                                 ATTACHMENT A30
 2                         Locations and Vehicles to Be Searched
 3
 4        A blue 2007 Chevrolet Impala bearing Washington license plate number BOJ4787
 5 (Subject Vehicle 26), registered to Kefentse Lumumba-Olabisi at 2904 East Republican
 6 Street, Seattle, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A30 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 187 of 209




 1                                   ATTACHMENT A31
 2                          Locations and Vehicles to Be Searched
 3
 4         5008 East Q Street, Tacoma, Washington (Subject Premises 28), an apartment unit
 5 residence of Edward Coleman that is part of a multi-unit apartment building with beige
 6 exterior, a front door with the numbering “5008” above the door, and a small, exterior
 7 storage unit next to the back door, as depicted below.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A31 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 188 of 209




 1                                 ATTACHMENT A32
 2                         Locations and Vehicles to Be Searched
 3
 4         14518 22nd Place West, Lynnwood, Washington (Subject Premises 29), a single-
 5 family, two-story residence of Mohammad Safaiezeab aka Brian with red and pink
 6 exterior, as depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A32 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 189 of 209




 1                                 ATTACHMENT A33
 2                         Locations and Vehicles to Be Searched
 3
 4        A black 2003 Honda Accord coupe bearing Washington state license plate number
 5 AGS9353 (Subject Vehicle 27), registered to Mohammad Safaiezeab at 14518 22nd
 6 Place West, Lynnwood, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A33 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 190 of 209




 1                                   ATTACHMENT A34
 2                          Locations and Vehicles to Be Searched
 3
 4         10409 56th Avenue South, Seattle, Washington (Subject Premises 30), a single-
 5 family residence of Larry Collins with blue and white trim exterior, as depicted below.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A34 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 191 of 209




 1                                  ATTACHMENT A35
 2                          Locations and Vehicles to Be Searched
 3
 4         A black 2006 Kia Sedona bearing Washington license plate BPV7873 (Subject
 5 Vehicle 28), registered to Larry W. Collins at 10409 56th Avenue South, Seattle,
 6 Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A35 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 192 of 209




 1                                  ATTACHMENT A36
 2                          Locations and Vehicles to Be Searched
 3
 4         A 2020 Acura MDX bearing Washington state license plate number BQW9453
 5 (Subject Vehicle 29), registered to Marriah Collins at 10409 56th Avenue South, Seattle,
 6 Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A36 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 193 of 209




 1                                   ATTACHMENT A37
 2                          Locations and Vehicles to Be Searched
 3
 4         212 24th Avenue, Seattle, Washington (Subject Premises 31), a single-family
 5 residence of Jonathan Harrington with red and white trim exterior, as depicted below.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A37 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 194 of 209




 1                                  ATTACHMENT A38
 2                         Locations and Vehicles to Be Searched
 3
 4        A blue 2002 Buick Park Avenue bearing Washington license plate AAN7807
 5 (Subject Vehicle 30), registered to Jonathan F. Harrington at 5717 33rd Avenue S,
 6 Seattle, Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A38 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 195 of 209




 1                                  ATTACHMENT A39
 2                         Locations and Vehicles to Be Searched
 3
 4        29112 9th Place South, Federal Way, Washington (Subject Premises 32), a single-
 5 family, multi-story residence of Eugene McGee with a gray exterior, as depicted below.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A39 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                              SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 196 of 209




 1                                 ATTACHMENT A40
 2                         Locations and Vehicles to Be Searched
 3
 4        A white 2012 Dodge 1500 bearing Washington license C42162U (Subject Vehicle
 5 31), registered to EMC Enterprises LLC at 29112 9th Place South, Federal Way,
 6 Washington.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A40 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 197 of 209




 1                                  ATTACHMENT A41
 2                          Locations and Vehicles to Be Searched
 3
 4         3034 South Holden Street, Seattle, Washington (Subject Premises 48), a single-
 5 family, two-story residence of Jermaine Brooks with a brown and white trim exterior, as
 6 depicted below.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A41 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 198 of 209



 1
                                    ATTACHMENT A42
 2
                                   Person to Be Searched
 3
 4
          The person of Cesar Y. Clemente III, date of birth 12/03/1980.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A42 - 1                                              UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 199 of 209



 1
 2
                                    ATTACHMENT A43
 3
                                    Person to Be Searched
 4
 5
          The person of Stevie T. Allen, date of birth 09/28/1975.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A43 - 1                                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 200 of 209



 1
                                   ATTACHMENT A44
 2
                                   Person to Be Searched
 3
 4
 5        The person of Gregory D. Mason, date of birth 04/23/1969.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A44 - 1                                            UNITED STATES ATTORNEY
                                                                  700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                    SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 201 of 209



 1
                                   ATTACHMENT A45
 2
                                   Person to Be Searched
 3
 4
 5        The person of Aaron S. Wood, date of birth 07/31/1974.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A45 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 202 of 209



 1
                                      ATTACHMENT A46
 2
                                      Person to Be Searched
 3
 4
 5        The person of James D. Lowe, date of birth 06/20/1973.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A46 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 203 of 209



 1
                                      ATTACHMENT A47
 2
                                      Person to Be Searched
 3
 4
 5        The person of Douglas E. Wrenn-El, date of birth 01/21/1980.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A48 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 204 of 209



 1
                                      ATTACHMENT A48
 2
                                     Person to Be Searched
 3
 4
 5        The person of Mohammad Safaiezeab, date of birth 09/18/1982.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A48 - 1                                           UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 205 of 209



 1
                                       ATTACHMENT A49
 2
                                      Person to Be Searched
 3
 4
 5        The person of Jermaine A. Brooks, date of birth 05/30/1973.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A49 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
          Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 206 of 209



 1
                                       ATTACHMENT A50
 2
                                      Person to Be Searched
 3
 4
 5        The person of Michael L. Walker, date of birth 08/21/1978.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A50 - 1                                             UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 207 of 209




 1                                       ATTACHMENT B
 2                                       Items to Be Seized
 3
 4          From the locations and vehicles listed in Attachment A, and A1 through A50 of
 5 this warrant, the government is authorized to search for and seize the following items,
 6 which are evidence, instrumentalities, and/or fruits of the commission of the following
 7 crimes: distribution and possession with intent to distribute controlled substances, in
 8 violation of Title 21, United States Code, Section 841(a)(1), and conspiracy to commit
 9 these offenses in violation of Title 21, United States Code, Section 846; laundering of
10 monetary instruments in violation of Title 18, United States Code, Sections 1956 and
11 1957, and conspiracy to commit the same; use of a communications facility to commit,
12 facilitate, or further acts which constitute a felony drug offense in violation of Title 21,
13 United States Code, Section 843(b); interstate and foreign travel to promote, manage,
14 establish, carry on, or facilitate unlawful activity, in violation of Title 18, United States
15 Code, Section 1952, in violation of Title 21, United States Code, Section 952; possession
16 of a firearm in furtherance of a drug trafficking crime, in violation of Title 18, United
17 States Code, Section 924(c); and prohibited person in possession of a firearm, in violation
18 of Title 18, United States Code, Section 922(g), including the following:
19         1.    Any controlled substances and suspected controlled substances, including

20 but not limited to cocaine, crack cocaine, and marijuana.
21        2.     Drug paraphernalia, meaning items used or intended to be used to store,

22 process, package, use, and/or distribute controlled substances, such as plastic bags,
23 cutting agents, scales, measuring equipment, chemicals or similar items used to test the
24 purity and/or quality of controlled substances, and similar items.
25        3.     Drug transaction records, meaning documents such as ledgers, receipts,

26 notes, and similar items relating to the acquisition, transportation, and distribution of
27 controlled substances.
28
     ATTACHMENT B - 1                                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 208 of 209




 1         4.      Customer and supplier information, including items identifying drug
 2 customers and drug suppliers, such as telephone records, personal address books,
 3 correspondence, diaries, calendars, notes with phone numbers and names, “pay/owe
 4 sheets” with drug amounts and prices, maps or directions, and similar items.
 5         5.      Financial records, including bank records, safe deposit box records and
 6 keys, credit card records, bills, receipts, tax returns, vehicle documents/titles, financial
 7 instruments, money transfers, wire transmittals, negotiable instruments, bank drafts,
 8 cashier’s checks, business records, documents related to the purchase, sale, and
 9 improvement of real estate, and any other records that show income and expenditures, net
10 worth, or relate to obtaining, transferring, secreting, laundering, or spending large sums
11 of money acquired from engaging in the acquisition and distribution of controlled
12 substances
13         6.      Cash, precious metals, jewelry, and other similar items of value, and/or
14 proceeds of drug transactions, as well as money counters.
15         7.      Documents and other property, such as photographs, mail, or other items,
16 tending to show who resides in and has dominion and control over the location.
17         8.      Firearms or parts thereof, ammunition, firearms magazines, firearms
18 accessories, body armor, firearms boxes, firearms manuals, records of the purchase of
19 firearms, or other items related to the ownership or use of firearms.
20         9.      Cell phones and other communications devices. If such cell phones or other
21 communications devices are seized, the government may search them without further
22 authorization for the following items:
23                 a.      Assigned phone number and identifying telephone serial number
24         (ESN, MIN, IMSI, or IMEI);
25                 b.      Stored list of recent received, sent, and missed calls;
26                 c.      Stored contact information;
27                 d.      Stored photographs, videos, addresses, calendar notes, notes, map
28         history, or documents/files of or related to narcotics, currency, firearms or other
     ATTACHMENT B - 2                                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
           Case 2:21-mj-00182-MAT Document 1 Filed 03/31/21 Page 209 of 209




 1         weapons, evidence of suspected criminal activity, and/or the user of the phone or
 2         suspected co-conspirators, including any embedded GPS data or other metadata
 3         associated with those photographs, videos, and other items;
 4                  e.      Stored text messages related to the aforementioned crimes of
 5         investigation, including Apple iMessages, Blackberry Messenger messages, or
 6         other similar messaging services where the data is stored on the telephone;
 7                  f.      Stored emails related to the aforementioned crimes of investigation;
 8                  g.      Stored voicemails related to the aforementioned crimes of
 9         investigation;
10                  h.      Stored web browsing history related to the aforementioned crimes of
11         investigation;
12                  i.      Stored social media content/history related to the aforementioned
13         crimes of investigation;
14                  j.      Stored banking or money transfer history, including application-
15         based money transfer data/history (i.e. Venmo or CashApp account data/history);
16         and
17                  k.      Stored location data, including from any map applications on the cell
18         phone.
19         The applied-for warrant authorizes the forensic examination of any seized cell
20 phone or other communication device for the purpose of identifying electronically stored
21 data described herein. This review may be conducted by any federal or local government
22 personnel, sworn or non-sworn, assisting in the investigation, who may include, in
23 addition to law enforcement officers and agents, federal and local contractors and support
24 staff, attorneys for the government, attorney support staff, and technical experts. Pursuant
25 to the requested warrant, the FBI may deliver a complete copy of the electronic data to
26 the custody and control of attorneys for the government and their support staff for their
27 independent review.
28
     ATTACHMENT B - 3                                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO No. 2019R01083
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
